               Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 1 of 66


supreme Co
         NA
                                         ;1nsyIvania                                                          m  m/
                                                                                                              \.»\/I s
          Cou                             'leas                     For Profhonorary Use0n(y:                       I [1
                                                                                                                            I'
                                                                    Docket No:
            NOR:
                                                  County
                                                                    ~c 'l8~Cv~z0zl- 63907
                            1' r* -u *

  The iajorrraazion collected on this form Ls' used solely for court adlninislratimz pwgvoses. This form does not
  supplement or replace lhe.f/ling and service of pleadings or other papers as required by law or' mies ofcourl.
Commencement of Action:
 -I Complaint               Writ of Summons                        Petition
    Transfer 1i'om Another Jurisdiction                            Declaration of Taking

Lead PlaintiH's Name:                                                Lead Defendants Name:
  CONVENIENCE COLLISION, INC.                                          TRAVELERS INDEMNITY COMPANY\                                    I

                                                                       Dollar Amount Requested:           within arbitration limits
Are money damages requested? ~/ Yes                          No               (check one)                 outside arbitration limits


Is this a Class Ae!ion Suit?                  Yes         ~ /N o        Is this 8D MDJAppeal?                  Yes         .1 No

     Name of PlaintiWAppellant's Attorney: Jeremy |-. Clark, tzsq.
                       Check here if you have no attorney (are n Self-Represented [Pro Se] Litigant)

Nature of the Case: Place an "X" to the Ie& of the ONE case category that most accurately describes your
                            PRDWIRY CASE. If you are making more than one type of claim, check the one that
                            you consider most important.
                                                                                                         2'       \\»

TORT (do not include Mass Tort)              CONTRACT (do not include Judgments)           CML Apl=@Ats ..-           e
      Intentional                                Buyer PIainti&`                             Adminisuat§yq en¢§1'$       ."4
                                                                                                                      nu 'u
     Malicious Prosecution                       Debt Collection: Credit Card                  Board o_fA§ m nt           .Lu
     Motor Vehicle                               Debt Collection: Other                        Board o§ElQtion§_.,    9
 l"l Nuisance                                                                                  Dept. ofT'1:an§pcmtion 4' PA
     Premises Liability                                                                        Stgfuf0q)/ApHl t]1gf
     Product Liability (does not include                                                                                    $_13
     mass torn                                      Employment Disputes
     Slander/LibeU Defamation                       Discrimination
     Other'                                         Employment Dispute' Other                   Zoning Board
                                                                                                Other:

                                                  g Other:
MASS TORT                                            BREACH OF CONTRACT
     Asbestos                                        BAD FAITH INSURANCE
     Tobacco
     Toxic Tort - DES
     Toxic Tort - Implant
                                             REAL PROPERTY                                 MISCELLANEOUS
     Toxic Waste
                                                    Ejectment                                   Common Law/Statutory Arbitration
     Other;
                                                    Eminent Domain/Condemnation                 Declaratory Judgment
                                                    Ground Rent                                 Mandamus
                                                    Landlord/Tenant Dispute                     Non~Domestic Relations
                                                    Mortgage Foreclosure: Residential           Restraining Order
PROFESSIONAL LIABLITY                               Mortgage Foreclosure: Commercial            Quo Warranto
    Dental                                          Partition                                   Replevin
    Legal                                           Quiet Title                                 Other:
    Medical                                         Other:
    Other Professional:

                                                             E XH I B I T
                                                      I
                                                                                                                  Updated 1/1/2011
               Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 2 of 66

»
                                                                                                             CO W
         IN THE COURT OF COMMON pLEA5 OF NORTHAMPTON COUNN
                    COMMONWEALTH OF PENNSYLVANIA
                            CIVIL DIVISION                                                                                              I
                                                                                                                                        II




    CONVENIENCE COLLISION, INC.,                                                                                                        I


              Plaintiff                                       No. CV-20.21- 03907

          v.                                                  JURY TRIAL DEMANDED
                                                                                                no   r~»
                                                                                                49   e::a
    TRAVELERS INDEMNITY COMPANY,                                                                              Mvtvn
                                                                                                                                        :I
                       Defendant                                                                     f___.
                                                                                                      .un
                                                                                                     C...
                                                                                                     '* i
                                                                                                     I *-
                                                                                                       rI
                                                                                                                 |. 1~~
                                                                                                              IJ. Q}F*
                                                                                                                                         I

                                                                                                              5   #.'i;'i
                                                                                                      I                     F


                                                                                            S . ,:   _J
                                                                                            r' M              i8.!i "4u
                                                    mans:                                                         1.




            You have been sued in Court. If you wish to defend against the claims set foi;:I1'i»§{ theiollowing'
    pages, you must take action within twenty (20) days after this Complaint and notice are ggrved, by
    entering a written appearance personally or by attorney and filing in writing with the Court youndefenses
                                                                                                                                                 1
    or Objections to the claims set forth against you. You are warned that if you fail to do so the case may
    proceed without you and a judgment may be entered against you by the Court Without further notice for
    any money claimed in. the Complaint or for any other claim or relief requested by the Plaintiff. You may                        4

                                                                                                                                             I

    lose money or property or other rights important to you.                                                                                 I
                                                                                                                                             :
                                                                                                                                             .




          YQU SHOULDIAKEJMS PAPER To YOUR LAWYER AT_ONCE. _IF YOU QQ NOT HAVE A IAWYER,
    GQID_OR TELEEHQNE M OFFICE SET FORTH BELOW.     THIS OFFICE CAN. PROVIDE YOU W ITH
    1NFORMA710N ABQUT HIRING A U\WYER.

    Usted.ha .sld¢_demandad0 en. Ia_corte. Si desea defenderse de laweivlndicaciones expueStas en las
    siguien  -né9ma5»_usted dele omar medidas dentro de los veinte (20) dias después de la presents
    demands y se swen avis. mediante_la..iI1tL0d!as.c1Tén.de.L:n aspecto escrlt;o,_petsonalmep1;e Q mediarxte
    abaaadn y Dtesentar it escrito ante el Tribunal so defenses ~u Qbiecicnes a las aleqacicne; ewrzuestas en
    so contra. Se Le advierue Que Si no je have el casa suede orcceder sin ii y se nodré en*ablar iuicio en so
    rnntla pqr el Trlbunal sln prevkz aviscz pqr cualquier diners feclamado en la demanda Q Mr cualeuier Qty                                 |.
    reclamo o oompensacién solicitada not la demandante- Usted suede herder dinero Q pmpiedad u otros                                        I

    derechQs im9Qr@1te5 Dara usted.

    USTED N8ETOMAR ESTE DQCLLMENTO A.SLlAB0GADO INMEDIATAMENTE. SI U$TED_NO TIENE UN
    ABDGADO. dlrfgirsep llamana la Qflcina indicada mis adelante. ESTA.Of1(;1NA je puede proporcionar
    informagién acerca de Qontlétar a un ahugado.

      LAWYER REFERRAL SERVICE -- SERVICIO DE REFERENCIA E INFORMACION LEGAL
                                                Po. BOX 4733
                                              Easton, PA 18042
                                               (610) 258-6333



                                                             Attorney fdd¥>IalNI6ff




                                                                                                                                I
         Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 3 of 66




   IN THE COURT OF COMMON PLEAS OF NORTHAMPTON COUNTY,
              COMMONWEALTH OF PENNSYLVANIA                                                                i
                                                                                                          J
                                                                                                          I


                      Y CIVIL DIVISION

CONVENIENCE COLLISION, INC.,
          Plaintiff                        no. cv-2021- 039W                                              I
                                                                                                          s

                                                                                                          E



    v.                                     JURY TRIAL DEMANDED

TRAVELERS INDEMNITY COMPANY,                                                        1"'°-J
                                                                                                          II
                                                                                    |",;\
            Defendant                                                               , -
                                                                                    l~»-9
                                                                                              r.r*¢1 "8
                                                                   :11. ,lb         rtll            ua
                                                                         |*".)
                                                                    : 3: in         *218
                                                                                    .411-
                                                                                              r 19 "3     I
                                                                                               .»l44H
                                                                   Ur" ,kg            I       !»~
                                                                                              |
                                                                              E                     .we
                                                                                                      J
                              CQMPLATNT                            z--"-` ,é         :L>
                                                                    14'..1   '_.:    .nu-nr
                                                                                      -a.l
                                                               :4'. we                 1u

    AND now, comes the Plaintiff, Convenience Collision, Inc..:~bw,:                      f
                                                                                     l\J
                                                                                                          I

and through its counsel, Jeremy F. Clark, Esquire, with the following                                     II
                                                                                                           I
                                                                                                           I
                                                                                                           :

Complaint and in support thereof respectfully aver as follows:



                              ThP Parties
1. plaintiff, Convenience Collision, Inc. ("CCI") is a pennsylvania
                                                                                                              8

                                                                                                          !I
   corporation with a principal place of business located at 251                                           i
   Erdman st, Bangor; Northampton County, Pennsylvania,18013.

2. Upon information and belief, the Defendant, Travelers Indemnity

   Company, is licensed to sell personal automobile insurance policies

   within the Commonwealth of Pennsylvania and has a principal place                                      1




   of business Incated at One Tower Square, Hartford, CT' 06.183.                                             3


                                                                                                              I
                                                                                                              I
               Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 4 of 66
                                                                                   |i
or
     >


         3. Martin Burke ("Mr. Burke"), is an adult individual residing at 2100
                                                                                   1
                                                                                   |

            Quincy Avenue, Easton, PA 18045. At all relevant times hereto, Mr.     ;
                                                                                   |
                                                                                   |
                                                                                   I
                                                                                   I




            Burke, was an insured of the Defendant.
                                                                                   I




                                       The Facts
                                                                                   \

         4. On or about April 9, 2019 the Mr. Burke was involved in a motor        I
                                                                                   I
                                                                                   I
                                                                                   II
                                                                                   I

            vehicle accident resulting in dams , e to a 2018 Chevrolet Silverado
                                                                                   II

            ("the Vehicle"), which was insured by the Defendant.

         5. At the time of the accident, Mn Burke was covered under a
                                                                                   II


            Pennsylvania automobile insurance policy, specifically, policy
                                                                                   1
                                                                                   1

            number PT5010A6024955812031. A true and correct copy of the

            policy, is attached hereto, Incorporated herein, and marked .as

            Exhibit A.
         6. The accident, more specifically, involved mn Burke striking a deer.
                                                                                   E




         7. Mr. Burke timely reported the loss to the Defendant which. assigned

            a claim number IBG8742001.

         8. On or about April 16, 2019, Christopher Sltan an agent/adjuster of     I
                                                                                   I
                                                                                   i
                                                                                   I
            the Defendant, completed an estimated value of the loss of             I
                                                                                   i
            $3,398.57 and after reducing the sum by Mt; Burke's deductible,        II
                                                                                   :
                                                                                    I



            issued a check In the amount of $3,148.57.



                                                                                   l




                                               2
                Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 5 of 66

'I   >


         9. As a result of this accident and the subsequent estimate of the

            Defendant, Mr. Burke requested CCI to tow the vehicle to its shop        (
                                                                                     I 1
                                                                                     |
            on or about April 30, 2019.                                              |

                                                                                     I|
                                                                                      II
         10.0n or about May 2, 2019, CCI completes its preliminary estimate of         :


            the damages to the Vehicle for the amount of $14,840.31 and

            contacted Defendant to request a supplement.
                                                                                      I

         11.David Gross, an agent/adjuster for the Defendant, did re-inspect          iI
                                                                                      I
                                                                                      I
                                                                                      i
            the vehicle and issue a supplement for an additional $2,797.80 and        I


                                                                                      I
                                                                                     !I
            sent a check in this amount to Mn Burke.                                  II
                                                                                       I
                                                                                       I
         12.CCI performed all repairs necessary to return the Vehicle to its pre~

            loss condition.

         13.CCI repaired the Vehicle in accordance with all industry best

            practices, original vehicle manufacture's guidelines, and applicable

            state laws and regulations.
                                                                                         E
                                                                                         i
                                                                                         I



         .14.The total cost for all parts and labor on the Vehicle was $16,895.21.     iI
                                                                                       I


            A true and correct copy of the final bill for the repair is attached

            hereto, incorporated herein, and marked as Exhibit B.

         15.David Gross, an agent/adjuster for the Defendant, again re-

            inspected the vehicle and issued another supplement for an

            additional $1,427,96.

         16.At all times while inspecting and repairing the Vehicle, CCI

            communicated with agents or representatives of Defendant, at the

                                                3
                                                                                                                                                                                                                                                                                      II
                   Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 6 of 66                                                                                                                                                                                                     I




!   J


           specific direction of the Mr. Burke, in an effort to obtain a proper                                                                                                                                                                                                   i
                                                                                                                                                                                                                                                                                  I


           valuation of the damage to the vehicle.                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                  I


        17.Despite all reasonable efforts of CCI, including in-person meetings,
                                                                                                                                                                                                                                                                                      E




           emails, and phone calls, whereby CCI supported all tasks necessary

           to repair the Vehicle, Defendant has refused to fully compensate mr.

           Burke for the damage.

        18.To date, Defendant, or its agents, have paid only $7,624.33 for the

           work performed .

        19.0n or about may 24, 2019, Mr. Burke executed a full assignment, in
                                                                                                                                                                                                                                                                                  i

           favor of CCI, of
                         , all rights or claims against the Defendant in                                                                                                                                                                                                          I
             ..........................................................................................................................................
                                                                                                                                                              .........................................................................................................




           exchange for the release of the Vehicle prior to payment in full for
                                                                                                                                                                                                                                                                                  x

                                                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                                  J
                                                                                                                                                                                                                                                                                  I




           the work actually performed. A true and correct copy of the

           assignment is attached hereto, incorporated herein, and marked as

           Exhibit c.
        20.cc1 has made repeated demands for payment in full for the work

           performed on the Vehicle.

        ,21.To date, Defendant has unreasonably and without justification

           refused to pay the full amount: due.

        22.To date, a balance of $9,520.88 remains due and owning by the                                                                                                                                                                                                      r




           Defendant for the work actually performed by CCI in repairing the

           Vehicle.

                                                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                                                          :I
                                                                                                                                                          4
                                                                                                                                                                                                                                                                           II
                                                                                                                                                                                                                                                                          !I
                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                          II
                                                                                                                                                                                                                                                                          I
                    Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 7 of 66     iI
                                                                                        i

     1   >
II

I

I
                                         1

                                                                                        I


             23. All responses set forth elsewhere within this pleading are

                incorporated within this section as though each were set forth
                                                                                        I
                                                                                        !
                herein at length.

             24.After a motor-vehiCle accident, Mn Burke did bring the Vehicle to

                CCI In order to have it repaired to its pre-loss condition .

             25.Defendant's policy and Pennsylvania law require the insurer to           II
                                                                                          I

                                                                                         II
                compensate for all repairs necessary to return the Vehicle to its         I



                                                                                        II
                pre~loss condition.                                                     !
                                                                                         I
                                                                                         I
                                                                                         Il


             26.CCI repaired the Vehicle as requested by Mr. Burke and returned

                the Vehicle upon the completion of all work.

             27.The policy states that Defendant wlil pay the "[a]mount necessary

                to repair or replace stolen or damaged parts or equipment of the

                functionally equivalent design and material necessary to restore the
                                                                                        I
                                                                                        i
                vehicle to its pre-loss physical conduction at the time of loss." Sig   iI

                Ex. A at PD-4.

             28.The estimates of Defendant were wholly inadequate to properly and

                safely repair the vehicle to it's pre-loss condition.

             WHEREFORE, Plaintiff respectfully requests this Honorable Court tO

             enter and order in its favor and against the Defendant in the amount

             of $9,520.88, plus costs, statutory interest, and any other relief that

             maybe deemed appropriate,
                                                                                        I
                                                     5
                                                                                        g
                                                                                        I
                                                                                        :
                      Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 8 of 66

    1       >
I




                                       enum II -BAD FAITH
                29.All responses set forth elsewhere within this pleading are
        a

                   incorporated within this section as though each were set forth
                                                                                               E




                   herein at length.                                                           W

                                                                                               n
                30.At all relevant times to this Complaint, Defendant acted In bad faith

                   toward its insured in its attempt to resolve the claim without

                   properly compensating the Insured.

                31.Defenda.nt acted in. bad faith by causing undue delay.

                32.Defendant unreasonably denied payment for required repair

                   procedures solely to benefit Defendant by reducing the overall cost
                                                                                               I
                                                                                               I
                                                                                               I
                   of the repairs.

                33.Defendant acted In bad faith by unreasonably refusing to make

                   payment to its insured for the amount due to plaintive and thereby

                   exposing its insured to a potential claim.

                34.On or about June 17, 2019, despite a written request by its

                   insured, Defendant refused to provide a formal written denial of

                   coverage.
                                                                                               :
                35.Defendant has refused all reasonable requests to discuss the                !
                                                                                               i
                                                                                               !
                                                                                               I
                   repairs necessary to return the Vehicle to its pre-loss conditions          I

                   with either its insured or CCI despite repeated requests.

                WHEREFORE, Plaintiff, Convenience Collision, Inc., as assignee of

                Martin Burke the named insured, respectfully requests this Honorable
                                                                                           |
                                                                                           I
                                                       6


                                                                                           |
                Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 9 of 66

1   Js



         Court enter judgment against the Defendant, for treble damages,

         reasonable counsel fees, Interest, and costs, for its bad faith denial of

         benefits under the Insurance policy.

                                                    Respectfully submitted,




                                                      remy . Clark, Esquire
                                                    Attorney for the Plaintiff
                                                    Attorney I.D. 307131
                                                    318 Spring Garden Street
                                                    Easton, PA 18042
                                                    p. (484) 602-5297
                                                    Iawyer@jeremyfclark.com


         June 7, 2021




                                                7
            Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 10 of 66                                                                                                                                                  .
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              .

1   .)                                                                                                                                                                                                                        .
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              .




                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              .




                                                                                                                                                                                                                              I
                                                                                                                                                                                                                              I
                                                                                                                                                                                                                              I

             I, Matthew Zielenbach, verify that the statements contained In this
                                                                                                                                                                                                                              I
         Complaint, are true and correct to the best of my knowledge, Information,                                                                                                                                                ..
                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                    ..
                                                                                                                                                                                                                                     ..
                                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                                       ..
         and belief. I understand that false statements herein are made subject to                                                                                                                                                      ..
                                                                                                                                                                                                                                         ..
                                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                                            ..
                                                                                                                                                                                                                                             ..
                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                                ..
         the penalties of 18 PA.C.S. § 4904, relating to unsworn falsification to                                                                                                                                                   ..
                                                                                                                                                                                                                                     ..
                                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                                         ..
                                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                                           ..
         authorities.                                                                                                                                                                                                                       ..

                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                             .

                                               \                                                                                                                                                                                             .
                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                             .




                       MI o°°l

         Signature :

         Date:
                                                                           ................................................................................................................................................




                                                8                                                                                                                                                                                                    i
                                                                                                                                                                                                                                                     !
              Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 11 of 66

1   >


                                                                                          .
           IN THE COURT OF COMMON PLEAS OF NORTHAMPTON couwm                              |
                      COMMONWEALTH OF PENNSYLVANIA
                              CIVIL DIVISION

        CONVENIENCE COLLISION, INC.,
                  Plaintiff                        No. CV-2021-                            i
                                                                                          I
                                                                                          I.
                                                                                          .I
                                                                                          II
                                                   JURY TRIAL DEMANDED                     II
                                                                                            II
                                                                                             I
                                                                                             I
        TRAVELERS INDEMNITY COMPANY,
                    Defendant




            I certify that this filing complies with the provisions of the Case Records    II
                                                                                            I
                                                                                           I
        Public Access policy of the Unified Judicial System of Pennsylvania that           II



        require filing confidential information and documents differently than non-

        confidential information and documents.


                                                   Respectfully submitted,


                                                                                                 i


                                                                •
                                                    remy F.     rk, Esquire
                                                   Attorney I.D. 307131
                                                   318 Spring Garden Street
                                                   Easton, PA 18042
                                                   p. (484) 602-5297
                                                   Iawyer@jeremyfclark.com
        June 7, 2021


                                                                                                 I
                                                                                                 1




                                               9
Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 12 of 66



                                                                   i
                                                                   !


                EXHIBIT A
                                                                   E




                                                                   1




                                                                   1




                                                                   1




                EXHIBIT A
                    Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 13 of 66

    to   >

             Effective: 061031201 a                                                                                                                T01 PA02 (08-1.7)


                                           PENNSYLVANIA PERSONAL AUTO POLICY
                                                                                                                                                                       I
                                                                                                                                                                       II

                                 YOUR PERSONAL AUTO POLICY QUICK REFERENCE
                                                                                                                                                                       I
             DECLARATIONS PAGE
               Your Name and Address
                                                                                                                                                                       l
               Your Auto or Trailer
               Policy Period
                  Coverages and Amounts of Insurance

                                                                                                                                           Beginning
                                                                                                                                           on Page
                                                                                                                                                                                 :
             GENERAL PROVISIONS SECTION                                                                                                                                5




                                                                                                                                                                       i
             AGREEMENT • ..................................................................................................
                                                          .                                     9                                           GP-1                       I


             GENERAL DEFINITIONS 9 ...............................................................................
                                                         v                                                                                  GP-1
             DUTIES AFTER AN ACCIDENT OR LOSS ...............................................                    nu                         GP-2
             GENERAL CONDITIONS ................................................................................
                                                                    4                                        1                              GP-3
                  Bankruptcy ............................................................
                                                                     1           .      9        .......................................    GP-3
                  Changes u.......................................................................................................
                                  .                                                                                   hi                    GP-3
                                                           .        .
                  Fraud ...............................................................................................................     GP-4
                  Legal Action Against Us .................... .         ..............................................................
                                                                                              1         I                                   GP-4
                  Our Right To Recover Payment ......................................................................
                                                                      .                                                       *             GP-4                                 I
                                                                                                                                                                                 I
                  Policy Period And Territory Q,               ,
                                                           ...........................................................................II    GP-4                                 I
                                                                                                                                                                                 I
                  Transfer Of Your Inherest In This Policy ............. ............................................Iv                     GP-5
                  Two Or More Policies Issued To You ...........................................................
                                                                                   4                       256.05                           GP-5
                  Termination ...................................................................................................
                                                                      .                                        o 9 q                        GP-5
                  Tort Liability Insurance Options ....................................................................... I                GP-6
                  Constitutionality Clause ....................................................................................
                                                                           q                                                                GP-6

             LIABILITY COVERAGE SECTION
             Coverage A - Bodily Injury
             Coverage B - Property Damage
                                              .
                  Insuring Agreement ......................................................................................
                                                        .                                      9                         in                 L-1
                  Supplementary Payments ..................................................................................
                                                                                                                   9                        L- 1
                  Exclusions .......................................................................................................
                                                                                                              9            11   4           L-1
                  Llmlt of Llability ...............
                                           F                      I
                                                     bonrob........................................................................         L-2
                  Out Of State Coverage ......................................................................................
                                                       6                                                                                    L-3
                  Financial Responsibility ................................................................................
                                                             o o o 1                           O                                            L-3
                  Other Insurance ..............................................................................................
                                                                                                           9                                L-3

             FIRST PARTY BENEFITS COVERAGE SECTION
                  insuring Agreement ...........................................................................................            Q-1
                      Coverage QA - Basic First Party Benefits ...................................................                          Q-1
                      Coverage QB - Basic First Party Beneflts ..................................................
                                                                                                            U                               Q.1
                      Coverage R - Added First Party Benefits .,.................................................                           Q~1
                          1. Option A - increased Medical Expenses .......................................            9                     Q-1
                          2. Option B -- income Loss ~,........................0.................... ...............*                       Q-1
                          3. Option C - Funeral Expense .....................             . , ,...................
                                                                                                      ,               ...............       Q-1
                          4. Option D - Accidental Death ..........................................................
                                                                                                    .                                       Q-1
                          5. Options H, J, K and L - Combination First Party Benefits                                                       Q-2
                                                                                               .
                  Definitions .......................................................................................................
                                  .      .                                                                                                  Q-2
t
                                     .                                    U           .
                  Exclusions ..................................................................................................
                                                                                                      up!                        i          Q-3
!

!
             T01 PA02 (08-17)                                                                                                                          Page 1 of 2
I

                                                          ©2017 The Travelers Indemnity Company. All rights reserved.



                                                                                                                                                                            II


:
l
             Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 14 of 66

4   >
        Effective: 06/03/201 B                                                                                                                                  T01 PA02 (08-17)   i-

           Limit Of Liability
           Priorities Of Policies                                                                                                                       Q8
                                                                                                                                                        Q
           Non-Duplication Of Benefits .......
                                         4 .L.......... ...................................................
                                                                                .... .r          .      .                                               Q-4                        l

           Payment Of AccidentaI Death Benefits ........................... ..........................
                                                                                .       4                 ..                        ..                  Q-4

        UNINSURED MOTORISTS COVERAGE AND UNDERINSURED MOTORISTS
        COVERAGE SECTION
        UNINSURED MOTORISTS COVERAGE                                                                                                                                               I
           Coverage D6 - Uninsured Motorists Bodily Injury Stacked                                                                                                                 w
           .Coverage D7 - Uninsured Motorists Bodily Injury Non-Stacked                                                                                                            i

        UNDERINSURED MOTORISTS COVERAGE
          Coverage D8 - Underinsured Motorists Bodily Injury Stacked
          Coverage D9 - .Underinsured Motorists Bodily Injury Non-Stacked
                Insuring Agreement ....................................................................................                                 UIM-1
                         .........................................................................................
                EXclusions..                                                                                                                            UIM-2
                Limit of Liability .....................................................................................                                UIM-2
                   Coverage D6 - Uninsured Motorists Bodily Injury Stacked                                                                              UIM-2                          I
                   Coverage D7 - Uninsured Motorists Bodily Injury Non-stacked ........                                                                 UIM-3                          I
                                                                                                                                                                                       I
                                                                                                                                                                                       I
                   Coverage D8 .... Underinsured Motorists Bodily Injury Stacked                                                                        UIM-3                          I
                                                                                                                                                                                       I
                   Coverage D9 - Underinsured Motorists Bodily Injury Non-Stacked                                                                       UIM-4                          .I
                                                                                                                                                                                        .
                Other Insurance ...........................................................................................                             UIM-4
                Arbitration..............................................................
                             .                                                            . . . . . .i . . . . . . .i. . . . . . . del
                                                                                                                                    . . . . . .h. . .   UIM-5

        DAMAGE TO YOUR AUTO COVERAGE SECTION
        Coverage E - Collision                                                                                                                                                         l
        Coverage F - Comprehensive
        Coverage G - Custom Equipment - Increased Limit
            INSURING AGREEMENT .......... |»               .
                                                 .................................................................
                                                                                                    4     9                                             PD-1
            ADDITIONAL COVERMGES
                                             »               .          .
               A..Airbag Replacement .~...........................................................................
                                                                                                         .                                              PD-2
                                                                                                                                                                                        i
               B. child Safety Seat                                                                                                                     PD-2
               c. Custom Equipment                                                                                                                      PD-2
               D. Transportation Expenses ............ ......................................................
                                                                                                        .                                               PD-2
            OPTIONAL COVERAGE
              Coverage G - Custom Equipment- Increased Limit • .| 1.0u91909.91 »»00qol0»01l bsluso                                                      PD-2
           EXCLUSIONS ..............
                                 s          ...................
                                                  .              OO..........................................................                           PD~3
           LIMIT OF LIABILITY a...........................................................................................                              pD_4
           PAYMENT OF LOSS ................................
                                          .                  4       q.................................
                                                                              9                         81no.................                           PD~4
           NO BENEFIT TO BAILEE ...............................................................................
                                                                    •                             9        11         q                                 PD-4
           OTHER SOURCES OF RECOVERY ...............................................................
                                                            p                                   i        union                                          PD-4
           APPRAISAL .......................................................................................................
                                      11                                                                                                                PD-5
           LOSS PAYABLE CLAUSE N............................................
                                                  I'                            F      0     *.*.............................                           PD-5
                                                                                                                                                                                            .
        SIGNATURE PAGE                          ...........................................................................................             S-1
                                                                                                                                                                                            |
                                                                                                                                                                                            i
                                                                                                                                                                                            :




        T01 PA02 (o8-17)                                                                                                                                           Page 2 of 2
                                                         ©2017 The Travelers Indemnity Company. All rights resewed.
              Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 15 of 66

q   x
                                                                                                                                            i
                                                                                                                          G01PA01 (11-16)


                                       PENNSYLVANIA PERSONAL AUTO POLICY
                                                          Travelers Companies
                                                           Hartford, Connecticut
                                                    (Each a Stock Insurance Company)
                                               GENERAL PROVISIONS SECTION                                                                   |i


        Unless otherwise stated, the provisions In this General Provisions Section apply to all Coverage Sections
                                                                                                                                            I
                                             and endorsements of this policy.                                                               :


                                                                AGREEMENT

        In return for payment of the premium and subject to all the terms of this policy, we will provide the coverages you
        have selected. These are shown by premium entries in the Declarations. The Declarations is a part of this policy.
                                                                                                                                            i
                                                       GENERAL DEFINITIONS

        Throughout this policy:                                                D. "Minimum Iimlts" refers to the following limits of
                                                                                                                                            I
        A. "You" and "your" refer to,                                              liability as required by Pennsylvania law, to be
            1. The "named insured" shown in the Declara-                           provided under a policy of automobile liability ln-
               tions, and                                                           5Uf3¥1CE.
            2. The spouse if a resident of the same house-                          1. $15,000 for each person, subject to $30,000
               hoid.                                                                    for each accident with respect to 'bodily in-
               The tem spouse Includes, if a resident of the                            lu v: an d
               same household:                                                      2. $5,000 for each. accident with respect to
                a. The clvii partner of the "named insured",                            "property damage".
                    provided such civil union was obtained in
                    a state where a civil union is legally rec-                Other words and phrases are defined. They are in
                    ognized, or                                                quotation marks when used,
                b. The "domestic partner' of the "named in-                    E. "Bodily injury" means bodily harm, sickness or             i
                    sured".                                                        disease, Including death that results.
                                                                               F. "Business" includes trade, profession or occupa-
                If the spouse ceases to be a resident of the                       tion.
                same household during the policy period or
                prior to the inception of this policy, the spouse              G. "Domestic partner" means a person who Is In a
                will be considered 'You" and "Your" under this                     continuing spouse-like relationship with a named
                policy but only until the earlier of:                              insured for the purpose of a domestic life. Both
                a. The end of 90 days following the                                persons must be 18 years of age or older and
                     spouse's change of residency,                                 may not be related to each other by blood. Nei-
                b. The effective date of another policy listing                    ther may be married to another person, or be a
                                                                                   "domestic partner" or partner by civil union of any
                     the spouse as a named insured, or
                c. The end of the policy period.                                   other person.
                                                                               H. "Economic loss" means medical and other out of
        B. 'We", "us" and "our" refer to the member com-
           pany of Travelers providing this insurance and                          pocket expenses,
                                                                               1. "Newly acquired auto":                                        iI
           shown as the insurer in Item 6 of the Declara-                                                                                       :
           tions.                                                                   1. "Newly acquired auto" means any of the fol-              I
                                                                                                                                                I
                                                                                          lowing types of vehicles of which you become
        C. we consider a private passenger auto, sport util-
                                                                                          the owner during the policy period:
           ity vehicle, pickuP or van to be owned by a person
                                                                                          a. A private passenger auto or sport utility
           if leased:
           1. Under a written agreement to that person,                                       vehicle; or
                                                                                          b. A pickup or van, for which no other insur-
                and
           2. For a continuous period of at least 6 months.                                   ance policy provides coverage, that'
                                                                                              (1) Has a Gross Vehicle Welght Rating
                                                                                                  of 9,000 lbs. or less, and




                                                                                                                                                 1

        G01 PA01 (11-16)                                                                                                     Page GP-1
                                       ,   ©20.16 The Travelers Indemnity Company. All rights re§ened,             .
                                  includes copyrighted material of Insurance Senlces Office, Inc. with Its perrnisslon,
             Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 16 of 66

1   I
                                                                                                                        G01 pA01 (11-16)

                    (2) is not used for the delivery or trans-               K. "Occupying" means:
                         portation of goods and materials un-                    1. In,                                                     9
                         less such use is:                                       2. Upon, or
                         (a) Incidental to your "business" of                    3. Getting in, on, out or off.
                             installing, maintaining or repair-              L. "Property damage" means physical injury to, de-
                             ing furnishings and equipment;                      structiOn of or Foss of use of tangible property.
                            or                                               M. "Resident relative" means a person related to you
                        (b) For farming or ranching.                             by blood, manage or adoption who is a resident             I,



            2. Coverage for a "newly acquired auto" is pro-                      of your household. This includes a ward or foster
                vided as described in 3.a, and 3.b. below.                       child. Your unmamled dependent children, wards,            1
            3. Coverage for a "newly acquired auto" de                           and foster children while temporarily away from
                pends on whether the vehicle is in addition to                   home will be considered residents if they intend
                or replaces a vehicle shown ,in the Declara-                     to resume residing in your household.
                tions.                                                                                                                      i1
                                                                             N. "Serious injury' means a personal injury resulting
                a, A "newly acquired auto" which is in addi-
                                                                                 in death, serious impairment of body function or
                    tion to any vehicle shown in the Declara-
                                                                                 permanent serious disfigurement.
                    tions will have the broadest coverage we
                    provide for any vehicle shown In the Dec-                O. 'Trailer" means a vehicle designed to be pulled
                    larations. Coverage begins on the date                        by at
                    you become the owner. However, for                            1. Private passenger auto or sport utility vehicle,
                   coverage to apply you must ask us to in-                           or
                   sure It within 30 days after you become                        2. Pickup or van.
                   the owner.                                                It also means a far wagon or farm Implement while
                b. If a "newly acquired auto" replaces a ve-                 towed by a vehicle listed in 1. or 2. above.
                    hicle shown in the Declarations, it will                 P. "Your covered auto" means:
                    have the same coverage as the vehicle ii                      1. Any vehicle shown in the Declarations.
                                                                                                                                            :i
                    replaced without your having to ask us to                     2. A "newly acquired auto".
                    insure it. However, you must ask us to in~                    3. Any'*tlailer" you own.
                    sure a replacement vehicle within 30                          4. Any private passenger auto, sport utility vehi-
                    days if:                                                            cle, pickup, van or'Tmilef'youdo not own
                    (1) you wish to add or continue any cov-                            while used as a temporary substitute for any
                         erage provided in the Damage To                                other vehicle described in this definition
                         Your Auto Coverage Section, or                                 which is out of normal use because of its;
                    (2) it is a pickup or van used In   any                             a. Breakdown,
                        "business" other than farming or                                b. Repair;
                       ranching.                                                        c. Servicing,
        J. "Noneconomic loss" means pain and suffering                                  d. Loss,
           and other nonmonetary damages.                                               e. Destruction, or
                                                                                        f. Being inspected or transported by a mo-
                                                                                            tor vehicle dealer as defined by the Penn-
                                                                                            sylvania Board of Vehicles Ad.
                                                                                        This provision (P.4.) does not apply to the
                                                                                        Damage To Your Auto Coverage Section.
                                        DUTIES AFTER AN ACCIDENT OR LOSS
        We have no duty to provide coverage under this pol-                       2, Promptly send us copies of any notices or le-
        icy unless there has been full compliance with the fol-                         gal papers received in connection with the
        Iowing duties:                                                               accident or toss.
        A. We must be notified promptly of how, when and                          3. Submit, as often as we reasonably require'
            where the accident or loss happened. Notice                                 a. To physical exams by physicians we se-
            should also include the names and addresses of                                 lect. We will pay for these exams.
            any injured persons and of any witnesses.                                   b. To examination under oath and sub-
        B. A person seeking any coveaage must:                                               scribe the same. We may require such
            1. Cooperate with us in the investigation, settle-                               exam under oath:
                ment or defense of any claim or suit.                                        (1) From other persons insured under
                                                                                                  this policy Gncluding a "resident rela-
                                                                                                  tive").




        G01 PA01 (11 -16)                                                                                                  Page GP-2
                                          ©20.16 The Travelers Indemnity Company..AU rights regeryed.         .
                                Includes copyrighted material of Insurance Seryices Office, Inc. wllh fits pemssslnn.
                      Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 17 of 66
I
    n       P
i
                                                                                                                                G01PA01 [11-16)

                             (2) Be done separately and outside the                   C. Permit us to inspect and appraise the damaged
                                 presence of any witnesses or per~                          property before its repair or disposal,
                                 sons insured or seeking benefits un-                                                                                  i
                                 der this policy.                                     Additional Duties For First Party Benefits Cover-
                      4. Authorize us to obtain:                                      age                                                               i
                                                                                                                                                       |1
                         a. Medical reports; and                                                                                                        )

                                                                                      If any First Party Benefits Coverage is shown in the             I
                         b. Other pertinent records.
                      5. Submit a proof of loss when required by us.                  Declarations and benefits are sought:
                                                                                      A. As soon as practical the "insured", or someone on
                Additional Duties For Uninsured Motorists Cover-                          his or her behalf, shall provide to us or any of our
                age                                                                       authon'zed agents written notice adequately iden-
                                                                                            tifying the "insured" and reasonably accessible
                If Coverage D6 - Uninsured Motorists Coverage Bod-                          facts concerning the time. place and circum~
                                                                                                                                                       I
                ily Injury Stacked or Coverage D7 - Uninsured Motor-                      stances of the accident,
                ists Coverage Bodily Injury Non-Stacked Is shown in                                                                                    .
                                                                                      B. As soon as practicable the "insured", or someone              .
                the Declarations, a person seeking coverage must                          on his or her behalf, shall: give us proof of claim,         :
                also promptly:                                                            under oath if required, fully describing the nature          i
                A. Notify the police If a hit-and-mn diver is involved.                   and extent of "bodily in]ury', treatment and reha-           II
                                                                                                                                                           E



                B. Send us copies of the legal papers if a suit is                        bilitation received and contemplated and other ln-
                      brought.                                                            formation to assist us in determining the amount
                                                                                            due and payable. Proof of claim shall be made
                Additional Duty For Underinsured Motorists Cov-                           upon forms furnished by us unless we fail to sup-
                erage                                                                     ply such forms within 15 days after receiving no-
                                                                                          tice of claim.
                If Coverage D8 --. Underinsured Motorists Coverage                    C. The "Insured" shall submit to mental and physical
                Bodily Injury Stacked or Coverage D9 - Underinsured                       examinations by physicians seeded by us when                     II
                                                                                                                                                            .
                Motorists coverage Bodily injury Non-Stacked is                           and as often as we may reasonably require. W e
                shown fn the Declarations, a person seeking cover-                        will pay the costs of such examinations.
                age under the Underinsured Motorists Coverage Sec~
                tionmust also promptly send us copies of the legal                    D. The '1n5umd"(or, in the event of such person's                    g
                                                                                                                                                           I


                                                                                          incapacity or death, his or her legal representa-                I



                papers if a suit is brought.                                                                                                               I
                                                                                                                                                           I


                                                                                            tive) shall, if we request, sign papers to enable us           I
                                                                                                                                                               I

                                                                                                                                                               I




                Additional Duties For Collision And Comprehen-                              to obtain medical reports and copies of records.
                sive Coverages
                                                                                            A copy of such medical report will be forwarded                    I



                                                                                            to such "insured" upon his or het written request.
                If Coverage E - Collision or Coverage F - Compre-                     E. If "income loss" benefits are claimed, the 'in-
                hensive is shown in the Declarations, a person seek-                     sured" presenting such claim shall authorize us to
                ing coverage must also:                                                  obtain details of all earnings paid to him or her by
                A. Take reasonable steps after loss to protect 'Your                       an employer or earned by him or her since the
                    covered auto" or any "non-owned auto" and their                        time of the injury or during the year immediately
                    equipment from further \Oss. We will pay reason-                       preceding the date of the accident.
                    able expenses incurred to do this.
                B. Promptly Notify the police if "YOur covered auto"
                    or any "non-owned auto" is stolen.                                                                                                             ;
                                                                                                                                                                    i
                                                               GENERAL CONDITIONS                                                                                   i
                                                                                                                                                                   |i
                                                                                                                                                                    i
        l       Bankruptcy                                                            B. If there ~is a change to the information used to de-                      .i
                                                                                           velop the policy premium, we may adjust your                            :
                Bankruptcy or insolvency of the "insured" will Not re                      premium. Changes during the policy term that
                Iieve us of any obligations under this policy.                             may result in a premium increase or decrease in-
                                                                                           clude, but are not Ilmlted to, changes in:
                Changes                                                                    1. The number, type or use of insured vehicles,
                                                                                           2. Operators using insured vehicles:
                A. This policy contains all the agreements between                        .3. The place of principal garaging of insured ve-
                    you and us. Its terms may not be changed or                               hicles, or
                      waived except by endorsement issued by us.                           4. Coverage, deductible orlimits.




                G01 PA01 (11-16)                                                                                                   Page GP-3       l
                                                    ©2016 The Tyavglers Indemnity Company. All rights regeryed.       ..
                                          Includes copyrighted material of Insurance Sewrces Office, Inc. with its pemussuon,                                       I
                                                                                                                                                                    I
                                                                                                                                                                    I
                                                                                                                                                                    :
                                                                                                                                                                    I



                                                                                                                                                   I
                                                                                                                                               i
                  Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 18 of 66
i
I
:
I
|   uI   n

                                                                                                                           G01 PA01 (11-16)

             If a change resulting from A. or B. above requires a                 B. If we make a payment under this policy and the
1
             premium adjustment, we will make the premium ad-                          person to or for whom payment is made recovers          i
             justment in accordance with our manual rules.                             damages from another, that person must:
             C. If we make a change which broadens coverage                            1. Hold in. trust for us the proceeds of the recov-
                                                                                                                                               I
                 under this edition of your policy without additional                      ery, and                                            II
                                                                                                                                                l
                 premium charge, that change will automatically                        2. Reimburse us to the event of our payment
                 apply to your policy as of the date we implement                          less reasonable attorney fees and a propor-
                 the change in your state. This paragraph (C.)                             tionate share of the cost of recovery.
                 does not apply to changes implemented with a                     C. Our rights dO not apply under Paragraph A. with
                 general policy revision that includes both broad-                     respect to UndeNnsured Motorists Coverage if
                 enings and restrictions in coverage, whether that                     we:
                 general policy revision is implemented through in-                    1. Have been given prompt written notice of a
                 trodudion o'f'                                                              tentative settlement between an "insured"
                 1. A subsequent edition of your policy or any of                           and the insurer of an "underinsured motor ve-
                    its Coverage Sections, or                                               hicle'T, and
                 2. An amendatory endorsement.                                         2. Fail to advance payment to the "insured" in              :
                                                                                                                                                   i
                                                                                            an amount equal to the tentative settlement
             Fraud                                                                          within a reasonable period of "time after re-          iI
                                                                                            ceipt of notification.                                 I
             We do not provide coverage for any person under this                      If we advance payment to the "insured" in an
             policy who has made fraudulent statements or en-                          amount equal to the tentative settlement within a
             gaged in fraudulent conduct in connection with any                        reasonable period of time after receipt of notifica-
             accident or loss for which coverage is sought under                       tion:                                                        !
             this policy.                                                              1. That payment will be separate from any
                                                                                          amount the "insured" is entitled to recover un-
             Legal Action Against Us                                                      der the provisions of Underinsured Motorists
                                                                                          Coverage, and
             A. No legal action may be brought against us until                        2. We also have a right to recover the advanced
                 there has been full compliance with all the terms                        payment.
                 of this policy.ln addition under the Liability Cov-
                elage Section, no legal adiori may be brought                     Po.licy Period And Territory                                      1
                                                                                                                                                    i
                 against us until:
                 1. We agree in writing that the 'Insured" has an                 A. This policy applies only to accidents and [asses
                     obligation to pay; or                                             which occur;
                 2. The amount of that obligation has been finally                     1. During the policy period shown in the Decla-
                     determined by judgment after trial.                                  rations, and
             B. No person or organization has any right under                          2. Within the policy territory.                                  !|




                 this policy to bring us into any action to determine             B. The policy tenitoryis:
                 the liability of an "insured".                                       1. The United States of America, its territories or
                                                                                           possessions,
             Our Right To Recover Payment                                              2. Puerto Rico, or
                                                                                       3. Canada.
             A. If we Make a payment under this policy and the                         This policy also applies to loss to, or accidents in-
                 person to or for whom payment was made has a                          volving, "your covered auto" while being trans-
                 right to recover damages from another we are                          ported between their ports.
                 subrogated to that right. That person must do:
                 1. Whatever is necessary to enable us to exer-
                      cise our rights; and                                                                                                               i
                                                                                                                                                        II
                 2. Nothing after loss to prejudice them.
             However, our rights in this Paragraph (A.) do not ap-
             ply under the Damage To Your Auto Coverage Sec-
             tion, against any person using 'Your covered auto"
             with a reasonable belief that such person is entitled to
             do so.




             G01 PA01 (11 -16)                                                                                                Page GP-4
                                           ,    ©2016 The Travglfrs Indemnity Company. All rights resewed.
                                      Includes copyrighted matena of Insurance Semces Office, Inc. wllh Its perrnissloh,
             Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 19 of 66

s   I                                                                                                                                       i
                                                                                                                                            I
                                                                                                                        G01 PA01 (11-16)
                                                                                                                                             i

        Transfer Of Your Interest In This Policy                                  2. We may cancel by mailing to the named In-
                                                                                       sured shown in the Declarations at the ad-
        A. Your rights and duties under this policy may not                            dress shown in this policy:
            be assigned without our written consent. How-                              a. At least 15 days notice of cancellation:
            ever, if a named insured shown in the Declare                                  (1) if notice is effective within the first 60
            sons dies, coverage will be provided fort                                           days this policy in effect and this is
            1. The surviving spouse if resident in the same                                       not a renewal or continuation policy;
                  household at the time of death. Coverage ap-                               (2) For nonpayment of premium;
                                                                                                                                             I
                  plies to the spouse as if a named insured                                  (3) If the driver*s license of the named in-    II
                                                                                                                                              II
                  shown in the Declarations; and                                                  sured shown in the Declarations has          II
                                                                                                                                                I
            2. The legal representative of the deceased per-                                      been suspended or revoked after the
                son as if a named insured shown in the Dec-                                      effective date If this policy has been     I
                                                                                                                                            II
                larations. This applies only with respect to the                                 In effect less than one year: or if the     II
                representatives legal responsibility to main-                                    policy has been in effect longer than
                  tain or use "your covered auto".                                               one year, since the last anniversary
        B. Coverage will only be provided until the next an-                                      of the original effective date: or
            niversary of the policy's original effective date.                         b. At least 60 days notice if the policy was
                                                                                           obtained through material misrepresen-
        TWo Or More Policies Issued To You                                              tation.
                                                                                  3. Nonpayment of premium means the faliure to
        If this policy and any other auto insurance policy is-                         pay any premium or premium installment or
        sued to you by us or any of our personal insurance                           any other financial obligation when due.
        affiliates apply to the same accident, the maximum                        4, Our right to cancel this policy is subject to the
        limit of our liability under all the policies shall Not ex-                    limitations contained in the applicable Penn+        |i
        ceed the highest applicable limit of liability under any                    sylvania Statutes.
        one policy,                                                          B, Nonrenewal
                                                                             If we decide not to renew or continue this policy, we
        This provision does not apply to Coverage D6 - Un-                    will mail notice to the named insured shown in the            Ii
        insured Motorists Bodily Injury Stacked; or Coverage                 Declarations at the address shown in this polis/., No-
        D8 - Underinsured Motorists Bodily Injury Stacked.                   tice will be mailed at least 60 daysbefore the end of
                                                                             the policy period. Subject to this notice requirement,
        No one will be entitled to receive duplicate payments
                                                                             if the policy period is other than ore year, we will have
        for the same elements of loss under Coverage D6 -
                                                                             the right not to renew or continue it only at each anni-
        Uninsured Motorists Bodily Injury Stacked, or Cover-
                                                                             versaiy of its original effective date., If that date is the
        age D8 - Underinsured Motorists Bodily Injury
                                                                             2997 30th, or 3151 of a month, we may consider the first
        Stacked
                                                                             day of the next month to be this anniversary,
                                                                             However, our right to nonrenew this policy is subject
        Termination
                                                                             to the limitations contained in the applicable Pennsyl-
        A. Cancellation                                                      vania Statutes.
                                                                             C, Automatic Termination                                       Ii
           This policy may be cancelled during the policy pe-                                                                                i
           riod as follows:                                                       1. The policy will .automatically terminate on the        II
            1. The named insured shown in the Declara-                                expiration date of any annual policy period           1

                tions may cancel by:                                                  without notice if you fail to pay the renewal
                a. Returning this policy to us; or                                    premium when due. Failure to pay the re-
                b. Giving us advance written notice of the                            quired renewal premium when due means
                    date cancellation Is to take effect.                               that you have not accepted our offer.
                W e may accept another form of notice from                        2. This policy, if not already terminated under
                the named insured. If there is more than one                          the terms of this condition, will automatically
                person shown as named insured in the Dec-                              terminate without notice on the effective date
                larations, any named insured may cancel this                           of any other automobile insurance policy, but
                policy. The cancellation by one named in-                              only for any vehicle described in both poli-
                sured will be binding on any other named in-                           cies.
                sured.




        G01 PA01 (11-16)                                                                                                     Page GP-5
                                           ©20.16 The Travelers Indemnity Corrgmny. All rights reserved.     .
                                  InclUdes copyrighted materlal of Insurance Se ces Office. Inc. wllh Its pemlsslon.
                                                                                                                                                 i
                                                                                                                                                 s
              Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 20 of 66

"I   »
                                                                                                                         G01PA01 (11-16)

         D. Other Termination Provisions                                                  b. is operating a motor vehicle registered in
            1. If the law in effect in your state at the time this                           another state, or
               policy i5 Issued or continued:                                             c. intends to cause intentional injury, or             :
               a. Requires a longer notice period;                                        d. has not maintained financial responsibii-           II
               b. Requires a special form of or procedure                                   ity as required by Pennsylvania law;                 I
                                                                                                                                                 I,
                     for giving notice, or                                           provided that nothing in Paragraphs a. through d.
               c. Modifies any of the stated termination                             shall offed the limitation placed on a person               n
                                                                                                                                                 I
                     reasons;                                                       against recovering noneconomic damages under                 l
               we will comply with those requirements.                               Uninsured Motorists or Underinsured Motorists               i1
            2. We may deliver any notice instead of mailing                        Coverage.                                                     i
               it. Proof of mailing of any notice will be suffi-               B. Full Tort Option
               cient proof of notice.                                               If the Declarations shows that Coverage QB is
            3. If this policy is cancelled, you may be ehtitled                     provided, the Full Tort Option applies. Each 'in-
               to a premium refund. If so, we will send' you                         sured" bound by this option may seek compensate
                 the refund. The premium refund, if any, will                       son for "noneconomic loss" claimed and "eco-
                 be computed according to our manuals. How-                         nomic loss" suffered because of "bodily injury"
                 ever, making or offering to make the refund                        caused by accident as the consequence of the
               is not a condition of cancellation.                                fault of another person.
            4. The effective date of cancellation stated in
                                                                               C. Who is An "Insured"
                 the notice will become the end of the policy                     As used in Tort Liability Insurance Options, an "in-
                 period.                                                          sured" means you, any "resident relative" or a ml-
                                                                                    nor in the custody of either you or any "resident
         Tort Liability Insurance Options
                                                                                  relative".
         A. Limited Tort Option                                                D. Other Insurance                                                 i
            If the Declarations shows that Coverage QA is                           1. If you are an "insured" under more than one                i
            provided, the Limited Tort Option applies. Each                              liability insurance policy, and the policies
            'Insured" who is bound by this option may seek                               have conflicting tort options, the policy
            compensation only for' "economic loss" suffered                               providing the Full Tort Option applies.
            because of "bodily injury" caused by accident as                        2. If an 'Insured", other than you, is covered by             .I
            the consequence of the fault of another person.                              more than one liability insurance policy, and             I

            However, each "insured" may recover damages                                   the policies have conflicting tort options:             .
            as if the 'insured," damaged had elected the Full                            a. The "insured" is bound by the tort option
            Tort Option:                                                                     of the policy associated with the motor
            1. If the "bodily injury' suffered is a "serious in-                               vehicle the "insured" is "occupying" at the
                jury', or                                                                      time of the accident.
            2. With respect to claims against a person in the                            b. The Full Tort Option applies if the 'in-
                business of designing, manufacturing, repair-                               sured" is not "occupying" a motor vehicle
                ing, servicing or otherwise maintaining motor                               at the time of the accident.
                vehicles arising out of a defect in such motor
                vehicle which is caused by or not corrected                    Constitutionality Clause
                by an act or omission, in the course of such
                business, other than a defect in a motor vehi~                 The premium for, and the coverages of, this policy
                cle which is operated by such business; or                     have been established in reliance upon the provisions
            3. If injured while "occupying" a motor vehicle                    of the Pennsylvania Motor Vehicle Financial Respon-
               other than a private passenger motor vehicle                    sibility Law. In the event a court, from which there is
               as defined in the Pennsylvania Motor Vehicle                    no appeal, declares or enters a judgment the effect of
                Financial Responsibility Law of 1984, as                       which is to render the provisions of such statute inva-
               amended, or                                                     lid or unenforceable in whole or in part, we will have
            4, If the person at fault:                                         the right to recompute the premium payable for the
                a. is convicted, or accepts Accelerated Re-                    policy and void or amend the policy provisions, sub-
                     habilitative Disposition for driving under               .ject to the approval of the insurance Commissioner.
                     the influence of alcohol or a controlled
                     substance in that accident; or




                                                                                                                                                      1

         G01 PA01 (11-16)                                                                                                    Page GP-6
                                            ©20.16 The Tsavglers Indemnity Company. Ali rights regeryed.       , .                           i
                                  Includes copyrighted material of Insurance Sewices Office, Inc. with Its permIssion.
               Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 21 of 66
                                                                                                                                               I
'u   I)
                                                                                                                          L01 PA02 (11-16)

                                                 LIABILITY COVERAGE SECTION
                                                                                                                                               I
                                                    Coverage A - Bodily Injury                                                                 P
                                                                                                                                                4
                                                                                                                                               II
                                                  Coverage B - Property Damage                                                                  l\



          Insuring Agreement                                                    Supplementary payments
          A. We will pay damages for "bodily injury' or "prop-                  In addition to our limit of liability, we will pay on behalf
              erty damage" forwhich any 'insured" becomes le-                   of an "insured":
              gally responsible because of an auto accident.                    1. Up to $250 for the cost of bail bonds required be-          i
                                                                                     cause of an accident, including related traffic law       i
                                                                                                                                               J

              We will settle or defend, as we consider appropri-                     violations. The accident must result in "bodily in-       I
                                                                                                                                               l
                                                                                                                                               I
              ate, any claim or suit asking for these damages.                       jury' or "property damage" covered under this pol-
              in addition to our limit of liability, we will pay all                 icy.
              defense costs we Incur. Our duty to settle or de-                 2. Premiums on appeal bonds and bonds to release
              fend ends when our limit of liability for these cov-                   attachments In any suit we defend.
              erages has been exhausted by payment of                           3. Interest accruing after a judgment is entered in
              judgments or settlements.                                              any suit we defend. Our duty to pay interest ends
                                                                                   when we offer to pay that part of the judgment
              We have no duty to defend any suit or settle any                     which does not exceed our limit of liability for
              claim for 'bodily injuiy" or "property damage" not                   these coverages.
              covered under this policy.                                        4. Up to $250 a day for loss of earnings, but not
          B. 'insured' as used in this Coverage Section                              other income, because of attendance at hean'ngs
              means.                                                               or trials at our request.
              1. You or any "resident relative" for tl';e owner-                5. Other reasonable expenses incured at our re-
                  ship, maintenance or use of any auto or                          quest.
                  "trailer",                                                    6. Prejudgment interest awarded against the 'tn-                   '|




              2. Any person using "Your covered auto".                             sured" on the part of the judgment We pay, Any
              3. For "Your covered auto", any person or or-                        prejudgment interest awarded against the 'in~
                  ganization but only with respect to legal re-                    sured" is subject to the applicable Pennsylvania
                  sponsibility for acts or omissions of a person                   Rules of Civil Procedure.
                  for whom coverage .is afforded under this
                  Coverage Section.                                             Exclusions
              4. For any auto or '1railet", other than "your cov-
                  ered auto", any other person or organization                  A. We do not provide Liability Coverage for any 'Tn-
                  but only with respect to legal responsibility for                sured":
                  ads or omissions of you or any "resident rel-                    1. Who intentionally causes "bodily injury' or
                  ative" for whom coverage is afforded under                           "property damage".
                  this Coverage Section. This provision (4.) ap-                   2. For "pmpeny damage" to property owned or
                  plies Only if the person or organization does                             being transported by that "insured".
                  not own or hire the auto or '"trailer'.                            3. For "property damage" to properly:
                                                                                        a. Rented. to,
             "Insured" does not Include:                                                b. Used by, or
             1. The United States of America or any of its                              c. in the care of.
                 agencies.                                                              that "in5ured".
             2. Any person with respect to "bodily injury" or                               This Exclusion (A.3.) does not apply to "prop-              I
                 "property damage" resulting from the opera-                            erty damage" to a residence or private gar-
                 tion oaf auto by that person as an employee                            age.
                 of the United states Government. This ap-                           4. For "bodily injury" to an employee of that 'in-
                 plies only if the provisions of Section 2679 of                            sured" during the course of employment. This
                  Title 28, United States Code as amended, re-                              Exclusion (A.4.) does not apply to "bodily in-
                  quire the Attorney General of the United                                  jury" to a domestic employee unless workers'                I
                  States to defend that person in any civil ac-                             compensation benefits are required or avaii-
                  tion which may be brought, for the "bodily in-                            able for that domestic employee,                            I

                  jury' or "property damage".                                        5. For that 'insured"s" liability arising out of the               1
                                                                                                                                                        I
                                                                                        ownership or operation of a vehicle while it is
                                                                                        being used, or during the period of time it is
                                                                                                                                                        I

                                                                                                                                                        I




          L01 PA02 (11 -16)                                                                                                    Page L-1
                                             ©20.16 The Travelers Indemnity Company. All rights regeryed.                                               \
                                   includes copyrighted material of Insurance Sewices Office, Inc. with 115 permission,
                                                                                                                                                        I
         Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 22 of 66

'9
                                                                                                                                            I
                                                                                                                        L01 PA02 (11 -16)   I
                                                                                                                                            I
                                                                                                                                            I
                                                                                                                                            I
            available for hire, as a public or livery convey-                          c.   Nuclear insurance Association of Can-
            ance. This Exclusion (A,5,) applies whether                                     ada.
            or not there is:                                                B. We do not provide Liability Coverage for the own-
            a. A passenger "occupying" the vehicle, or                           ership, maintenance or use of:
            b. Properly being transported for a fee in or                        1. Any vehicle which:
                upon the vehicle.                                                    a. Has fewer than four wheels; or
            This Exclusion (A.S.) does not apply to a ve-                              b. Is designed mainly for use off public
            hicle used for a:                                                              roads,
                                                                                                                                            I
            a. Share-the-expense car pool,                                             This Exclusion (B.1.) does not apply.                I
                                                                                                                                            !I
            b. Charitable purpose, or                                                  a. While such vehicle is being used by an
             c. Volunteer purpose.                                                          'Insured" in a medical emergency,
         6. while employed or otherwise engaged In the                                b. To any'trailer",or                                 I!
            "business" of,                                                           c. To any non-owned golf cart.                          l
                                                                                                                                            I1
            a. Selling;                                                          2. Any vehicle, other than 'Your covered auto",
            b. Repairing:                                                              which is:
            c. Servicing;                                                              a. Owned by you, or                                      I
                                                                                                                                            I
            d. Storing, or                                                            b. Furnished or available for your regular
            e. Park ing;                                                                    use.
            vehicles designed for use mainly on public                           3.    Any vehicle, other than 'Your covered auto",
            highways. This includes road testing and de-                               which is:
            Iivery. This Exclusion (A.6.) does not apply to                           a. Owned by any "resident relative", or
            the ownership, maintenance or use of 'Your                                b. Furnished or available for the regular use
            covered auto" by'                                                             of any "resident relative".
            a. You,                                                                   However, this Exclusion (B.3.) does not apply
            b. Any "resident relative"; or                                            to you while you are maintaining or "occupy-
            c. Any partner, agent or employee of you or                               fng" any vehicle which is:
                                                                                                                                                I
                any "resident relative".                                              a. Owned by a "resident relative", or                     :
                                                                                                                                                II
        7. Maintaining or using any vehicle while that                                b. Furnished or available for the regular use              I
                                                                                                                                                 I
            "insured" is employed or otherwise engaged                                      of a "resident relative";                            II

            in any "business" (other than farming or                             4.   Any vehicle while participating orcompeting
            ranching) not described in Exclusion A.6.                                 in, or practicing or preparing for. any prear-
            This Exclusion (A.7.) does not apply to the                               ranged or organized:
            maintenance or use of a:                                                  a. Racing contest, meet or rally, whether
            a. Private passenger auto or sport utility ve-                                against another vehicle or against time;
               hicle;                                                                 b. Demolition contest;
            b. Pickup or van with a Gross Vehicle                                     c. Stunting activity; or
               W eight Rating of 9,000 lbs. or less; or                               d. High performance driving or racing in-
            c. "`l'railet' used with a vehicle described in                                 struciion course. or school.
               a. or b. above,                                                        This Exclusion (B.4.,) applies only while the
        8. Using a vehicle without a reasonable belief                                vehicle is at a location, whether temporary or
            that such *Insured" is entitled to do so. This                            permanent, established for any of the adivi-
            Exclusion (A,8.) does not apply to a "resident                          ties listed above.
            relative" using 'Your covered auto" which is                         5. "Your covered auto" during a period it is
i           owned by you.                                                           rented or leased to others. However, this Ex~
        9. For "bodily injury" Or "property damage" for                             cl.usion (B.5.) does not apply to the operation
            which that 'insured":                                                     of 'Your covered auto" by you or a "resident
            a. Is an insured under a nuclear energy lia-                              relative".
                bility policy; or                                                                                                                   i
            b. W ould be an insured under a nuclear en-                     Limit Of Liability
                ergy liability policy but for its termination                                                                                       iI
                upon exhaustion of its limit of liability.                  A. split Limits
                                                                                If the Declarations shows separate limits of liabil-
                                                                                                                                                      l
            A nuclear energy liability policy is a policy is-                                                                                         _i
                                                                                                                                                      I



            sued by any of the following or their succes-                       ity for Coverage A and Coverage B:                                    i




            sors.                                                               The limit of liability shown in the Declarations for                  :




            a. Nuclear Energy Liability Insurance Asso-                         each person for Coverage A is our ma.ximum limit                      e




                                                                                of liability for all damages, including damages for
                                                                                                                                                      i


                ciation;
            b. Mutual Atomic Energy Liability Under-                            care, loss of services or death, arising out of 'bod-
               wnters, or                                                       ily injury" sustained by any one person in any one
                                                                                 auto accident.



     L01PA02 (11-16)                                                                                                         Page L*2
                                         ©20.16 The Travelers Indemnity Company. All rights re§eryed.       ..
                               lnciudes copyrighted maker al of InsuraNce Sewices Office, Inc. wl\h its permission.
                                                                                                                                                          i
             Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 23 of 66

f   9


                                                                                                                         L01 PA02 (11-16)

            Subject to this limit for each person, the limit of                 Out Of State Coverage
            liability shown in the Declarations for each acci-
            dent for Coverage A is our maximum limit of lia-                   If an auto accident to which this policy applies occurs
            bility for all damages for "bodily injury" resulting               in any state or province other than the one in which
            from any one auto accident.                                        'Your covered auto" is principally garaged, we will in-
            The limit of liability shown in the Declarations for               terpret your policy for that accident as follows:
            each accident for Coverage B is our maximum                        A. If the state or province has:
            limit of liability for all "property damage" resulting                   1. A financial responsibility or similar law speci-
            from any one auto accident.                                                  fying limits of liability for "bodily injury' or
            These limits are the most we will pay regardless                              "pmpeny damage" higher than the limit
            of the number of:                                                            shown in the Declarations, this policy will pro-
            1. "Insureds",                                                               vide the higher specified limit.
            2. Claims made,                                                          2. A compulsory insurance or similar law requir-
            3. Vehicles or premiums shown in the Declara-                                 ing a nonresident to maintain insurance
                 tlons, or                                                                whenever the nonresident uses a vehicle in
            4. Vehicles involved in the auto accident.                                    that state or province, this policy will provide
        B. Single Limit                                                                   at least the required minimum amounts and
            1. If the Declarations shows a single limit of lia-                           types of coverage,
                 bility for Coverage A and Coverage B com-                     B. No one will be entitled to duplicate payments for
                 binedt                                                              the same elements of loss.
                 The limit of liability shown is our maximum
                 limit of liability for all damages arising out of             Financial Responsibility
                "bodily injury' and "property damage" result-
                 ing from any one auto accident.                               When this policy is certified as future proof of financial
                 This is the most we will pay regardless of the                responsibility, this policy will comply with the law to
                number of:                                                     the extent required.
                a. "Insureds",
                b. Claims made,                                                Other Insurance-
                 c. Vehicles or premiums shown In the Dec-
                      larations, or                                            If there is other applicable liability insurance available,
                d. Vehicles involved in the auto accident.                     any insurance we provide shall be excess over any
            2. We will apply the limit of liability to provide                 other applicable liability insurance. If more than one
               any separate minimum limits required by law                     policy applies on an excess basis, we will bear our
               for bodily injury and property damage liability.                proportionate share with other collectible liability in-
               However, this provision W ill not change our                    surance. However. any insurance we provide for a ve-
               total limit of liability.                                       hicle you do not own while used as a temporary
        C. No one will be entitled to receive duplicate pay-                   substitute for 'Your covered auto" that is provided by
           ments for the same elements of loss under this                      a motor vehicle dealer, as defined in the Pennsylva-
            Coverage Section and~                                              nia Board of Vehicles Act, shall be primary.
            1. Any other Coverage Section or part of this
                policy: or
            2, Any other personal auto policy issued to you
                by us or any of our affiliates.




        L01PA02 (11-16)                                                                                                      Page L-3
                                           ©20.16 The Tnavglers Indemnity Cbmfany. All rights re§eryed.        .
                                 Includes copyrighted material of insurance Serv ces Office, Inc. with its permIssIon.
                Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 24 of 66

f       »

                                                                                                                              Q01 PA01 (08-17)


                                       FIRST PARTY BENEFITS COVERAGE SECTION

            Ensuring Agreement                                                        2. Option B - Income Loss.                                    i
                                                                                                                                             "B6"
            A. Coverage QA* - Basic First Party Benefit                                    This option applies if option "B4", "BS",            ,   n
                                                                                                                                                    :
                Coverage QB** - Basic First Party Benefit                                  "B7", or "BB" appears in the Declarations
                                                                                           following Coverage R.
               * Indicates that the limited tort option described in                       The Limit of Liability for "income loss" is the          I
                                                                                                                                                    I
               "the act" was selected.                                                     "Maximum Amount" shown in the following
               ** Indicates that the fulI tort option described in                         schedule for the "B" option shown in the Dec~
               "the act' was selected.                                                     laiations. The Limit of Liability for any one
                                                                                           month is the "Monthly Amount" shown for that
               We will pay Basic First Party Benefits consisting                           option in the following schedule.
               of Basic "Medical Expenses" to or for an "insured"
                                                                                                         B Option Schedule                          I
               who sustains "bodily injury" caused by accident                                                                                      I
                                                                                                                                                    I
               arising out of the maintenance or use of a "motor                                  Option         Maximum         Monthly            I

               vehicle". Our Limit of Liability for Basic "Medical                                               Amount          Amount             I
                                                                                                                                                    I
               Expenses" is $5,000.                                                                 B4            $15,000          $1,500
                                                                                                    B5               5,000         $1,000
            B. Coverage R - Added First Party Benefits                                              B6            $15,000          $1 ,000

               If Coverage R appears in the Declarations, we will                                   B7             » 25,000       $1,500
               pay in addition to the Basic First Party Benefit,                                    as            $50,000         $2,500
               Added First Party Benefits to or for an "insured"
                                                                                       3. Option C - Funeral Expense.
               who sustains "bodily injury' caused by an acci-
               dent arising out of the maintenance or use of a                             This option applies if option "C6" or "C7" ap-
               "motor vehicle". Added First Party Benefits con~                            pears in the Declarations following Coverage
               sist of the following if shown as applicable in the                         R.
               Declarations'
                  a. Increased"'medicaI expenses",                                         The Limit of Liability for "funeral expense" is
                  b. "Income loss";                                                        the amount shown in the following schedule
                                                                                           for the "C" option shown in the Declarations.                :
                  c. "Funeral expense", and
                  d. "Accidental death".                                                                c Option Schedule
                                                                                                   Option             Amount
               1. Option A - Increased Medical Expenses.                                             C6                $1,500
                                                                                                     C7                $2,500
                  This option applies if option "A4", '7\5", "As",
                  or "A7" appears In the Declarations following                       4. Option D         Accidental Death.
                  Coverage R.
                  The Limit of Liability for the Basic Medical Ex-                         This option applies if option "D6", "D7" or "D8"
                  penses is increased to the amount shown in                               appears in the Declarations following Cover-
                   the following schedule for the "A" option                               age R.
                   shown in the Declarations.                                              The Limit of Liability for "accidental death" is
                               AOption Schedule                                            the amount shown in the following schedule
                           Option        Amount                                            for the "D" option shown in the Declarations.
                                                                                                        D Option Schedule
                            A4           $10,000                                                                                                        i
                                                                                                    Option             Amount
                            A5           $25,000
                                                                                                     D6                                                 i
                                                                                                                        $5,000                          ||
                            A6           $50,000                                                     D7                $10,000
                            A7          $100,000                                                     D8                $25,000
                                                                                                                                                        i
    I




            Q01PA01 (08-17)                                                                                                      Page Q-1
                                              ©20]7 The Travelers Indemnity Company. All rights re§eryed.      ..
                                    Includes copyrighted material of Insurance Sewlces Office, Inc; wllh Its permlssmn.
                                                                                                                                                            l
     Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 25 of 66



                                                                                                                 Q01PA01 (08-17)

    5. Options H, J, K and L - Combination First                      E. "Income loss" means eighty (80%) percent of
        Party Benefits.                                                    gross income actually lost by an 'Insured". "in-        II
                                                                                                                                   II
                                                                           come loss" also means reasonable expenses                I
        One of these options apply if option "H",                          adualiy incurred for hiring:
        "K", or"L" appears in the Declarations follow-                     1. A substitute to perform the work a se1f-em-
        ing Coverage R.                                                        ployed "insured" would have performed ex-
        The Limit of Liability for Basic 'Medical Ex-                          cept for"'bodily injury/', or
        penses", increased "Medical Expenses", "In-                       2. Special help, thereby enabling an "insured" to
        come Loss", "Funeral Expense" and                                      work, thereby reducing loss of gross income,
        "Accidental Death" combined is the amount                        "Income loss" does not include:
        shown as "total limit" in the following sched-                   1. Loss of expected income for any period fol~            1
        ule for the option shown in the Declarations.                          lowing the death of an "insured", or
        The "total limit" is the most we will pay as a                   2. Expenses Incurred for services perfumed                M
        result of "bodily injury' to any one 'Insured"                         following the death of an 'Insured", or
        as the result of any one accident. However,                      3. Any loss of income during the first five (5)
        the most we will pay for:                                              working days the 'Insured" did not work after
        a. "Funeral Expense" is $2,500.                                        the accident because of the "bodily injury/'.
        b. "Accidental Death" is the amount shown                     F. "| nsured" means:
            as "Accidental Death" Benefit in the fol-                    1. You or any "resident relative",
            lowing schedule for that option.                             2. Any other person:
                H, J, K and L Option Schedule                                 .a. while "occupying" 'Your covered auto", or
             Option        Total        Accidental                            b. W hile a pedestrian if injured as a result of
                            Limit      Death Bene-                                    an accident in Pennsylvania involving         :
                                                                                                                                    I
                                             fit                                  'Yourcove&d auto".                                I
               H          $50,000         $10,000                            If 'Your covered auto" is parked and unoccu-
                J        $100,000         $10,000                           pied it is not a "motor vehicle" involved in an
                K        $177,500         $25,000                           accident unless it was parked in a manner as
               L         $277,500                                           to create an unreasonable risk of injury.
                                          $25,000
                                                                     G. "Medical expenses" means reasonable and nec-
We will only pay for expenses or loss incurred within                    essary charges incurred for:
three years from the date of the accident.                               1. Medical treatment, including but not limited
                                                                             to:
Definitions                                                                 a. Medical, hospital, surgical, nursing and
                                                                                  dental services;                                      1
A. With respect to all First Party Benefits Coverage:                       b. Medications, medical supplies and pros-                  1

   'The act" means the Pennsylvania Motor Vehicle                                 thetic devices, and
    Financial Responsibility Law of 1984, as                                c. Ambulance,
   amended.                                                              2. Medical and rehabilitative sewlces, Including
                                                                            but not limited to:
In addition, the following words and phrases are de-                        a. Medical care,
timed for all First Party Benefits Coverage.                                b. Licensed physical theiapy, vocational re-
B. "Accidental death" means the death of you or any                               habilitation and occupational therapy;
    "resident relative" from "bodily injury" caused by                      c. Osteopathic, chiropractic, psychiatric
    accident, if the death occurs within 24 months                                and psychological services; and
    from the date of the accident.                                              d. Optometric services, speech pathology
C. "Bodily injury" means accidental bodily ham to an                               and audiology;
   'Insured" and that 'insured's" resulting illness,                       3. Non-medical remedial care and treatment
    disease or death.                                                         rendered in accordance with a recognized re-
                                                                              ligious method of healing.
D. "Funeral expense" means reasonable expenses
    incured for, and directly related to, the funeral.                    All medical treatment and medical and rehabilita-
    burial, cremation or other for of disposition of                      tive services must be provided by or prescribed
    the remains of the deceased 'Insured". The ex-                        by a person or facility approved by the Depart-
    penses must be incurred as a result of the death                      ment of Health, the equivalent governmental
    of the 'insured' and within 24 months from the                         agency responsible for health programs or the ac-
    date of the accident.                                                  crediting designee of a department or agency of
                                                                           the state in which those services are provided.




Q01 PA01 (ca-17)                                                                                                    Page Q-2
                                  © 2017 The Travelers Indemnity Company. All rights re§eryed.        ..
                        Includes copyrighted material of lnsurance.Servlces Office, Inc. with its perrnissson.




                                                                                                                                            I
                 Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 26 of 66
I
I
    1   o


I                                                                                                                           Q01PA01 (08-17)
                                                                                                                                                   i
                                                                                                                                                   i
                payment of "medical expenses" incurred after 18                        6. Sustained by any "insured" maintaining or us-
                months from the date of the accident causing                              ing a "motor vehicle" while located for use as
                "bodily injury' shall be made only if within 18                           a residence or premises.
                months from the date of the accident, it is ascer-                     7. Sustained by any 'insured" injured as a result
                tainable with reasonable medical probability that                         of .conduct within the course of the business
                further expenses may be incurred as a result of                           of repairing. servicing or otherwise maintain-
                the injury.                                                               ing "motor Vehicles". This exclusion (7.) does
            H. "Motor vehicle" means a self-propelled vehicle,                               not apply if the conduct is off the business
                                                                                             premises.                                             |1
                operated or designed for use upon public roads.
                However, "motor vehicle" does not include a ve-                        8.    Sustained by a pedestrian if the accident oc-
               hicle operated.          '                                                    curs outside of Pennsylvania. This exclusion
               1. By muscular power: or                                                      (8.) does not apply to:
                                                                                                                                                   9
                2. On rails or tracks.                                                       a. You, or
            I. "Named insured" means the person or organize                                  b. Any "resident ieiative".
                son named in Item 1 in the Declarations.                               9.   Sustained bY any "insured" while "occupy-
                                                                                            ing":
            J. 'Your covered auto" means a "motor vehicle":
                                                                                            a. A recreational Vehicle designed for use
                1, To which liability coverage under this policy
                                                                                                off public roads. or
                    applies and for which a specific premium is
                   charged; and
                                                                                            b. A motorcycle, moped or similar-type ve-
                                                                                               hicle.                                              I
                2. For which you maintain First Party Benefits                                                                                     i
                                                                                       10. Sustained by any '9n5ured" while "occupying"
                   Coverage as required under "the act".
                                                                                           or when struck by 'Your covered auto" regis-
            Exclusions                                                                     tered with a transportation network company             i
                                                                                                                                                   I
                                                                                           that uses a digital network or software appii-          I

            We do not provide benefits for 'bodily injury':                                 cation service to connect its customers to
               1. Sustained by any "Insured" while intentionally                            transportation services provided by transpor-
                   causing or attempting to cause "bodily Injury'                           tation network company drivers. and the                    l

                   to.                                                                      driver is logged Into the network or applica-
                   a. Himself;                                                              son as a driver, regardless of whether the
                  b. Herself, or                                                            driver has accepted a passenger or delivery
                  c. Any other person.                                                     assignment.
               2. Sustained by any 'insured" while committing                          11. Caused by or as a consequence of:
                  a felony.                                                                a. Discharge of a nuclear weapon (even if
              3. .Sustained by any 'unsured" while seeking to                                  accidental):
                                                                                                                                                       1
                  elude lawful apprehension or arrest by a law                             b. War (declared or undeclared),
                                                                                                                                                       ii
                  enforcement official.                                                    c. Civil wan
              4. Sustained by any "insured" while maintaining                              d. insurrection, or
                  or using a "motor vehicle" knowingly con-                                e. Rebellion or revolution.
                                                                                                                                                       I
                  verted by that 'Insured". However, this exclu-                       12. From or as a consequence of the following,
                  sion (4.) does not apply to:                                              whether controlled or uncontrolled or how-
                  a. You, or                                                                ever caused:
                  b. Any "resident relative".                                               a. Nuclear reaction,
              5. Sustained by any "insured" who. at the time                                b. Radiation, or
                  of the accident:                                                          c. Radioactive contamination.
                  a. Is the owner of one or more registered
                       "motor vehicles" and none of those "mo-                   Limit of Liability
                       tor vehicles" have in effect the financial
                       responsibility required by "the act", or                   A, The Limit of Liability for all the First Party Benefits
                  b. is "occupying" a "motor vehicle" owned                           that apply is the most we will pay to or for each                I

                       by that "insured" for which the Financial                      "insured" as the result of any one accident. This                II

                       responsibility required by "the act" is not                    is the most we will pay regardless of the number                 !
                                                                                                                                                        I
                                                                                      of:
                       in effect.
                                                                                      1. Claims made,
                                                                                      2. 'Vehicles or premiums shown in the Declara-
                                                                                           tions;                                                      ii
                                                                                      3. Vehicles involved in the accident, or
                                                                                      4. Insurers providing First Party Benefits.




            Q01 PA01 (08-17)                                                                                                   Page Q-3
                                             @20.17 The Travelers Indemnity Company, All rights regeryed.            .
                                    Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                                                        |i
                                                                                                                                                         i


                                                                                                                                               i
                                                                                                                                               I
                 Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 27 of 66

    3   A



                                                                                                                                Q01 PA01 (08-17)
                                                                                                                                                   II
                                                                                                                                                   :
            B. If combination First Party Benefits are afforded,                      If 2 or more policies have equa! priority within the         I
                                                                                                                                                   I
                                                                                                                                                   II
               we will apply the total limit of liability to provide                  highest applicable priority level:                            II
               any separate limits required by "the act" for all                      1. The insurer against which the claim is first made           l

                First Party Benefits. This provision will not change                       shall process and pay the claim, up to its limit of
                our total limit of liability.                                              liability, as if wholly responsible subject to subse-   r



            C. Any amount payable under all First Party Benefits                           quent contribution pro rata from any other insurer
                Coverage shall be excess over any amounts                                  for the benefits paid and the cost of processing
                paid, payable or required to be provided to an "in~                        the claim. If such contribution is sought among in-
                sured" under any workers' compensation law or                              surers under the Fourth priority, proration shall be
               similar law.                                                                based on the number of involved motor vehicles;
            D. The amount we will pay to a person or institution                           and                                                     II

                providing treatment, accommodation, products or                       2. The maximum recovery .under all policies will not
                services to an 'insured" for an injury covered by                         exceed the amount payable under the policy with
                benefits for "medical expenses" shall not exceed                           the highest dollarlimiis of benefits.                   I
                                                                                                                                                   II
                the amount the person or institution customarily
                charges for like treatment. accommodations,                           Non-Duplication Of Benefits                                  i
                                                                                                                                                   i
                products and services in cases involving no insur-
                                                                                      No one will be entitled to recover duplicate payments
                ance.                                                                 for the same elements of loss under this or any other
            Priorities Of Policies                                                    similar automobile insurance including self-insur-
                                                                                      ance.
            We will pay at! First Party Benefits in accordance with
            the order of priorities set forth by "the act", We will not               Payment Of Accidental Death Benefits                         I


            pay if there is another insurer at ,3 higher level of pri-
                                                                                      The "accidental death" benefit under this policy will be
            ority, The First category listed below is the highest                     paid to the executor or administrator of the deceased        r
                                                                                                                                                   I
            level of prion'ty and the Fourth category listed below
                                                                                      "insured's" estate. if there is no executor or adminis-
            is the lowest level of priority. The priority order is:                                                                                I
                                                                                                                                                   I
                                                                                      trator, benefits shall be paid to:                           I
                     First:      The insurer providing benefits                       1. The deceased "insured's" surviving spouse, or
                                                                                                                                                   I
                                                                                                                                                   I
                                                                                                                                                   I
                                                                                                                                                   I
                                   to the "insured" as a "named in-                   2. If there is no surviving spouse, the deceased "in-
                                   sured".                                                 sured's" children, or
                   Second'         The insurer providing benefits                     3. If there is no surviving spouse or surviving chil-
                                   to the "insured" as a "resident                         dren, to the deceased 'Tnsured's" estate.
                                   relative" who Is not a "named
                                   insured" under another policy
                                   providing coverage under "the
                                   act".
                   Third:          The insurer of the "motor vehi-
                                   cle" which the "insured" is "oc-
                                   cupying" at the time of the
                                   accident.                                                                                                       x




                   Fourth:         The insurer providing benefits
                                   on any "motor vehicle" involved
                                   in the accident if the "insured"
                                   is:
                                   a. a pedestrian; and
                                   b. not provided first party                                                                                     i
                                        benefits under any other
                                        automobile poll .
                                                                                                                                                   Ir
                                   In this priority, an unoccupied
                                   parked "motor vehicle" is not a
                                   "motor vehicle" involved in an
                                   accident unless it was parked In
                                   a manner 35 to create an un-
                                   reasonable risk of injury.




            Q01 PA01 (08-17)                                                                                                        Page QUO
                                                  © 2017 The Travelers Indemnity Company. All rights re§etyed.         . .
l                                        Includes copyrighted material of Insurance services Office, Inc. with its permlssmn.
                                                                                                                                        I
         Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 28 of 66
                                                                                                                                        :
                                                                                                                                        i
1

                                                                                                                   D01 PA02 (os-17)


                               UNINSURED MOTORISTS COVERAGE AND
                            UNDERINSURED MOTORISTS COVERAGE SECTION
                                                                                                                                        i
    UNINSURED MOTORISTS COVERAGE                                          A. "Insured" as used in this Coverage Section                 i
        Coverage D6 - Uninsured Motorlsb Bodily In-                            means:                                                   !
        jury Stacked                                                           1. You or any "resident relative".                       I
                                                                                                                                        !
        Coverage D7 - Uninsured Motorists Bodily In-                           2. Any other person "occupying" 'Your covered            I
        jury Non-Stacked                                                            auto" if the occupancy is (or is reasonably be-
                                                                                    lieved to be) with your permission.
    UNDERINSURED MOTORISTS COVERAGE                                            3. Any person for damages that person is enti-
        Coverage D8 - Underinsured Motorists Bodily                                tled to recover because of "bodily in]ury' to
        Injury Stacked                                                             which this coverage applies sustained by a
        Coverage D9 - Underinsured Motorists B.odily                                person described in 1. or 2. above.
        Injury Non-Stacked                                                B. "Underinsured motor vehicle" means a land mo-
                                                                              tor vehicle or trailer of any type to which a bodily
    Insuring Agreement                                                         injury liability bond or policy applies at the time of
                                                                               the accident but the amount paid for "bodily in-             1

    We will pay compensatory damages which an 'in-                             jury' under that bond or policy to an 'insured" is
    sured" is legally entitled to recover from the owner or                    not enough to pay the full amount the 'insured" is           I
                                                                                                                                            I
    operator of either an "uninsured motor vehicle" or an                      legally entitled to recover as damages.                      I

    "underinsured motor vehicle" where such coverage is
    indicated as applicable In the Declarations. because                      However, "underinsured motor vehicle" does not                :
    of 'bodily injury':                                                       mean an 'Uninsured motor vehicle" and does not
    1. Sustained by an 'Insured", and                                         include any vehicle or equipment:
    2. Caused by an accident.                                                 1, For which liability coverage is provided under
    The owners or operators liability for these damages                            Coverage A of this policy,
    must arise out of the ownership, maintenance or use                       2. Operated on rails or crawler treads.
    of the "uninsured motor vehicle" or the "underinsured                     3. Designed mainly for use off public roads
    motor vehicle".                                                                while not on public roads.
    We will pay under Underinsured Motorists Coverage                         4. While located for use as a residence or prem-
    only if 1. or 2. below applies:                                                ises.
    1. The limits of liability under any applicable bodily                c . "Uninsured motor vehicle" means a land motor
        injury liability bonds or policies have been ex~                      vehicle or trailer of any type:
        hausted by payment of judgments or settlements;                       1. To which no bodily injury liability bond or pol-           i
        or                                                                                                                                  i1
                                                                                   icy applies at the time of the accident.                  |.
    2. A tentative settlement has been made between                           2. Which is a hit-and-run vehicle whose opera-                  |4
        an "insured" and the insurer of the "underinsuved                          tor or owner cannot be identified and which
        motor vehicle", subject to our consent to settle,                          hits or which causes an accident resulting in
        and we:                                                                    "bodily injur)/'without hitting:
        a. Have been given prompt written notice of                                a. You or any "resident relative",
            such tentative settlement; and                                         b. A vehicle which you or any 'Tesident rel,-
        b. Either advance payment to the 'insured' in an                                at1ve" are "occupying", or
            amount equal to the tentative settlement                               c. "Your covered auto".
            within a reasonable period of time after re-                           If there is no contact with the hit~and-run ve-
             ceipt of notification or we give written consent                       hicle, the facts of the accident Must be
             to the tentative settlement.                                          proved.
    No judgment for damages arising out of a suit brought                      3. To which a bodily Injury liability bond or policy
    against the owner or operator of an "uninsured motor ,                          applies at the time of the accident but the
    vehicle" or "underinsured motor vehicle" is binding on                          bonding or insuring company:
    us unless we:                                                                   a. Denies coverage. or
    1. Received reasonable notice of the pendency of                                b. Is or becomes'
       the suit resulting in the judgment, and                                         (1) insolvent, or
    2. Had a reasonable opportunity to protect our inter-                              (2) involved in insolvency proceedings.
       ests In the suit.

                                                                                                                                                1




    D01 PA02 (08-17)                                                                                                  Page UIM-1
                                       ©20.17 The Travelers Indemnity Company, All rights regeryed.      , .
                             Includes copyrighted material of Insurance Sewices Office, Inc. with Its pemlsslon.
                                                                                                                                                     1

                Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 29 of 66                                                                     1

                                                                                                                                                     iI

K   -a n




                                                                                                                             D01 PA02 (08-17)
                                                                                                                                                     r


               However, "uninsured motor vehicle" does not                            3. While "occupying" "your covered auto" during
               mean an "underinsured motor vehicle" and does                              a period it is rented or leased by you to oth~
               not include any vehicle or equipment:                                      ers. However, this exclusion (C.3,) does not
               1. Owned by or furnished or available for the                              apply to you or a "resident relative"
                    regular use of you or any "resident relative".                 D. We do not provide Uninsured Motorists Coverage
               2. Owned or operated by a self-insurer within                          or Underinsured Motorists Coverage for "non~
                   the meaning of any applicable motor vehicle                          economic loss" sustained by any "insured" to                 I
                                                                                                                                                     I
                   law except a self-insurer which is or becomes                        whom the limited tort alterative applies, resulting
                   insolvent.                                                           from "bodily injury' caused by an accident involv-
               3. Operated on rails or ciawler treads.                                  ing an "uninsured motor vehicle" or an "underin-
               4. Designed mainly for use off public roads                              sured motor vehicle" unless the "bodily injury'
                   while not on public roads.                                           sustained is a "serious Injury".
               5. While located for use as a residence or Prem-                         This exclusion (D.) does not apply if that 'insured"
                   ises.                                                                is injured while "occupying" a motor vehicle in~
                                                                                        sured under a commercial motor vehicle insure
           Exclusions                                                                once policy.
                                                                                  E. This coverage shall not apply directly or indirectly
           A. We do not provide Uninsured Motorists coverage
                                                                                        to benefit any insurer or self-insurer under any
               or Underinsured Motorists Coverage for "bodily                                                                                        .|


               injury" sustained by any '°insured':
                                                                                        disability benefits law or similar law except a              I

                                                                                      workers' compensation law.                                     !
               1. If that "insured" or the Iegai representative
                    settles the "bodily injury' claim without our                 F. We do not provide Uninsured Motorists Coverage
                     written consent. However, this exclusion                        or Underinsured Motorists Coverage for punitive
                    (A.1.) does not apply if such settlement does                    or exemplary damages including legal costs re~
                    not adversely affect our rights.                                 lated thereto,
           B. We do not provide Uninsured Motorists Coverage
                                                                                  Limit of Liability
               or Underinsured Motorists Coverage for "bodily
               injury' sustained by you or any "resident relative"                Coverage D6 - Uninsured Motorists Bodily Injury                    1


               while "occupying" or when struck by any motor
                                                                                  Stick ed
               vehicle that you or any "resident relative" owns,
               or that is furnished or available for your or any                  A. Except as provided in paragraph C:
               "resident relative's" regular use, which is not in~                      If separate limits of liability for "bodily injury' for
               sured for this coverage under this policy. This in-
                                                                                        each person and each accident are shown in the
               cludes a trailer of any type used with that vehicle.                     Declarations for Coverage D6~
           c. We do not provide Uninsured Motorists Coverage                           1. The limit of liability for each person for "bodily
               or Underinsured Motorists Coverage for "bodily                              injury' liability is our maximum limit of liability
               injury" sustained by any 'unsured":                                         for all damages for "bodily injury" sustained
               1. While "occupying" 'Your covered auto" when                               by any one person in any one auto accident.
                    It is being Used, or during the period of time it                   2. subject to the above limit for each person, the
                    is available for hire, as a public or livery con~                      limit of liability shown for each accident for
                    abeyance. This Exclusion (C»1~) applies                                "bodily injury" liability is our maximum limit of
                    whether or not there is:                                               liability for all damages for "bodily injury' re-
                    a. A passenger"occupying" the vehicle, or                              sulting from any one auto accident.
                    b. Property being transported for a fee in or                 B. Except as provided in paragraph C:
                          upon the vehicle.                                           If a single limit of liability for "bodily injury' liability
                    This exclusion (C.1.) does not apply to a ve~                     is shown in the Declarations for Coverage De,
                    hide used for as
                                                                                      this is our maximum limit of liability for all dam-
                    a. Share-the-expense car pool,                                     ages for "bodily injury' resulting from any one               1
                    b. Charitable purpose, or                                         auto accident,                                                 |
                    c. Volunteer purpose.
               2. Using a vehicle without a reasonable belief                     C. with respect to damages caused by the owner or
                    that that 'insured" is entitled to do so. This ex~               operator of an "uninsured Motor vehicle", the ap-
                    elusion (C.2.) does not apply to a "resident                       plicable limit of liability under paragraph A. or B.
                    relative" using 'Your covered auto" which is                       above is the most we will pay regardless of the
                    owned by you.                                                       number of:
                                                                                        1. "Insureds",
                                                                                        2, Claims made,
                                                                                       3. Vehicles or premiums shown in the Declare
                                                                                             sons for Coverage D6; or



           D0tPA02 (08-17)                                                                                                        Page UIM-2
                                              ©20.17 The Travelers Indemnity Company. All rights re$ened.          ,
                                     Includes copyrighted material of Insurance Services Office, Inc, with its permission.
                                                                                                                                                          J
                                                                                                     Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 30 of 66
i
I
       5


                                                                                                                                                                                                                                                                                                                                                                               D01 PA02 (08-17)
I
                                                                                                4. Vehicles Involved in the accident.                                                                                                                                                                                               B. Except as provided in paragraph C:
                                                                                                However, our Maximum limit of liability for all                                                                                                                                                                                          If a single limit of liability for "bodily injury' liability       I


                                                                                                damages arising out of "bodily injury' sustained                                                                                                                                                                                         is shown. in the Declarations for Coverage D7,
                                                                                                by you or any "resident relative" is the sum of the                                                                                                                                                                                      this is our maximum limit of liability for all dam-                i
                                                                                                applicable limits for all vehicles shown in the Dec-                                                                                                                                                                                     ages for "bodily injury' resulting from any one
                                                                                                 larations for Coverage D6. For any 'Insured"                                                                                                                                                                                            auto accident,
                                                                                                 other than you or any "resident relative", our max~                                                                                                                                                                                c.   With respect to damages caused by the owner or
                                                                                                mum limit of liability is the limit applicable to the                                                                                                                                                                                    operator of an "uninsured motor vehicle" the ap-
                                                                                                vehicle the "insured" was "occupying" at the time                                                                                                                                                                                        pllcable limit of liability under paragraph A, or B.               I
                                                                                                of the accident. This is the most we will pay re-                                                                                                                                                                                        above is the most we will pay regardless of the                        g

                                                                                                 gardless of the number of:                                                                                                                                                                                                              number of:
                                                                                                                                                                                                                                                                                                                                                                                                            I
                                                                                                 1 , a nI n s u r e d s " »'                                                                                                                                                                                                             1. "Ins,ureds",
                                                                                                 2. Claims Made,                                                                                                                                                                                                                         2. Claims made;
                                                                                                 3. Vehicles or premiums shown in the Declaia-                                                                                                                                                                                           3. Vehicles or premiums shown in the Declara-
                                                                                                                      tions for Coverage D6, or                                                                                                                                                                                               tions for Coverage D7, or
                                                                                 4. Vehicles involved in the accident.                                                                                                                                                                                                                  4. Vehicles involved in the accident.
                                                                             D. No one will be entitled to receive duplicate pay-                                                                                                                                                                                                   D. No one will be entitled to receive duplicate pay-
                                                                                 ments for the .same elements of loss under Cov-                                                                                                                                                                                                        ments for the same elements of loss under Cov-
                                                                                                  erage D6 and:                                                                                                                                                                                                                          erage D7 and:                                                          I
                                                                                                 1. Coverage A or Coverage D8 or Coverage D9                                                                                                                                                                                             1.   Coverage A or Coverage D8 or Coverage D9                          I
                                                                                                                                                                                                                                                                                                                                                                                                                II
                                                                                                                     of this policy; or                                                                                                                                                                                                       of this policy; or                                                 I
                                                                                                  2.                  Any other personal auto policy issued to you                                                                                                                                                                       2. Any other personal auto policy issued to you
                                                                                    by us or any of our affiliates,                                                                                                                                                                                                                           by us or any of our aHiliates.
                                                                             E. We will Not make a duplicate payment under Cov~                                                                                                                                                                                                     E. We will not make a duplicate payment under Cov-
                                                                                                 efage D6 for any element of loss for which pay-                                                                                                                                                                                       erage D7 for any element of loss for which pay-
                                                                                                 ment has been made by or on behalf' of persons                                                                                                                                                                                        ment has been made by or on behalf of persons                                i
                                                                                                 or organizations who may be legally responsible.                                                                                                                                                                                      or organizations who may be legally responsible.
                                                                                                 This includes all payments made to an 'insured's"                                                                                                                                                                                      This includes all payments made to an 'unsured's"
                                                                                                 attorney either directly or as part of the payment
                                                                                                                                   .........   .............    .................................................................................................................................................................       attorney either directly or as part of the payment
    ...............................................   .................................................................. .......
                                                                                                  made to the 'insured".                                                                                                                                                                                                                 made to the "insured".
                                                                             F. We will not pay for any element of loss if a person                                                                                                                                                                                                 F. We will not pay for any element of loss if a person
                                                                                 is entitled to receive payment for the same eie-                                                                                                                                                                                                       is entitled to receive payment for the same ele-
                                                                                 ment of loss under any disability benefits or simi-                                                                                                                                                                                                    ment of loss under any disability benefits or simi-                          _a

                                                                                                                                                                                                                                                                                                                                                                                                                     II
                                                                                 lar law, except a workers' compensation law.                                                                                                                                                                                                           lar law, except a workers' compensation law,                                  il
                                                                                                                                                                                                                                                                                                                                                                                                                       I
                                                                             G. The limit of liability under Coverage D6 is reduced                                                                                                                                                                                                 G., The limit of liability under Coverage D7 is reduced                            I
                                                                                 by any amount paid to the same 'insured' for the                                                                                                                                                                                                       by any amount paid to the same '1nsured" for the
                                                                                                  same accident under Coverage A.                                                                                                                                                                                                        same accident under Coverage A.

                                                                             Coverage D7 _ Uninsured Motorists Bodily Injury                                                                                                                                                                                                        Coverage D8          Underinsured Motorists Bodily In-
                                                                              Non~ »Stac ked
                                                                                                                                                                                                                                                                                                                                    jury Stacked
                                                                              A. Except as provided in paragraph C:                                                                                                                                                                                                                 A.   Except as provided In paragraph C:
                                                                                  If separate limits of liability for "bodily injury' for                                                                                                                                                                                                If separate ilmits of liability for "bodily Injury' for
                                                                                  each person and each accident are shown in the                                                                                                                                                                                                         each person and each accident are shown in the
                                                                                                  Declarations for Coverage D7:                                                                                                                                                                                                          Declarations for Coverage D8:
                                                                                                  1. The limit of liability for each person for "bodily                                                                                                                                                                                  1. The limit of liability for eadw person for "bodily          I
                                                                                                      injury' liability is our maximum limit of liability                                                                                                                                                                                    injury' liability is our maximum limit of liability
                                                                                                      for all damages for "bodily injury' sustained                                                                                                                                                                                          for all damages for "bodily injury' sustained                                 I
                                                                                                                       by any one person in any one auto accident.                                                                                                                                                                           by any one person in any one auto accident.
                                                                                                   2.                  Subject to the above limit for each person, the                                                                                                                                                                   2 . Subject to the above limit for each person, the                               I
                                                                                                                                                                                                                                                                                                                                                                                                                           II
                                                                                                                      limit of liability shown for each accident for                                                                                                                                                                         limit of liability shown for each accident 'for                               1I
                                                                                                                                                                                                                                                                                                                                                                                                                            I
                                                                                                                      "bodily injury' liability is our maximum limit of                                                                                                                                                                      "bodily injury' liability is our maximum limit of                             I
                                                                                                                      liability for all damages for "bodily injury' re-                                                                                                                                                                      liability for all damages for "bodily injury' re-
                                                                                                                       sulting from any one auto accident.                                                                                                                                                                                   sulting from any one auto accident.




                                                                              D01 PA02 (08-17)                                                                                                                                                                                                                                                                                       P ag e U IM - 3
                                                                                                                                                                         .
                                                                                                                                                                         ©2037 The Travelers Indemnity Company. API dghls Ie§eryed.          .
                                                                                                                                                               Includes copyrighted material of Insurance Services Office, Inc. with :is permission.
              Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 31 of 66

1   9
                                                                                                                                                   .
                                                                                                                           D01PA02 (08-17)
                                                                                                                                                   E
                                                                                                                                                   I
        B. Except as provided in paragraph C:                                        If separate limits of liability for "bodily injury" for
            If a 'single limit of liability for "bodily injury' liability            each person and each accident are shown in the
            is shown in the Declarations for Coverage DB.                            Declarations for Coverage D9:
            this is our maximum limit of liability for ail dam~                      1. The limit of liability for each person for "bodily
            ages for "bodily Injury' resulting from any one                              injury' liability is our maximum limit of liability
           auto accident.                                                                for all damages for "bodily injury' sustained             I
        C. With respect to damages caused by the owner or                                by any one person in any one auto accident,               Ii
           operator of an "underinsured motor vehicle", the                          2. Subject to the above limit for each person, the
           applicable limit of liability under paragraph A. or                            Ilmit of liability shown for each accident for
                                                                                                                                                   I
           B. above is the most we will pay regardless of the                             'bodily injury' liability is our maximum limit of        I

           number of:                                                                     liability for all damages for "bodily injury' ne-
           1. "Insureds",                                                                sulting from any one auto accident.
           2, Claims made:                                                      B. Except as provided in paragraph C:
           3. Vehicles or premiums shown in the Declara-                            If a single limit of liability for "bodily injury' liability
                tions for Coverage D8; or                                            is shown in the Declarations for Coverage D9,
           4. Vehicles involved in the accident.                                     this is our maximum limit of .liability for all dam-
                                                                                     ages for "bodily injury" resulting from any one
            However, our maximum limit of liability for all                         auto accident.
            damages arising out of "bodily injury" sustained                    C. with respect to damages caused by the owner or
            by you or any "resident relative" isthe sum of the                      operator of an "underinsured motor vehicle" the                I
                                                                                                                                                   I
                                                                                                                                                   I
            applicable limits for all vehicles shown in the Dec-                    applicable limit of liability under paragraph A. or
            Iarations for Coverage D8. For any "insured"                            B. above is the most we will pay regardless of the
            other than you or any "resident relative", our max-                     number of:
            imum limit of liability is the limit applicable to the                  1. "insureds",
            vehicle the "insured" was "occupying" at the time                       2. Claims made,
            of the accident. This is the most we will pay re-                       3. Vehicles or premiums shown in the Declara-
             gardless of the number of:                                                   tions for Coverage D9; or
                                                                                                                                                    I
             1. "Insured5",                                                         4, Vehicles involved in the accident.                           I
             2. Claims made.                                                    D. No one will be entitled to receive duplicate pay-
             3. VehiCles or premiums shoWn in the Declara-                          ments for the same elements of loss under Cov-
                 tions for Coverage D8; or                                          erage D9 and:                                                   1
                                                                                                                                                    |
             4. Vehicles involved in the accident.                                  1. Coverage A or Coverage D6 or Coverage D7
        D. No one will be entitled to receive duplicate pay-                              of this policy, or
            ments for the same elements of loss under Cov-                          2. Any other personal auto policy issued to you
            erage D8 and:                                                                 by us or any of our affiliates.
            1. Coverage A or Coverage D6 or Coverage D7                         E. We will not make a duplicate payment under Cov-
                 of this policy; or                                                 erage D9 for any element of loss for which pay~
            2; Any other pensonal auto policy issued to you                         men has been made by or on behalf of persons
                 by Us or any of our affiliates.                                    or organizations who may be legally responsible.
        E. We will not make a duplicate payment under Cov-                          This includes all payments made to an "insured's"
            erage D8 for any element of loss for which pay-                         attorney either directly or as part of the payment
            ment has been made by or on behalf of persons                           made to the "insured".
            or organizations who may be legally responsible.                    F. We will not pay for any element of loss if a person                  :I
            This includes all payments made to an 'insured's"                       is entitled to receive payment for the same ele-
            attorney either directly or as part of the payment                      ment of loss under any disability benefits or simi
            made to the 'insured".                                                   jar law, except a workers' compensation law.
        F, We will not pay for any element of loss if a person
                                                                                G. The limit of liability under Coverage D9 is reduced
            is entitled to receive payment for the same ele-
                                                                                    by any amount paid to. the same "insured" for the
            ment of loss under any disability benefits or .simi-
                                                                                    same accident under Coverage A.
            lar law, except a workers' compensation law.
        G. The limit of liability under Coverage D8 is reduced                  Other insurance
            by any amount paid to the same "insured" for the
            same accident under Coverage A.                                     If there is other applicable slmiiar insurance available                1


                                                                                under more than one Policy or provision of coverage,                    |i
        Coverage D9 - Underinsured Motorists Bodily ln-                                                                                                  i
                                                                                the following priorities of recovery apply:                              i
        jury Non-Stacked                                                             First        The Uninsured. Motorists Coverage
                                                                                                  or Underinsured Motorists Coverage
        A. Except as provided In paragraph C:



        DO1PA0Z (08-17)                                                                                                         Page UIM-4
                                               ©20.17 The Travelers Indemnity Company, All rights regeryed.
                                     Includes copyrighted matenal of Insurance Sewlces Office, Inc. with Ns permission.
               Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 32 of 66
                                                                                           /
                                                                                                                                                            I
'I   |»



                                                                                                                          D01PA02 (08»17)

                           applicable to the vehicle the '1n-                         3. The sufficiency of the coverage election
                           sured" was "occupying" at the time of                           made for this policy or any other coverage
                           the accident.                                                   election made, or claimed to have been
              Second       The policy affording Uninsured Mo-                              made, by any person,
                           torists   Coverage        or Underinsured                  4. The resident or domicile of any person, in-
                           Motorists Coverage to the "insured"                             cluding any person claiming to be an 'in-
                           as a "named insured" or "resident rel-                         sured",                                              5
                                                                                                                                               I



                           ative".                                                    5. The applicability of a statute of limitations,        J




              1. Under Coverage D7 or D9, when there is ap-                           6, Our rights and duties;
                 plicable insurance availabl.e under the First                        7. Any "insured's" rights and duties under this
                 priority:                                                                policy;
                  a. The limit of liability applicable to the vehi-                   8. The interpretation of defined terms, the insur-
                                                                                                                                               I
                      cle the 'insured" was "occupying" under                             ing agreement, exclusions, the limits of Iiabil~      i
                                                                                          ity, this arbitration clause, or any other of the    :I
                      the policy in the First priority, shall first be
                        exhausted: and                                                    polices terms and conditions; or
                  b. The maximum recovery under all policies                          9. The degree to which either party is bound by
                      in the Second priority may equal but not                             a decision made by an arbitration panel
                      exceed the highest applicable limit of lia                           which a party claims is outside the scope of
                      bility for any one vehicle under any one                             the arbitration.                                                 i
                                                                                                                                                            r

                      policy providing coverage to you or any                    B. In the event that a valid written demand for arbi-
                    "resident relative"                                               tration is made, each party will select an arbitrator
              2. Under Coverage D7 or D9, when there is no                            who, at the time of the accident, maintained their
                 applicable insurance available under the First                       principle place of business in the county in which           :I
                 priority, the maximum recovery under all pol-                        the arbitration is to be conducted,However, a                II
                                                                                                                                                   II
                 icies in the Second priority shall not exceed                        party may select an arbitrator from outside that
                                                                                      county if the other party consents to such a selec-          !
                 the highest applicable limit for any one vehi~                                                                                    i
                  cle under any one policy                                            tion. The two arbitrators will select a third arbitra-       l

                                                                                      tor who, at the time of the accident, maintained
             If two or more policies have equal priority, the in~                     their principal place of business in the county in
             SUrer agéitiét Whom the claim isfirsr Made shall                         which the arbitration iS to be Conducted. How-
             process and pay the claim as if wholly responsi»                         ever, the two arbitrators may select an arbitrator
             ble for all insurers with equal priority. The insurer                    from outside that county if the two arbitrators both
             is thereafter entitled to recover contribution pro                       consent to such a, selection. If the two arbitrators
             rata from any other insurer for the benefits paid                        cannot agree on the third arbitrator within thirty
             and the costs of processing the claim.                                   (30) days, of the valid written demand for arbitra-
                                                                                      tiori, either party may request a court, in the
          Arbitration                                                                 county where the arbitration is to be conducted to
                                                                                      make the selection, and such arbitrator must
          A, If we and an "insured" do not agree:                                     have maintained their principal place of business
             1. Whether the owner or operator of the "unin-                           in the county where the arbitration is to be con-
                 sured motor vehicle" or "underinsured motor                         ducted, unless the two arbitrators selected by the
                 vehicle" is Iegally liable to that 'Insured" for                    parties agree otherwise,
                 "bodily injury' sustained and caused by an                      C. Each party will:
                 accident, or                                                       1. Pay the expenses It incurs and
             2. The amount of the damages sustained by the                           2. Bear equally the reasonable expenses of the
                  "insured",                                                             third arbitrator.                                          I

             Either party may make a written demand for arbi-                    D. Unless agreed otherwise, arbitration will be con-
             tratioh.                                                                ducted in the county in which the '1.nsured" lived
             Issues or questions seeking to interpret language                        at the time of the accident. A decision of the arbi~
             of this policy or to determine whether or how con                        trators will be binding as to:
             erage applies to an "insured" may not be arbi-                           1. W hether the owner or operator' of the "UNin-
             trated. Those issues and questions may not be                                 sured motor vehicle" or "underinsured motor
             part of any submission to the panel of arbitrators,                           vehicle" is legally liable to that "insured" for
             This includes, but is not limited to, any issue or                            "bodily injury' sustained and caused by an
             questions on:                                                               accident, or
             1. Any person's status as an 'Insured",                                  2. The amount of the damages sustained by the
             2. The stacking of coverages or the amount of                               'Insured".
                 coverage available;



          D01 PA02 (os-11)                                                                                                   Page UIM-5
                                               ©20.17 TheTmvglem Indemnity company. All rights re$eryed.        , .
                                     Includes copynghied material of lnsumnce Services Office, Inc. with 115 pemlsslon,
                                                                                                                                                        i
             Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 33 of 66                                                              I
                                                                                                                                           I

9   4

                                                                                                                       D01 PA02 (08»-17)


        A decision shall not be binding with respect to any                        award may also be stayed until final resolution is
        issue not properly the subject of arbitration.                             reached on whether an issue was properly the            I
        Either party may stay arbitration pending final res-                       subject of arbitration.
        olution of whether an issue is properly subject to
        arbitration. The execution of any judgment or



                                                                                                                                           i

                                                                                                                                           |




                                                                                                                                               IIi




                                                                                                                                                i

                                                                                                                                               |




                                                                                                                                                I




                                                                                                                                                 I




                                                                                                                                                 I




                                                                                                                                                 i



                                                                                                                                                     1


                                                                                                                                                     I
        D01 PA02 (08-17)                                                                                                  P age U IM6                i
                                          ©20.17 The Travelers Indemnity Company. All rfglwts re§efyed,      ..                                      I
                                 Includes copyrighted material of Insurance Sewices Office, nc. with Its perrmssnon.
                                                                                                                                                     I
                                                                                                                                                     i
             Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 34 of 66

Y   1

                                                                                                                        P01 PA02 (11-15)


                                  DAMAGE TO YOUR AUTO COVERMGE SECTION
                                              Coverage E - Collision
                                                                                                                                           I
                                          Coverage F - Comprehensive
                                 Coverage G - Custom Equipment - Increased Limit

        INSURING AGREEMENT                                                              g. Malicious mischief or vandalism,
           Coverage E -1 Collision                                                      h Riot or civil commotion,
           Covera 4ce F »- Comprehensive                                                i. Contact with bird or animal; or
                                                                                        j. Breakage of glass.
        A. We will pay for direct and accidental loss to 'Your                          If breakage of glass is caused by a "collision",   |1
                                                                                        you may elect to have it considered a foss          1
            covered auto" or any "non-owned auto", including                                                                                |1
                                                                                      caused by "collision".                                 iI
            their equipment minus any applicable deductible                                                                                I
                                                                                                                                           I
            shown in the Declarations. We will pay for loss                        3. "Custom equipment" means any permanently
            caused by:                                                                attached or installed:
            1. "Collision" only if the Declarations indicates                         a. Furnishings, mechanical or electrical
                that Coverage E .... Collision is provided for                                parts, equipment, devices, accessories,
                that auto. Under this coverage, we will not                                murals, graphics, non-standard paint, en-
               pay for losses that are covered under Cover-                                hancements or changes that alter the ap-
               age F - Comprehensive.                                                      pearance or performance of any private
            2. "Comprehensive" only if the Declarations in-                                passenger auto, sport utility vehicle,
               dicates that Coverage F - Comprehensive is                                  pickup or van, or
               provided for that auto.                                                  b. Electronic equipment used in any private        I
                                                                                           passenger auto, sport utility vehicle,          i
                                                                                                                                           I
                                                                                                                                           I
            If losses to more than one "your covered auto" te-                             pickup or van that reproduces, receives
            sult from the same "collision", only one deductible                            or transmits audio, visual or data signals.
            amount will apply. If the deductible amount differs                         "Custom equipment" does not include:
            for each auto involved in the accident, then only                           a. Vehicle options offered by the original             L


            the highest deducible will apply, .                                              manufacturer specifically for that vehicle
                                                                                           model and model .year, whether that op=
            We will not subtract any deductible for the amount                             son is installed with original or non-origi-
            we will pay for a loss to:                                                     nal parts of like kind and quality;
            1~. Any "non-owned auto" caused by "collision"                            b. Equipment installed to make a vehicle
                or "corn prehensive".                                                      handicap accessible, or
            2. "Your covered auto" caused by "collision"                              c. A cap, cover or bedlinen in or upon a
                with a vehicle not owned by you or a "resident                             pickup.
                relative" but insured by us or any of our affili-                  4. "Fungi" means any type or form of fungus, in-
                ated companies under a personal auto policy.                          cluding mold or mildew, and any of the follow-
                                                                                      ing that are produced or released by "fungi":
           If there is a loss to a "norm-owned auto", we will                         a, Mycotoxins,
           provide the broadest coverage applicable to any                            b. Spores,
           'Your covered auto" shown in the Declarations.                             c, Scents, or
        B. As used in this Coverage Section:                                          d. By-produds.
           1. "Collision" means the upset of "your covered                         5. "Non-owned auto" means:
                auto" or a "non-owned auto" or their impact                           a. Any private passenger auto, sport utility
                with another vehicle or object.                                            vehicle, pickup, van or 'trailer" not owned
           2. "Comprehensive" means loss to 'Your cov-                                     by or furnished or available for the regLi~
                ered auto" or a "non-owned auto" not caused                                 jar use of you or any "resident relative"
                by "colilsion". Losses caused by the following                             while in the custody .of or being operated
                are not "collision" losses but are "comprehen-                             by you or any "resident relative", or
                sive" losses:                                                         b. Any private passenger auto, sport utility
                a. Missiles or falling objects,                                            vehicle, pickup, van or "trailer" you do not
                b. Fire,                                                                   own while used as a temporary substitute
                c. Theft or larceny,                                                       for "your covered auto" which is out of
                d. Explosion or earthquake;                                                normal use because of its:
                e. Windstorm,                                                              (1) Breakdown:
                f, Hail. water or flood;                                                   (2) Repair:




        P01PA02 (1.1 -16)                                                                                                  Page PD-1
                                           ©2015 The Ttavglers Indemnity Company. All rights regeryed.        . 4
                                 Includes copyrighted malenal of Insurance Services Office. Inc. with its permission.
                                                                                                                                                II
                Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 35 of 66
r

    Y   P



                                                                                                                             P01 PA02 (11-16)

                        (3) Servicing;                                                  the most we will pay for ail damage and any re-          :
                        (4) Loss;                                                       lated labor and installation costs for any one cov-     I
                        (5) Destruction; or                                             ered loss.                                               I
                        (6) Being inspected or transported by a                                                                                  I4
                                                                                                                                                 :
                            motor vehicle dealer as defined in                          If there is a covered loss to "custom equipment"
                            the Pennsylvania Board of Vehicles                          on a "non-owned auto", we will provide the broad-
                            Act.                                                        est coverage applicable to any "your covered
                                                                                        auto" shown in the Declarations.
            ADDITIONAL COVeRAGES
                                                                                        Exclusion 4. does not apply to the extent cover-
            Provided there is Coverage E - Collision or Coverage                        age is provided under this additional coverage.
            F - Comprehensive, as shown in the Deciarations for
            "your covered auto" the following coverages apply.                          TMS additional coverage is subject to your de~
                                                                                        ductibies.                                                   |i
               A. Airbag Replacement
                                                                                        D. Transportation Expenses                                   i
               Under Coverage F -. Comprehensive we will pay                                                                                         I
               to replace or reset an airbag that inflates due to                       Under Coverage F - Comprehensive we will pay                 g
                                                                                                                                                     i
               malfunction in 'Your covered auto". This addi-                           for
               tional coverage does not apply to a "non0wned                            1, Reasonable transportation expenses in-
               auto".                                                                       cuned by you in the event of the total theft of
                                                                                            'Your covered auto", or
               We will only make payment under this additional                          2. Loss of use expenses for which you become
               coverage to the extent the malfunction iS not cov-                           legally responsible in the event of the total
               ered by warranty, other service agreement, or                                theft of a "non-owned auto".
               any other product recall.
                                                                                        We will pay up to $30 per day. to a maximum of
               Exclusion 2. of this Coverage Section does not                           $900. These limits are the most we will pay for
               apply to this additional coverage.                                       transportation expenses and loss of use ex-                   |
                                                                                        penses.
                   3881188516 a5blié§ to ti'ils 'aadiu¢na1         rage.
                                                                                        We will pay only those expenses incurred during
               B. Child Safety Seat                                                     the period:
                                                                                        1. Beginning 48 hours after the theft: and
               In the event of a Coverage E -- Collision or Cov-                        2. Ending when 'Your covered auto" or the "non~
               erage F - Comprehensive covered loss where we                                owned auto" is retumed to use, or we offer to
               determine that a child safety seat's integrity iS                            pay for its loss.
               compromised, we will pay up to $500 to replace
               with like kind and .quality the child safety seat,                       No deductible applies to this additional coverage.
               provided it was in "your covered auto" or a "non-
               owned auto" at the time of the covered loss.                       OPTIONAL COVERAGE

               If a covered loss occurs when the child safety                          Coverage G - Custom Equipment - Increased
               seat is In a "non-owned auto", we will provide the                      Limit
               broadest coverage applicable to any 'Your Cov-
               ered auto" shown in the Declarations.                                    If Coverage G - Custom Equipment - Increased
                                                                                        Limit Is shown in the Declarations for a specific
               No deductible applies to this additional coverage.                       'Your covered auto", ADDITIONAL COVERAGE
                                                                                        - Custom Equipment is amended for that 'Your                      I
               c. Custom Equipment                                                      covered auto" as follows.                                         II
                                                                                                                                                           I
                                                                                        The Hmit shown in the Declaratio,ns replaces the                   II
               We will bay Up to $1,500 for "custom equipment"                          $1 ,500 limit for "custom equipment".                               I

               and any related labor and installation costs as                                                                                            I
               part of a Coverage E - Collision or Coverage F -                         All other provisions and limitations applicable to
               Comprehensive. covered loss. Regardless of the                           ADDITIONAL COVERAGE - Custom Equipment
               amount of "custom equipment" installed on "Your                          apply.
               covered auto" or a "non-owned auto", this limit is




            P01 PA02 (11-161                                                                                                    Page PD-2
                                               ©2035 The Travelers Indemnity Company. All fights fe§erved.        ..
                                     Includes copyrighted material of Insurance sewlces Office, Inc. wxth its pen'nlsslon.
                  Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 36 of 66

1   »

                                                                                                                       P01 PA02 (11 -16)


        EXCLUSIONS                                                               or reconstruction of data contained in such de-           :
                                                                                 vices.                                                    I
        The following exclusions apply to this. DAMAGE TO                    7. Loss to equipment used for the detection or loca-
        YOUR AUTO COVERAGE SECTION. We will not                                  tion of, or interference with, speed measuring de-        I
        pay for;                                                                 vices.                                                    I

        1. Loss to "your covered auto" or any "non-owned                     8. Loss due to actual or perceived loss in market
             auto" which occurs while it is being used, or dur                   value or resale value.
             ing the pen'od of time it is available for hire, as a           9. Loss to 'Your covered auto" or any "non-owned
             public or livery conveyance. This Exclusion (1.)                    auto" due to confiscation by governmental or civil
             applies whether or not there is:                                    authorities. This Exclusion (9.) does not apply to
             a. A passenger "occupying" the vehicle, or                          the interests of any loss payee shown in the Dec-
             b. Property being transported for a fee in or                       larations for that 'Your covered auto".
                 upon the vehicle.                                           10. Loss to 'Your covered auto" or any "non-owned
             This EXclusion (1.) does not apply to a vehicle                     auto" which occurs while participating or compet-         I
             used for a:                                                         ing In, or practicing or preparing for any prear-
             a. Share-theexpense car pool,                                       tanged or organized:
             b. Charitable purpose, or                                           a. Racing contest, meet or rally, whether
             c, Volunteer purpose.                                                     against another vehicle or against time,
        2.   Damage due and confined to:                                         b. Demolition contest;
             a. W ear and tear;                                                  c. Stuntang actrvity, or                                  4

             b. Freezing;                                                        d, High performance driving or racing instmc-
             c. Mechanical or electrical breakdown or failure;                         tfon course or school.
                                                                                                                                           i
                   or                                                            This Exclusion (10.) applies only while the vehicle       II
                                                                                                                                            I
             d.    Road damage to tires.                                         is at a location, whether temporary or permanent,         r
                                                                                                                                           :
             This Exclusion (2.3 does not apply if the damage                    established for any of the above purposes.
             results from the total theft of "your covered auto"             11. Loss to any "non-owned auto" when used by you
           or any "non-Qwned auto".                                              or any "resident relative" without a reasonable be-
        3. Loss due to or as a consequence of:                                   lief that you or that "resident relative" are entitled
           a. Radioactive contamination,                                         to do so.
             b; Discharge of any nuclearweapon (even if ac#                  12. Loss toany "nonowned auto"whilebeing main=
                 cidental);                                                      fained or used by any person while employed or
           C. W ar (declared or undeclared);                                     otherwise engaged in the "business" of:
           d. Civil wan                                                          a. Selling,
           e. insurrection, or                                                   b. Repairing,
           f. Rebellion or revolution.                                           c. Sewicing,                                              |i
        4. Loss to "custom equipment".                                           d. Storing, or
        5. Loss to any electronic equipment that repro-                          e. Pal1<ing,                                              :
             duces, receives, or transmits audio, visual or data                 vehicles designed for use on public highways.
              signals. This includes:                                            Thi.s includes road testing and, delivery,
              a. Radios and stereos,                                         13. Loss to any "non-owned auto" being maintained
              b. Tape decks;                                                     or used by any person while employed or other-
              c. Compact disk systems;                                           wise ehgaged in a "business" not described in Ex-
              d. Navigation systems,                                             clusion 12. This Exclusion (13.) does not apply to
              e. lntemet access systems,                                         the maintenance or use by you or any "resident
              f. Personal computers,                                             relative" of a "non-owned auto" which Is a pn'vate
              g. Video entertainment systems,                                    passenger auto, sport utility vehicle or "trailer"
              h. Telephones,                                                 14. Loss to.
              i. Televisions,                                                    a. A"trailer", camper body or motor home which                 i
             i . Two-way mobile radios;                                                is not shown in the Declarations, or                    !I
              k. Scanners, or                                                    b. Facilities or equipment used with any "traile:",           !
             I, Citizens band radios.                                                 camper body or motor home. Facilities or
           This Exclusion (5.) does not apply to electronic                           equipment include but are not limited to:
           equipment that is permanently installed in "your                            (1) Cooking, dining, plumbing or refrigera-
           covered auto" or any "non-owned auto".                                          tion facilities;
        6. Loss to tapes, discs, chips, memoly cards or any                           (2) Awnings or cabanas, or
           other removable media used to store audio, visa                             (3) Any other facilities or equipment used
           ual or other data. W.e also will not pay for loss of                            with a "trailei", camper body or motor
                                                                                             home.



                                                                                                                                               I
        P01 PA02 (11-16)                                                                                                   Page PD-3           I
                                                                                                                                                E


                                           ©20.16 The Travelers Indemnity Company. All rights re§eryed.      ..                                II
                                                                                                                                                I
                                  Includes copyrighted material of Insurance Series Office, Inc. with is permission,                            =




                                                                                                                                               I
             Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 37 of 66

z   v

                                                                                                                        p01 PA02 (11-16)

            This Exclusion (14.) does not apply to:                           B. If a repair or replacement results in better than         I
            a. A "trailer", and its facilities or equipment, that                  like kind and quality, we will not pay for the
                 you do not own; or                                              amount of the betterment.
            b. A '1railel", camper body, or the facilities or                C. No one wilt be entitled to receive duplicate pay-          I

                 equipment in or attached to the "trailer" or                    ments for the same elements of loss under this
                 camper body, that you:                                          Coverage Section and:
                 (1) Acquire during the policy period; and                       1. Any other Coverage Section or pan of this
                 (2) Ask us to insure withi.n 30 days after you                      policy; of
                 become the owner.                                               2. Any other personal auto policy issued to you
        15. Loss to "your covered auto" during a period it is                        by us or any of our affiliates.
            rented or leased by you to others. However, this
            Exclusion (15.) does not apply to the operation of               PAYMENT OF LOSS                                               1
            "your covered auto" by you or a "resident rela-
                                                                                                                                           n
            tive".                                                           We may pay for loss in money or repair or replace the         1

        16. Loss to, or loss of use of, a "non-owned auto"                   damaged or stolen property. We may, at our expense,
            rented to:                                                       return any stolen property to:.
            a, You, or                                                       1. You, or
            b. Any "resident relative",                                      2. The address shown in this policy.                          l
            if a rental vehicle company is precluded from V8-                If we return stolen property we will pay for any dam-
            covering such loss or loss of use, from you or that              age resulting from the theft. We may keep all or part
            "resident relative", pursuant to the provisions of               of the property at an agreed or appraised value.
            any applicable rental agreement or state law.                    If we pay for loss In money, our payment will include
        17. Loss to "your covered auto" or any "non-owned                    the applicable sales tax for the damaged or stolen
            auto" arising out of the actual, alleged or threat               property.
            ened presence, growth or proliferation or spread
            of "fungi",. or for any testing or remediation of                Subject to the Loss Payable Clause, we may. at our
            "fungi". This Exclusion (17.) does not apply if the              option, make payment to one or more of the following:
            "fungi" are the direct result of a loss payable un~              1. You,
            der either Coverage E - Collision or Coverage F                  2. The owner; or
            - c5mptel1ég-give," and such coverage iS provided                3: on your behalf, the mpaireri
            under this policy.
        18. The cost to re-code or replace locks in the event                NO BENEFIT TO BAILEE
            a key or electronic control pad associated with
            such locks is lost or stolen.                                    This insurance will not directly or indirectly benefit any
                                                                              carrier or otherbailee for hire.
        LIMIT OF LIABILITY
                                                                             OTHERSOURCES OF RECOVERY
        A. Our limit of liability for loss will be the lesser of
            the:                                                             If other sources of recovery also cover the loss to
           1, Actual cash value of the stolen or damaged                     "your covered auto", we will pay only our share of the
                property at the time of loss. An adjustmentfor               loss. Our share is the proportion that our limit of liabil-
                depreciation and physical condition will be                  ity bears to the total of all applicable limits.
                made in determining actual cash value; or
            2. Amount necessary to repair or replace stolen                  However, any insurance we provide with respect to a
                 or damaged parts or equipment of the func-                  "rlon.-owned auto" will be excess over any other col-
                 tionally equivalent design and material nec-                lectible sources Qf recovery including, but not limited
                 essary to restore the vehicle to its pre-loss               to:
                physical condition at the time of loss. if we                1. Any coverage provided by the owner of the 'hon-
                 pay to replace a part or parts, we have the                      owned auto",                                                 I
                 option to pay for new, used, reconditioned or               2. Any other applicable physical damage insurance,
                 remanufactured:                                             3. Any other source of recovery applicable to the
                a. Original equipment manufacturer re-                            loss.
                     placement parts or equipment; or                        However, any insurance we provide for a "non-owned                I
                b. Non-original equipment manufacturer re-                   auto" while used as a tempoiary substitute for 'Your
                     placement parts or equipment.                           covered auto" that is provided by a motor vehicle
           However, the Most We will pay for loss to any                     dealer, as defined in the Pennsylvania Board of Ve-
           "non-owned auto" which is a "trailer", Including its              hicles Act, shall be primary.
           facilities and equipment, is $2,000.




        P01 PA02 (11-16)                                                                                                    Page PD-4
                                          ©2016 The Travelers lndemniy Company. All rights re§ened.           _
                                 Includes copyrighted material of Insurance Sew ces Office, Inc. with Its permIssIon.
                   Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 38 of 66

!
I4   1   \
I
                                                                                                                            P01 PA02 (11-16)   II
i                                                                                                                                               I
                                                                                                                                                II

             APPRAl5AL                                                             in the Declarations. This insurance with respect to the
                                                                                  interest of the loss payee, shall not become invalid
             A, If we and you do not agree on the amount of loss,                 because of your fraudulent ads or omissions unless
                  either may demand an appraisal of the loss. In                  the loss results from your conversion, secretion or
                  this event, each party will select a competent and              embezzlement of 'Your covered auto'¥. However, we
                  impartial appraiser within 20 days after receiving              reserve the right to cancel the policy as permitted by
                  the written request from the other. The two ap-                 policy terms and the cancellation will terminate this
                 praisers will select an umpire. If they cannot                   agreement as to the loss payee's interest. We will
                 agree upon an umpire within 15 days. you or we                   mail the loss payee written notice at least 10 days he
                 may request that selection be made by a judge of                 fore the effective date of caricellatlon.
                 a court having jurisdiction. The appraisers will                                                                              i
                                                                                                                                               .
                 state separately the actual cash value and the                   When we pay the loss payee we will, to the extent of
                 amount of loss. if they fail to agree, they will sub-            payment, be subrogated to the loss payee's rights of
                 mit their differences to the Umpire. A decision                  recovery,
                 agreed to by any two will be binding. Each party
                 will:
                 1. Pay its chosen appraiser: and
                 2. Bear the expenses of the appraisal and um-
                       pire equally.
             B, W e do not waive any of our rights under this pol-
                 icy by agreeing to an appraisal.

             LOSS PAYABLE CLAUSE

             Loss or damage under this policy shall he paid, as in-
             terest may appear, to you and the loss payee shown




                                                                                                                                                     1




             P01 PA02 (11-16)                                                                                                  Page PD-5
                                               ©20.16 The Travelers Indemnity Company,, All rights resewed.
                                      Includes copyrighted material of Insurance Sewices Offlce. Inc. with its pemlssion.
              Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 39 of 66

(   ~,




                                                                                                                         E1CCW02 <10-13)


                                                        ADDITIONAL INSURED

                            All provisions of the policy apply unless modified by this endorsement.
         Any liability and any required no-fault coverages af-                       a. An auto shown in the Declarations which            r


         forded by this policy for the auto shown in the Decla-                           you lease for a continuous period of at least
                                                                                                                                           i
         rations also apply to the person or organization                                 six months under a written agreement which       !
         named as an additional insured for that auto.                                    requires you to provide primary insurance        i
         1. We will pay damages for which that person or                                  for the lessor, and
            organization becomes legally responsible only if                         b. Any substitute or replacement auto fur-
            the damages arise out of acts or omissions of:                                nished by the lessor named iN the Declara-
            a. YoU or any "resident relative"; or                                     tions.
            b. Any other ~person using the auto shown in                       3. If we terminate this policy, notice will also be
                the Declarations, except the lessor or any                        mailed to the additional insured.
                employee or agent of the lessor using "your                    4. The additional insured is not responsible for                l
               leased auto".                                                        payment of premium.
            "Your leased auto" means                                           5. The designation of an additional insured will not
                                                                                    operate to increase our limits of liability.




                                                                                                                                           :




                                                                                                                                           1




                                                                                                                                           I


                                                                                                                                           i
                                                                                                                                           I
                                                                                                                                           I1
                                                                                                                                           I
                                                                                                                                           I
                                                                                                                                           I




         E1 CCW02 (10-13)                                                                                                   Page 1 of 1
                                          ©20.12 The Travelers Indemnity Company. All rights regeryed.
                                 Includes copyrighted material of Insurance Servloes office, Inc. with :is pemwisslon.
               Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 40 of 66
I
I<   I
i
                                                                                                                           E1DPA00 (10-13)

                                      NAMED DRIVER EXCLUSION ENDORSEMENT                                                                         Ii
                                                                                                                                                  i


         Named Insured:                                                               Agency Code:                                                l
         MARTIN BURKE                                                                 OCLKB6                                                      ll


         Policy Number:                                                               Agency Name:
         602495581 203 1                                                              A M SKIER AGENCY ENC
                                                                                                                                                  r

                                                                                                                                                  L



         Effective Date:                                                              Effective (At 12:01 A.M. Standard Time)                    1
                                                                                                                                                  z


         06/03/2018                                                                                                                              I
                                                                                                                                                 !


                            The provisions of the policy apply unless modified by this endorsement
                                                                                                                                                  :
                                                                                                                                                  I
         Name of "Named Excluded Driver(s)"~


         DEVON SULLIVAN                                                                                         is a "named. excluded driver",


         The provisions of this endorsement apply with                          If more than one "named excluded driver" is shown,
         respect to the "named excluded driver(s)" shown                        then the .provisions of thIs exclusion will apply
         above or in the Declarations.                                          separately and individually to each "named excluded
                                                                                driver".                                                              I
         Definition                                                                                                                                   iI
                                                                                Named Driver Exclusion                                                 I
         The following definition is added to the General
         Pmwisions Section of the policy:                                                                                                             :
                                                                                With respect to all coverages under this policy, we                   I
                                                                                                                                                      I
                                                                                Mllfnot pay damages, e)(p'en5§5"0r' loss adsing out                   1
         "NaMed excluded driver' means a person who is                          of the maintenance or use of any auto or trailer by
         shown in this endorsement and in the Declaratiorfs                     the "named excluded driver" whether or not such
         as a "named excluded driver' and who is excluded                       maintenance or use was with the expressed or
         from all coverages under the policy.                                   implied permission of an 'Insured".


         This endorsement is added to the policy;


         [I] at my request because the excluded person is insured on another poilcy of motor vehicle liability insurance,


         E in accordance with the Ad of June 5, 1968 (P.L. 140, No. 78) relating to the writing, cancellation of, or refusal
         to renew policies of automobile insurance,

                                                                                                                                                       i


         Accepted by                        Signature on file                                  I
                                            Signature of Named Insured                                     Date



         Accepted by                        Signature on file                                  I                                                           g
                                            Signature of Named insured                                      Date




         E1 DPA00 (10-13)                                                                                                      Page 1 of 1
                                                                                                                                                           I
                                            ©2012 The Tvavglers Indemnity Company. All nights regeryed.         , .                                        II
                                  Includes copyrighted material of Insurance Sewices Office, Inc. worth Its permission.                                    !
                                                                                                                                                           I
                                                                                                                                                           II
                                                                                                                                                            I
                                                                                                                                                            I
                                                                                                                                                            I
                                                                                               Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 41 of 66

      1                                   >

                                                                                                                                                                                                                                                                                                                                                f
                                                                                                                                                                                                                                                                        E1 DPA00 (10-13)


                                                                                                                                                             NAMED DRIVER EXCLUSION ENDORSEMENT
                                                                                                                                                                                                                                                                                                                                                II

                                                                             Named Insured:                                                                                                                   Agency Code*
                                                                              MARTIN BURKE                                                                                                                    OCLK86                                                                                                                            . ....




                                                                             Pollcy Number:                                                                                                                   Agency Name:
                                                                              602495581 203 1                                                                                                                 A M SKIER AGENCY INC
                                                                                                                                                                                                                                                                                                                                                i
                                                                             Effective Date'                                                                                                                  Effective (At 12:01 A.M. Standard Tlme)
                                                                              06/03/201 a

                                                                                                                                                   The provisions of the policy apply unless modified by this endorsement.
                                                                              Name of "Named Excluded Driver(s)":

                                                                                                                                                                                                                                                                                                                                                i,
                                                                                                                                                                                                                                                                                                                                                !
                                                                             ZAKARY BURKE                                                                                                                                                          is a "named excluded driver".

                                                                             The provisions of this endorsement apply with                                                                           If more than one "named excluded driven" is shown,
                                                                             respect to the "named excluded drive!(s)" shown                                                                         then the provisions of this exclusion will apply                                                                                           r


                                                                             above or in the Declarations.                                                                                           separately and individually to each "named excluded
                                                                                                                                                                                                     driver".
                                                                             Definition
                                                                                                                                                                                                     Named Driver Exclusion
                                                                             The following definition is added to the General
                                                                             Provisions Section of the policy:                                                                                        W i t h respec t t o al l c overages under t hi s pol i c y, w e
................................................................................................................................................
                                                                                                                                                                                                      wilI notpay damages expenses or1oss~arising~~out.............................................................................................
                                                                             "Named excluded driven" means a person who is                                                                           of the maintenance or use of any auto or trailer by
                                                                             shown in this endorsement and in the Declarations                                                                       the "named excluded driver" whether or not such
                                                                             as a "named excluded driven" and who is excluded                                                                        maintenance or use was with the expressed or
                                                                             from all coverages under the policy.                                                                                    implied permission of an 'Insured".



                                                                             This endorsement is added to the policy:

                                                                            E] at my request because the excluded person is insured on another policy of motor vehicle liability insurance.


                                                                            II] in accordance with the Act of June 5, 1968 (P.L. 140, No. 78) relating to the writing, cancellation of, or refusal
                                                                             to renew policies of automobile insurance.
                                                                                                                                                                                                                                                                                                                                                J




                                                                             Accepted by                                                                          Signature on file        _                              I
                                                                                                                                                                  Signature of Named Insured                                                Date


                                                                             Accepted by                                                                          Signature on file                                        I
                                                                                                                                                                  Signature of Named Insured                                                Date




                                                                            E1DPA00 (1043)                                                                                                                                                                                     Page 1 of 1
                                                                                                                                                         ,        © 2032 The Travelers Indemnity Company. All tights regeryed.                    ..                                                                                           |
                                                                                                                                                        includes copyrighted material of Insurance Sewuces Office, Inc. with Its permission.
HA I-_
                    Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 42 of 66
 1
 I
 I
 II   f   >
  I

 l                                                                                                                          E1ZPA00 (10-13)

                                      EXTRAORDINARY MEDICAL BENEFITS COVERMGE                                                                          i
                                                                                                                                                       I
                                                                                                                                                       1
              LIMITED BENEFITS                                                      Limit Of Liability                                                 !
                                                                                                                                                       :I
                                                                                                                                                       I
                                                                                                                                                       I
              THIS ENDORSEMENT PROVIDES COVERAGE                                    Regardless of whether you have purchased Cover-                    I
              ONLY FOR "MEDICAL EXPENSES".                                          age QA, Coverage QB or Coverage R under this                       i
                                                                                    policy, the limit of liability provision in the First Party        |
              WARNING                                                               Benefits Coverage iS deleted for this endorsement                  i
                                                                                    and replaced by the following, to apply only to Ex-
              YOU SHOULD BE AWARE THAT EXTRAORDI-                                   traordinary Medical Benefits Coverage:
              NARY MEDICAL BENEFITS COVERAGE DOES                                   1. The Most We will pay for "bodily injury' to any
              NOT APPLY TO THE Fmsr $100,000 OF "MEDI-                                  one 'insured' as the result of any one accident                     I
              CAL EXPENSES" INCURRED BY ANY "|N-                                        for Extraordinary Medical Benefits Coverage is
              SURED". YOU CAN AVOID HAVING TO PAY                                       $1,000,000. This is the most we will pay for
              SOME ,OF YOUR OWN MEDICAL BILLS BY PUR-                                   "medical expenses" to or for each "insured" as
              CHASING ADDED FIRST PARTY BENEFITS                                        the result of any one accident, subject to an an-
                                                                                        nual limit of $50,000 for each 'Insured". Howev-
              COVERAGE WITH A MEDICAL EXPENSE BENE-                                                                                                         K
                                                                                        er, the annual limit of $50,000 for each "insured"
              FIT LIMIT OF $100,000.                                                    does not apply to "medical expenses" incurred
                                                                                        within 18 months from the date the "insured" in-
              This endorsement is subject to all of the provisions
              of the First Party Benefits Coverage Section except                       curs $100,000 of medical expense as a result of
              as modified herein:                                                       the accident. This is the most we will pay regard-
                                                                                        less of the number of:
              Coverage w     -




                                 Extraordinary Medical Benefits                         a. claims made.
                                                                                        b. vehicles
                                                                                             t'
                                                                                                     or premiums shown in the Declara-
              Coverage
                                                                                              Ions,
              insuring Agreement                                                        c. vehicles involved in the accident, or
                                                                                        d. insurers providing Extraordinary Medical
              Regarq§essof~whi~¢;h Eirst Party Benefitop1iQn you                             Benefits Coverage.
              have purchased under the First Party Benefits Cov~                   2; Any amounts payable gndetthig endmemenr                          l

              erage (Coverage QA, Coverage QB or Coverage R),                           shall be excess over any amounts available to
              if Coverage W appears in the Declarations, the fol-                       an 'Insured" for "medical expenses" under Cov-
              lowing provision applies:                                                 erage QA, Coverage QB or Coverage R provid-
              We will pay benefits for "medical expenses" in ac~                      ed in accordance with 'The act".
              cordance with "the act" to or for an "insured" who                   3. Any amount payable under Extraordinary Medi-
              sustains "bodily injury' caused by an accident arising                  cal Benefits Coverage shall be excess over any
              out of the maintenance or use of a "Motor vehicle"                      amount paid. payable or required to be provided
              subject to the rems of this endorsement. Regard-                          to an 'insured" under any workers' compensa-
              less of whether you have purchased Coverage QA,                           tion law or similar law.
              Coverage QB or Coverage R under this policy, we
              will pay Extraordinary Medical Benefits Coverage                     Conditions
              only after $100,000 of "medical expenses" resulting
                                                                                   The Conditions Section in the First Party Benefits
              from any one accident has been incurred by the 'in-
              sured" seeking Extraordinary Medical Benefits.
                                                                                   Coverage section apply to this endorsement, The
                                                                                   following paragraphs are added and apply only to
                                                                                   Extraordinary Medical Benefits Coverage'
              Exclusions
                                                                                   A person seeking Extiaordinary Medical Benefits
              The exclusions in the First Party Benetrts Coverage                  Coverage must also .submit proof, when required by
              Section apply to this endorsement. The following                     us, that at least $100,000 in "medical expense? has
              exclusion is added, and applies only to Extraordinary                been incurred by an 'insured" seeking coverage un~
              Medical Benefits Coverage:                                           der this endorsement as a result of any one acci-
              We do not provide benefits for "bodily injury' under                 dent.
              this endorsement for the first $100,000 of "medical
              expenses" incurred by an 'Tnsured" as a result of any
              accident.




              E1ZPA00 (10-13)
                                                                                                                                                   .
                                                                                                                               Page 1 of 2
                                               ©2032 The Travglezs Indemnity company. All rights reserved.        , .                             II
                                      Includes copyrighted material of insurance Semces Office, Inc. with its pemllsslon.
                                                                                                                                                  i
                                                                                Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 43 of 66                                                                                                                                  I




          vi                           .v


                                                                                                                                                                                                                                                      E1 ZPA00 (10-13)

                                                                     Structured settlements' Where it appears that pay-                    tually satisfactory as respects timing and amounts of
                                                                     ment of benefits for "medical expenses" in the form                   payments under Extraordinary Medical Benefits
                                                                     of a structured settlement will be both costeffedive                  Coverage. This may include annuities or other long-
                                                                     to us and in the best Interest of an "insured", we and                term payment arrangement.
                                                                     any 'Insured" may make an agreement which is mu-                                                                                                                                                             ..
                                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                                                      .




                                                                                                                                                                                                                                                                                 ...



                                                                                                                                                                                                                                                                                  r
                                                                                                                                                                                                                                                                                      .




                                                                                                                                                                                                                                                                              1

                                                                                                                                                                                                                                                                              II



                                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                                             1




                                                                                                                                                                                                                                                                             II




                                                                                                                                                                                                                                                                             I




.............................................................................
                                                                                                                                                 ..................................................................................................




                                                                                                                                                                                                                                                                             II
                                                                                                                                                                                                                                                                             II
                                                                                                                                                                                                                                                                              I




                                                                                                                                                                                                                                                                             i

                                                                                                                                                                                                                                                                         .




                                                                                                                                                                                                                                                                         i




                                                                                                                                                                                                                                                                         I




                                                                                                                                                                                                                                                                         1




                                                                                                                                                                                                                                                                         i
                                                                   E1ZPA00 (10-13)                                                                                                                                                                      Page2 of 2       I
                                                                                                                                                                                                                                                                         I
                                                                                                       ©2032 The Travglets indemnity Company. AlT rights regefyed.                                                                 ..
                                                                                             Includes cnpynghted material of Insurance Servnces Office, inc. with its pemnsslon.
              Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 44 of 66
                                                                                                                                   |i
l   1)




         PRIVACY NOTICE
         Privacy Statement for Individual u.s. Persona! Insurance Consumers
                                                                                                                                   I
         Your privacy is important to us, When we quote or sell an insurance policy to a person, we get information about
         the people and property that we're insuring. This Privacy Notice describes the types of information about you
         ("personal information?) we collect, where we get it, and how we use, share and protect it. it applies to current
         and former Travelers personal insurance customers in the United States.

         A few key points include:
                 We collect personal information from you, your agent, and from third parties
                 We will not share your personal information with others for their marketing purposes without your
                 permission
                 We maintain safeguards designed to help prevent unauthorized use, access and disclosure of personal
                 information

          what type of information do        You give us most of what we need in the application process. To make sure
          we collect?                        what we have is correct, or to obtain additional information, we may need to
                                             check back with you. For example, you may be asked to give us more
                                             details in writing, via e-mail or over the phone. In addition, we may
                                             obtain other information, including but not limited to the following'
                                             •   Information from consumer reporting agencies and other insurance                   !
                                                 support organizations to the extent permitted by law. 'This may include            g
                                                                                                                                     i
                                                 items such as credit history, credit-based insurance score, driving                Ii
                                                                                                                                    :
                                                 record, accident and motor vehicle conviction history, and claim history,
                                                 information given to us by an insurance support OrganiZatiOn, iNcludiNg
                                                 consumer reporting agencies, may be retained by them and disclosed to
                                                 others.
                                             •   Your past insurance hi=toly, including infomatiw n about your policies
                                                 and claims, from insurance support organizations or your former
                                                 insurers.
                                             •   Information regarding your property. We may obtain this through third
                                                 party reports and through a property inspection. We or an independent
                                                 inspector may visit the property to inspect its condition, or we may use
                                                 an unmanned aircraft system. We may obtain geospatial information,
                                                                                                                                    i
                                                 and take pictures or video, If we need more details about the property,            II
                                                                                                                                     I
                                                 we may need to schedule an interior inspection.                                    !
                                             •   fnfomation from government agencies or independent reporting                      I
                                                                                                                                    i
                                                 companies.
                                             l   Other third party data relating to the insured risk, such as possible
                                                 drivers and vehicles associated with your household and odometer
                                                 readings associated with any vehicle(s).
                                             •   in some instances, we may need to know about your health. For
                                                 example, if we. need to know whether a physical limitation will affect your
                                                 ability to drive, we may ask for a statement from your doctor.


                                                                                                                                    1




                                                                                                                                    i
                                                                                                                                    E
                                                                                                                                    I
                                                                                                                                    I
                                                                                                                                    I
                                                                                                                                    :
                                                                                                                                    F
         PL-50009 (can)                                                                                              Page 1 of 3




                                                                                                                                        J
                                                                                                                        I
          Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 45 of 66                                              I
                                                                                                                        I




                                                                                                                        I




     How do we use           your   We use the personal information we collect to sell. underwrite and rate,            !
                                                                                                                         i
                                                                                                                        I
     personal information?          service and administer insurance. to handle claims; to create and market            I
                                                                                                                        !I
                                    products and services: to prevent and detect fraud; to satisfy legal or              !
                                    regulatory requirements; and for other business purposes and as otherwise            I

                                    allowed by law,
                                    Once you're insured with us, we will retain details about your policyGes). This     l
                                    may include, among other things, bill payment, transaction or claim history         \
                                    and details, as well as other information.                                          :
                                                                                                                        :
                                    When you give us a telephone number, you consent to being contacted at              !
                                                                                                                        I
                                    that number, including if the number is for a cell phone or other wireless
                                    device. We may contact you in person, by recorded message, by the use of
                                    automated dialing equipment, by text (SMS) message, or by any other                 I
                                                                                                                        I
                                                                                                                        |
                                    means your device is capable of receiving, to the extent permitted by law
                                    and fn( reasonable business purposes, including In senior.= ye-rr policy nr
                                    alert you to other relevant information.
                                                                                                                        I

     How do we share your           We do not give or sell your personal information to nonaffiliated third parties
     personal information?          for their own marketing purposes without your prior consent.
                                    We may give the personal information we collect to others to help us
                                    conduct, manage or service our business. When we do, we require them to
                                    use it only for the reasons we gave it to them. We may give, without your           :|
                                    past permission and to the extent permitted by law. personal information            II
                                                                                                                         :|
                                    about you to certain persons or .organizations such as: your agent or                |
                                    insurance representative: our affiliated property and casualty insurance
                                                                                                                        I| .
                                    companies; independent claim adjuster$ or investigators; persons or
                                    organizations that conduct research, insurance support organizations
                                    (including consumer reporting agencies); third party service providers;
                                    another insurer; law enforcement; state insurance departments or other
                                    governmental or regulatory agencies; Or as otherwise required or permitted          I
                                    by law. Information we share with insurance support organizations, such as
                                    your claims history. may be retained by them and disclosed to others.
                                    We may also share your personal information: to comply with legal process;
                                    to address suspected fraud or other illegal activities, or to protect our rights,
                                    privacy, safety or property, and/or that of you or others.

     How do we protect your         We maintain physical, electronic and administrative safeguards designed to
     personal information?          help protect personal information. For example. we limit access to personal
1                                   information and require those who have access to use it only for legitimate         I
                                    business purposes.




    PL-50009 (08-17)                                                                                      Page 2 of 3
               Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 46 of 66                                                     I
                                                                                                                                    I
                                                                                                                                    I
                                                                                                                                    I

     I

II

                                                                                                                                    1
          How can I review and correct       If you have questions about what personal information we maintain about                |
          the personal information you       you, please make your request In writing and include your full name, mailing           II
          have about me?                     address, phone number and policy number. When we receive your written
                                             request, we will respond within thirty (30) 'business days. We will describe the
                                             personal information we maintain, whom we know we've shared it with in the
                                             last two (2) years, and how you may request a correction, if necessary. If we
                                             requested a consumer report, we will tell you the name and address of the
                                             consumer reporting agency.
                                             You may also see and copy the information we have, except for certain                  1
                                                                                                                                    1
                                             documents about claims and lawsuits. if you believe our information is
                                             incorrect, let us know in writing. We will review in. and, if we agree, we will
                                             correct it, notify you, and send a correction letter to anyone who received the
                                             original information. If we do not agree, you are allowed to file a letter with
                                             your comments.
                                             For questions about the right of access or correction to your information,
                                             please write to: Travelers, One Tower Square, Hartford, CT 06183, Attn:
                                             Privacy Office.
         This notice is given by The Travelers Indemnity Company and its personal insurance property casualty affiliates.
         This notice may be amended at any time. The most current version will be posted on Travelers.com.




         PL-50009 (o8-17)                                                                                         Page 3 of 3




                                                                                                                                I
              Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 47 of 66

f   x




        Important Notice about Consumer Reporting
                                                                                                                                     i
        Thank you for trusting us with your insurance. We are committed to providing you excellent service at a                     Ii
        competitive price. A lot of information is used to determine your price, including information about your credit and        i
        claim history(ies). We are required to tell you that based on the information we received, you did not receive our
        best rating classification. Your price is competitive and accurate based on your unique characteristics. Please
        refer to the reverse side of this page for the details from your credit history affecting your price.

        The consumer reporting agency(ies) that provided information about you:

        Claim History Information:                                           Insurance Score (Credit History) Information'
                                                                                                                                     II
        LexisNexis Consumer Center                                           TlansUnion National Disclosure Center                    II
        P,O. Box 105108                                                      P.O. Box 1000                                           E

                                                                                                                                     I
        Atlanta, GA 30348-5108                                               Chester, PA 19022
        Telephone: 1-800-456-6004                                            Telephone: 1-800-645-1938
        Web Address: www.consumerdisclosure.com                              Web Address: www.transunion.com

        Remember:

             You have the right to a free copy of the consumer report(s) listed above. Simply contact the agency(ies) listed
             above within 60 days of receipt of this notice.

            You have the right to dispute the accuracy or completeness of any information In a consumer report.. Simply
            contact the agency to discuss or dispute any information in the report.

             The consumer reporting agency(ies) did not. make the pricing determination and cannot answer questions
             regarding your Travelers policy,

            Mt8'y_4&_E_ym_Mfgr!;1_;tlo_n_¢;hQ.nges_We.wl.IL1newaluateynuz situatiQn,-.which-cou|dsavngnou- money.__




                                                                                                                                            :
                                                                                                                                           15
                                                                                                                                           1




                                                                                                                               I


        pL-50001 (03-12)                                                                                                       I
                                                                                                                               II
                   Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 48 of 66

      n   *




              The information from your credit report is used to create an insurance score. Your insurance score was
              impacted by:                                                                                                                                                     i
                                                                                                                                                                              Ii
              * Number of open revolving accounts.                                                                                                                            I
                                                                                                                                                                              I

              To team more about how your credit relates to your insurance policy please contact our Insurance Score
              Resource Center at 1 -800-550-7717. For any other questions, please contact your Travelers agent or
              representative.
              Please note: this information does not necessarily reflect a poor or average credit standing.
                                                                                                                                                                              II
                                                                                                                                                                               II...
                                                                                                                                                                                I

                                                                                                                                                                                  .....




                                                                                                                                                                              i
                                                                                                                                                                               :
                                                                                                                                                                               :I
                                                                                                                                                                              I!
                                                                                                                                                                               I




                                                                      ...............   .......................................   ...........   .......................




                                                                                                                                                                              i
                                                                                                                                                                              I




                                                                                                                                                                          i




                                                                                                                                                                              5



                                                                                                                                                                          ;
                                                                                                                                                                          1

                                                                                                                                                                          1
                                                                                                                                                                          i




              PL-50001 (03-12)


II
 I
 .
 II
I
I
            Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 49 of 66

*4




      Important Notice about Billing Options and Disclosures
                                                                                                                              I
                                                                                                                              1
                                                                                                                              1
      This notice contains important information about our billing options and charges for policy 602495581 203 1.

      You have chosen to pay your insurance premium in full and will be billed by mail I email. Other charges that may
      apply include a $10.00 late charge and a $20.00 fee for payments returned by your bank.
                                                                                                                              I
                                                                                                                              1
      lf your billing needs change, you may pay your premium by:                                                              |I
      Bill Plan                                     Monthly                              Pay in Full
      Electronic Funds Transfer (EFT)            $2.00                                   No Charge                            I
      Recuning Credit Card (RCC)                 $2.00                                   No Charge
      Bill by Mail / Email                       $5.00                                   No Charge
           Late Charge' $10.00 per occurrence
           Payments returned by your bank: $20.00 per occurrence
      In the eVent two payments are returned during a 12 month period you will be required to pay with guaranteed
      funds for 182 days from the date of the last returned payment. Guaranteed funds are credit card, bank check,            i
      money order or home banking payments. Other forms of payment will be returned. You will not be eligible to use          ;
      our Electronic Funds Transfer (EFT) or Recurring Credit Card (RCC) payment plans.

      Visit www.amp.travelers.com if you would like to enroll in our Electronic Funds Transfer (EFT) or Recurring Credit
      Card (RCC) payment plan.

      When you provide a check as payment, you authorize us either to use information from your check to make a
      one»time electronic fund transfer from your account or to process the payment as a check transaction.

      If you have multiple policies with us you may be able to eqmbine those policies into a single billing account. If you
      have selected one of our monthly billing options, and you combine your policies into a single billing account, you
     "`W llllBeTf\geHljusF&€S          TEa@E'$EFlT1'§§llwEiitTélnEili'\6t'per'iWiviidu'§l            --                `
      To add this policy to an existing billing account or if you have other questions about this notice, please call your
      insurance representative at 1-570-226-4571 .




                                                                                                                                  1




      PL-S0019 (11-17)
                       I
                                                                                                                                     _I
                 Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 50 of 66
I ,4   l




i
i
                                                      IMPORTANT NOTICE

                                            Pennsylvania Surcharge Disclosure Statement                                               I
                                                                                                                                      \
                                                       Notice of Tort Options                                                         I

                                                   Notice of Premium Discounts
                                                                                                                                     I
           Rennsylvaqia Surchar e Disclosure Statement
            In accordance with Pennsylvania law, we are providing you with the circumstances and conditions under which a
            surcharge would apply, the estimated increase for the surcharge per policy period per policyholder. and the
            number of years a surcharge would be in effect, if applicable.

            Chargeable incidents during the experience period are accumulated for each operator in the household. The                 1
            experience period* shall be the 36 months immediately preceding the renewal or continuation effective date, as of
            the preparation of the renewal or continuation.

                * Exception: if a driver is added to the policy subsequent to the policy's original inception date, the experience
                period for that driver's chargeable incident(s), that occurred prior to the dn'ver being added to the policy, will
                be the 36 months- immediately preceding: the original inception date; or the latest continuation or renewal
                date, whichever is later.
           Chargeable incidents for all drivers on the policy, including accidents involving a permissive user/unlisted driver,
           are totaled and used to derive a rating factor based upon the total incidents and number of vehicles on the policy,        i!
                                                                                                                                      I
           This factor is used in the rating of Bodily Injury, Property Damage, Single Limit Liability, .First Party Benefits, ln-
           creased First party Benefits, Extraordinary Medical Benefit, Comprehensive and Collision and is applied to each
           vehicle on the policy.

            In addition, once a policy has earned a Safe Driver Discount, cha.rgeabl'e incidents for all drivers on the policy,
            including accidents involving a permissive user/unlisted driver, are used to determine if the policy remains eligible
           -fit H€8iscoun[at ééili-r€NewaWcontit'luaH5N tos§6fYNET1iibuNtél-?eHéW5IC3HiNCrease-T}TébBT@bTélWurN
            betweeN 0 and 22%.

           Surcharges are accumulated for Convictions and At Fault accidents as follows:

           Convictions:
           Surcharges are accumulated for convidlons occurring during the experience period for motor vehicle violations of
           the applicant or any other resident operator. Violations are categorized as outlined below:

           A) Major Convictions for which a surcharge is assigned for each conviction'

               1) Driving under the influence: driving while intoxicated or under the Influence of drugs
               2) Refusal to take a sobriety test
               3) Attempting to elude officer: eluding or attempting to elude a police officer
               4) Gross negligence/.manslaughter: homicide or assault arising out of the operation of a motor vehicle
               5) The accumulation of points under a State Point System or a series of convictions requiring the filing of
                   evidence of Financial Responsibility under any Financial Responsibility Law as of the effective date of the
                   policy
               6) Operating a motor vehicle without the owner's permission
               7) Reckless driving' driving a motor vehicle in a reckless manner
               8) Racing: engaging in a speed contest
               9) Suspension/Revocation: suspension or revocation of a license as a result of a conviction unless the
                   suspension is the result of a single 1535 violation
              10) Single incident requiring a Financial Responsibility filing




           PL~50073 (05-17)                                                                                          Page 1 of 4
                                                                                                                               I
               Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 51 of 66

w   1\




                   We assess a surcharge of approximately 26% for each major conviction.

         B) Conviction resulting from any other moving traffic violation not assigned a surcharge elsewhere in
            this rule, and such conviction is the second or subsequent conviction by any one insured recorded
             under the policy that has not been assigned a surcharge above. These include:
                                                                                                                               i

             1) Intermediate convictions                                                                                       I
                                                                                                                               :
                       11-15 miles per hour over the posted speed limit                                                        I
                                                                                                                               !
                       16~25 miles per hour over the posted speed limit
                       Speeding 26 miles per hour over the posted speed limit
                       Passing violations
                       Stop Sign/Red Light: Running through a red light or stop sign
                       Illegal turning
                                                                                                                               I
                       Failure to stop and report an accident when involved in an accident                                     Il
                                                                                                                               1
                                                                                                                               I
                       Careless Driving
                       Illegal use of license/driving while suspended: driving while license is suspended or revoked, using
                       stolen license
                       Loan license to unlicensed person
                       Failure to stop for a school bus: failure to stop or yield for a school bus as required

                  We assess a surcharge of approximately 8% for each Intermediate conviction.

             2) Minor convictions

                       Speeding 1        5 miles per hour over the posted speed limit
                       Speeding 6 -. 10 miles per hour over the posted speed limit
                       Other Miscellaneous Minor violations

                  We assess a surcharge of approximately 5% for each minor conviction.

         C) At Fault Accidents

             Surcharges shall be assigned for each accident that occurred during the experience period, involving a
             named insured, any eligible driver in the household, or any permissive user/unlisted driver, while operating an
             auto.

                  1) Surcharges are assigned for each auto accident that results in a paid claim for $2,000 or more to
                      property, bodily injury or death.
                  2) Surcharges are assigned if, during the experience period there were two or more accidents that result
                      in paid claims and the accidents have not been assigned a point under 1) above and the accidents in
                      total resulted in damage to property, bodily injury, or death of $2,000 or more.

                  We assess a surcharge of approximately 15% for each at fault a(:cident above the threshold and
                  approximately 13% for a combination of minor at fault accidents once they in total piece the threshold.

             EXCEPTIONS:

                  1. No surcharges are assigned for accidents incurred by an opeiator demonstrated to be a named
                     insured or a principle operator of an auto under a separate policy or permissive User/unlisted driven
                     and
                  2. No surcharges are assigned for accidents occurring under the following circumstances:
                            a) auto lawfully parked (if the parked vehicle rolls from the parked position then any such
                               accident is charged to the person who parked the auto), or




         PL-50073 (05-17)                                                                                         Page2 of 4
                                                                                                                                       I
                                                                                                                                       I
                Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 52 of 66

\1   V1




                              b) the applicant, owner or other resident operator is reimbursed by, or on behalf of a person
                                   who is responsible for the accident or has judgment against such person equal to at least
                                   60% of the total amount of the paid claim, or
                              c) auto is struck in the rear by another vehicle and the applicant, permissive user/unlisted dn'ver
                                   or other resident operator has not been convicted of a moving traffic violation in connection       :r

                                   with this accident, or
                                                                                                                                       Ii
                                                                                                                                       I
                              d) operator of the other auto involved in the accident was convicted of a moving traffic violation
                                  and the applicant, permissive userlunlisted driver or resident operator was not convicted of a
                                  moving traffic violation in connection with the accident, or
                              e) auto operated by the applicant, permissive user/unlisted driver or any resident operator Is
                                  struck by a "hit~and-run" vehicle, if the accident is reported to the proper authorities within 24
                                  hours by the applicant or resident operator; or
                                                                                                                                           5

                             f) accidents involving damage by contact with animals or fowl; or
                                                                                                                                           i


                             g) accidents involving physical damage, limited to and caused by flying gravel, missiles, or
                                  falling objects; or
                             h) accidents occurring when using auto in response to an emergency if the operator of the auto
                                  at the time of the accident was a paid or volunteer member of any police or fire department,
                                  first aid squad, or any law enforcement agency. This exception does not include any accident
                                  occurring after the auto ceases to be used in response to such emergency, or
                                  accidents resulting in an amount being paid on behalf of an insured under a First Party                  I
                                  Medical Claim only; or                                                                                   II
                                                                                                                                            I
                             i) accidents resulting in an amount being paid on behalf of an insured only under Basic, Added                 I.

                                  or Combination First Party Benefits coverage, or under Extraordinary Medical Benefits
                                  Coverage.

          D) At Fault Accident With BI: an accident meets the criteria in C.1) above and there was bodily injuw damages
              paid-asa-result-of-theaeeident

          E) At Fault Accident Without BI: an accident meets the cn'teria in C.1) above but there was no bodily injury
              damages paid in the accident.                                                                                                    1



          F) If two or more accidents meet the criteria in C. 2) above, we will count the accidents starting with the oldest
               accident in the experience period. Once the dollars paid or reserved for two or more accidents equal or
               exceed the threshold, we will use the characteristics of the most recent accident in the group to determine If
               the accident is an At Fault Accident With BI or an At Fault Accident Without Bl and apply the surcharge for
               the driver involved in that accident. We will then repeat the process for any remaining accidents under the
               threshold.

          G) Months Since Most Recent Incident' for each driver the number of months prior to the effective date of the
              new business policy or continuation that the last at fault accident occurred and the last, conviction occurred.

          H) Refund of Surcharged Premium

              If .surcharges have been assigned in accordance with one of the following situations, the Company shall
              refund the insured the increased portion of the premium generated by the point(s). All such refunds shall be
              the portion of the premium due to the surcharge for all polis periods since the inception of the surcharge.

                   1) If surcharges are. assigned as a result of an accident and lt is subsequently learned that the accident
                        falls under one of the exceptions enumerated in this rule.
                                                                                                                                               i
                   2) If surcharges are assigned as the result of a conviction and the conviction is ultimately reversed.
                   3) If surcharges are assigned through mistake, carelessness, MisinforMation or othererror.




          PL-50073 (05-17)                                                                                             Page3 of 4
                                                                                                                                1i
                                                                                                                                1
               Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 53 of 66

7   h




        No_t    of Tort Options
        The laws of the Commonwealth of Pennsylvania give you the right to choose either of the following two tort
        options:

        1) "Limited Tort" Option - This for of insurance limits your right and the rights of members of your household to
                                                                                                                                i
            seek financial compensation for injuries caused by other drivers. Under this for of insurance, you and other        i
            household members covered under this policy may seek recovery for all medical and other out-of~pocket               II
                                                                                                                                 I
                                                                                                                                !
            expenses, but not for pain and suffering or other nonmonetary damages unless the injuries suffered fall Within
            the definition of "serious injury', as see forth in the policy or unless one of several other exceptions noted in
            the policy applies.
        2) "Full Tort" Option - This form of insurance allows you to maintain an unrestricted right for yourself and other
            members of your household to seek financial compensation for injuries caused by other drivers. Under this
            form of insurance, you and other household members covered under this policy may seek recovery for all
            medical and other out of' pocket expenses and may also seek financial compensation for pain and suffering or
            other nonmonetary damages a result of injuries caused by other drivers.                                              II
                                                                                                                                  II
                                                                                                                                   I
                                                                                                                                   I
        If you wish to change the tort option that eumently applies to your policy, you must notify your agent, broker or          I

        company and request and complete the appropriate form.

        Notice of Premium Discounts
        If your vehicle Is equipped with passive seatbelts or airbags, you are entitled to a discount of the First Party
        Benefits Coverage portion of your policy. Passive seatbelts are those which automatically fasten without any
        action by the driver or front seat passenger.                                                                             i
                                                                                                                                 :1
        If your vehicle is equipped with a passive anti-theft device you are entitled to a discount on your comprehensive         ||
                                                                                                                                   |1
        coverage. Passive anti-theft devices are systems installed which are activated automatically when the driver turns
        the gnition-ifeytothe ff p6sitiwTThis dies not Tndudeién ignition intedockprovidedesa stenda-rd-feature-by-the
        manufacturer.

        If all named insureds age 55 or older have successfully completed a driver improvement course approved bY
        PennDOT, you may be eligible for a premium credit.

        If you have property insured with us, you may be eligible to receive a premium discount.

        Please contact your agent or insurance representative for information on these premium discounts.




                                                                                                                                       I




        pL-50073 (05-17)                                                                                        Page4 of 4
                                                                                                                                       |

                                                                                                                                       i
    Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 54 of 66
                                                                       :
                                                                       ||
I
I




                    EXHIBIT B                                          I
                                                                       I

                                                                       |
                                                                       :




                    EXHIBIT B
                            I

                                  Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 55 of 66
                                                                                                                                                      WOl'KTII€ IU!                   a99uusc4
4f           ii
                                                                 CONVENIENCE COLLISION INC.                                                           Partsshare:                        5p9LS7
                                                                     EXCELLENCE IS...........EVERYl'HING!                                                                                          i
                                                                    251 ERDMAN AVE., BANGOR, PA 18013
                                                                           Phone: (610) 599-5056
                                                                            FAX: (610) 599-5057

                                                                                            F in al B ill
                                                                                                                                                                                                   1
                                                                                                                                                                                                   |
                                                                                                                                                                                                   |

     RO Number: 3854
     C us t omer:                                  Insurance :                                  Adjuster:                                       Es t imat or'            M at t hew J.

     Burk e, maren                                 TRAVELERS                                    phone:                                          Create Date:             4124/ 2019

     2100 Quinc y ave                                                                           Claim:             IBG8742001

     Easton, PA 18045                                                                           Loss Date:         4/9/2019
     (484) 239~3008                                                                             DEdUctible :

                                                                                                                                                                                                   n


     2018 CHEV Silverado 1500 LTD Doublecab 143.5" WB 4WD 4D P/U 8-5.3L Flex Fuel Direct Injection White

     VI N:          1GCVKREC3JZ238557                   Interior Color:                                             M ileage I n:      17,039                   Vehicle Out:    5/24/2019

     License:       ZDS3462                             Exterior Color:            W hite                           Mileage Out:
     St at e:       PA                                  Production Date:                                            Condition:                                  Job #:          3854

                                                                                                                                                                                                   !
      Line         Ver          Operation                               Description                         QW        E xt en d ed        pa it                  Labor    Type           paint         I
                                                                                                                          Pr i c e $      Type
     1            E01                                 ******Important Notes Read
                                                      C3,-€fully**#*******                                                                                                                             l
     2            $01    R emove/ R eplac e           Estimating Fee (Initial)                                 1         25,0.00T      Other
                                                      NOTE: DAMAGE ANALYSIS REPORT This is the time to write an estimate.
                                                      417isprieemay-varydepen.dingsn-theextentof-thedamag Initial photos
                                                      are included in this fee (4 corners, VIN, Odometer, LP & Impact)                                                                                 I

     3            E01    Remove/Replace               Pre Scan                                          1        175.00T other                                                                         Ii
                                                      NOTE: PRE/POST SCANS is to get vital data from the computer pertinent to
                                                      the collision & after repairs clearing that information before test driving for
                                                      safety and confirmation of repairs.
     4            E01    Remove/Replace               In-process Scan                                   1        175.00T Other
                                                      NOTE: PRE/POST SCANS is to get vltai data from the computer pertinent to
                                                      the collision & after repairs clearing that information before test driving for
                                                      safety and confirmation of repairs.
     5            E01    R emove/ R eplac e           post Scan                                         1        175:00T other
                                                                                                                                                                                                       I
                                                      NOTE' PRE/POSt SCANS is to get vital data from the computer pertinent to                                                                         I
                                                                                                                                                                                                       :
                                                      the collision & alter repairs clearing that information before test driving for
                                                      safety and confirmation of repairs.
     6            $01    Remove/Replaoe               Research OE Repair Manual/Procedures                     1           47.50T      Ot her                      1.-5T Body
     7            Sol    R emove/ R eplac e           photo Documentation                                      1         175.00T       Ot her
                                                      NOTE: Appraiser from Travelers stated. he needs photos to be able to pay
                                                      the policyholder for their loss. This Is being requesed of CCI by mr. Burke's
                                                      insurance company so they can substantiate the loss therefor this cost must
                                                      be passed on tO client.
                                                                                                                                                                                                         E
                                                                                                                                                                                                        ,
     8            E01    Repalr                       Prewas h                                                                                                     0.5r Body                            .I


     9            $01    Repair                       W ash Before Entering Into Booth                                                                             0.5T Body

     10           $01    Repair                       Wash Vehicle after compounding but Before Polish                                                             0.5T Body
                                                      NOTE: Includes residual compound from edges




                                                                                                                                                                                                           II
                                                                                                                                                                                                           i
                                                                                                                                                                                                           |
                                                                                                                                                                                                           :
     T = Taxable Item, RPD = Related Prior Damage, AA = Appearance Allowance, UPD = Unrelated Prior Damage, PDR = Palniiess Dent Repalr, A/M = Mermarket, Recur = Rechromed, Raman :
     Remanufactured, OEM = New Original Equipment Manufacturer, Recor = Re-cored, RECOND = Reconditioned, LKQ = Like 16nd Quality or Used, Drag = Dlagnosdc, Elec = Elecrrtml, Mech =
     Mechanlcal, Ref = Reflnlsh, Suu: = Structural
     6/10/2019 6:41:23 PM                                                                                                                                                                 page 1
                                               Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 56 of 66

                                                                                                                                                                                              rlnal um
                                                                                 .............................................................................................................. ...   ..........................................   ...........................................................................................................   ............     ...........   ........... ..   .......
     ..................... or .....            ............... .... ..........                                                                                                                                                                                                                                                                                                                                              ...........
(K


     RO Number' 3854
     2018 CHEV Silverado 1500 LT1 Doublecab 143.5" WB 4WD 4D P/U 8-5.3L Flex Fuel Dll'€ct Injection White


      11                    $01       Repair                                              Wash and clean Vehicle for Delivery                                                                                                                                                                                                                                                   2.0T Body
      12                    $01       Repalr                                             Inspect for hidden Damage                                                                                                                                                                                                                                                              1.0T Body                                                 :
                                                                                                                                                                                                                                                                                                                                                                                                                                          |
                                                                                         FRONT BUMPER                                                                                                                                                                                                                                                                                                                                     I
      13                    $01
                                                                                                                                                                                                                                                                                                                                                                                                                                          II
      14                    $01       Repair                                             Front bumper w/o park assist, w/fog lamps paint to mtch                                                                                                                                                                                                                                                                           0.5T
                                                                                         NOTE: 7ime is to buff due to match.
                                                                                                                                                                                                                                                                                                                                                                                                                                              I
      15                    E01                                                           GRILLE                                                                                                                                                                                                                                                                                                                                              I


      16                    E01       Remove/Install                                     R&I grille assy                                                                                                                                                                                                                                                                        0.2T Body
      17                    E01                                                          FRONT LAMPS
      18                    E01       Remove/Install                                     RT R&I headlamp ashy                                                                                                                                                                                                                                                                   0.3T Body
                                                                                                                                                                                                                                                                                                                                                                                                                                          r
      19                    E01       Rem ove/ Replace                                   Alm headlamps                                                                                                                                                                                                          OEM                                                             0.5T Body                                                 I
                                                                                                                                                                                                                                                                                                                                                                                                                                          I


      20                    $01       Remove/Replace                                     Arm foglamps                                                                                                                                                                                                                                                                           0.3T Body
                                                                                                                                                                                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                                                                                                                                                                                          r
                                                                                         NOTE: Due to bumper being removed they will need to be aimed.                                                                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                                                                                                                                                                                                                          :

      21                    E01                                                          RADIATOR SUPPORT                                                                                                                                                                                                                                                                                                                                 I



      22                    E01       Remove/Install                                     Sight shield Chevrolet                                                                                                                                                                                                                                                                 0.2T Body
      23                   E01                                                           FENDER
      24                    $01       Refinish                                           Tar, W ax & Degrease old & New Pam Prior Sanding                                                                                                                                                                                                                                                                                  0.2T
                                                                                         NOTE: RT Fender
      25                    $01       Refinish                                           Addltlonal Prepping of old palm                                                                                                                                                                                                                                                                                                   0.5T
                                                                                         NOTE: Fender
     26                    $01        Repair                                             RT Fender                                                                                                                                                                                                                                                                              4.0T Body                                  2,0T           1
                                                                                                                                                                                                                                                                                                                                                                                                                                          1


      Z7                   E01                                                           Add for Clear Coat                                                                                                                                                                                                                                                                                                                0.8T           :
                                                                                                                                                                                                                                                                                                                                                                                                                                          1

      28                    $01                                                          Add for Edging,                                                                                                                                                                                                                                                                                                                   0,5T           i

         9                  S01-                                                       -Add-fgl;c[eaLcga[                                                                                                                                                                                                                                                                                                                  0.1T
      30                    S01       Refinish                                           Mask for Primer                                                                                                                                                                                                                                                                                                                   D.2T
                                                                                         NOTE: Fender
     31                    $01        Reflnish                                           Feather edge, Prime & Block High Build Primer                                                                                                                                                                                                                                                                                     0.1T
                                                                                         NOTE: Fender
     32                     $01       Reflnlsh                                          Mask Recessed Edges For Overspray                                                                                                                                                                                                                                                                                                  0.5r
                                                                                        NOTE' RT Fender
     33                     501       Refresh                                            Sand, Compound & polish                                                                                                                                                                                                                                                                                                           0.TV
                                                                                         NOTE: RT Fender
     34                    E01        Remove/Replate                                     RT Protector                                                                                                                                        l                               54.38T                            OEM                                                              0.1T Body
     35                   .501        Repair                                             Removal of RT Protector                                                                                                                                                                                                                                                                0.1T Body
     36                    E01        Remove/Install                                     RT R&I fender assy                                                                                                                                                                                                                                                                     2.0T Body
                                                                                         NOTE: Required to paint cab side.
     37                    $01        Remove/Install                                     Mlsc clips from fender for paint                                                                                                                                                                                                                                                       0.3T Body
     38                    $01        Remove/Install                                     RT Fender upper bracket                                                                                                                                                                                                                                                                0.1T Body
     39                    $01        Remove/Install                                     RT Rear insulator                                                                                                                                                                                                                                                                      0,2T Body
     40                     $01       Remove/Install                                     RT Fender liner                                                                                                                                                                                                                                                                        0.0T Body
     41                    E01                                                           ELECTRICAL
     42                    E01        Remove/Insmil                                      RT Base                                                                                                                                                                                                                                                                                0.6T Body
     43                    E01        Remove/Install                                     Antenna mast                                                                                                                                                                                                                                                                           0.oT Body
     44                    E01                                                           W INDSHIELD
     45                    E01        Remove/Install                                    Reveal molding                                                                                                                                                                                                                                                                          0.5T Body




     T = Taxable Item, Rho ~ Related Prior Damage, AA = Appearance Allowance, UPD = Unrelated Prlor Damage, PDR = Palndess Dent Repair, NM = ARerrnarket, Rechr = Rechromed, Reman 9
     Remanufactured, OEM = new original Equipment Manufacturer, Recur = Recored, RECOND = Reeondltloned, LKQ = Like Kind Qualify/ or Used, Diag = Dlagnosuc, Etec = Eiedrlcai, Mech =
     Medlanlcal, Ref -= Refinish, Shu: = Structural

     6/10/2019 6:41'23 PM                                                                                                                                                                                                                                                                                                                                                                                             Page 2
                                  Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 57 of 66
                                                            rlnal loll
*Q

     RO Number: 3854
     2018 CHEV Silverado 1500 LT1 Doubiecab 143.5" WB 4WD 4D P/U 8-5.3L Flex Fuel Direct Injection White

     46        $01 Repair                               Windshield GM, w/Iane departure                                                                                                      0,9
                                                        NOTE: Lift molding for paint overspray
     47        E01                                      CAB
                                                                                                                                                                                                    i
     48        E01       Remove/Install                 RT Roof molding                                                                                             0.3T Body                       :
                                                                                                                                                                                                    I
     49        E01       Remove/Instal I                RT Front sill plate Standard black                                                                          0.2T Body                       I
                                                                                                                                                                                                    II
     50        E01       Remove/Install                 RT Lwr ctr plr trim black                                                                                   0.2T Body                        II
                                                                                                                                                                                                    I
                                                                                                                                                                                                    I
     51        E01       Remove/Install                 RT Rear sill plate black                                                                                    0.1T Body
     52        E01       Remove/Install                 RT Lock pillar trim shale                                                                                   0.4T Body
     53        $01       Reflnlsh                       Tar, Wax & Degrease old & New Parts Prior Sanding                                                                                    05T
                                                                                                                                                                                                    l
                                                        NOTE! Unlside
     54        $01 Refinish                             Additional Prepping of old paint                                                                                                     1.0T
                                                        NOTE: uniside
     55        $01 Repair                               RT Uniside assy                                                                                             3.0T Body                6.4T
     56        E01                                      Overlap MajorNon-Adj. panel                                                                                                        (0.2)T    II
     57        E01                                      Add for Clear Coat                                                                                                                   1.2T
                                                                                                                                                                                                     II
     58        $01 Reflnlsh                             Mask all 4 door hinges and misc holes                                                                                                0.5T     I
     59        $01 Refinish                             Mask for Primer                                                                                                                      0.2T
                                                        NOTE: Unlslde
     60        $01 Refinish                             Feather edge, Prime & Block High Build Primer                                                                                        1.0T
                                                        NOTE: Uniside,
     61        E01 Remove/Instail                       RT W'strip on body rear door                                                                                0.4T Body
     62        E01 Remove/Install                       RT W'strip on body front door                                                                               0.4T Body
     63        $01 Remove/Install                       Step bar assy blade                                                                                         0.7T Body
                                                        NOTET Running Board
     64        E01 Remove/Replace                      RT Tape                                                    1           21.99        OEM                      0.2T Body
     65        $01 Repair                              Removal of RT Tape and adhesive                                                                              0.2T Body
                                                       NOTE' This is the clear plastic strip that runs along the rear of cab and acts
                                                        as a rub strip for bed.
     66        E01                                     FRONT DOOR
     67        $01 Refinish                            Tar, wax & Degrease old & New Parts Prior Sanding                                                                                     0.2T
                                                       NOTE: Front Door
     68       $01 Refinish                             Additional Prepping Of Old Paint                                                                                                      0.5T
                                                       NOTE: RT Front door
     69       E01 Refinish                             RT Door shell double & crew cab                                                                                                       2.4T
     70       E01                                       overlap Major Non-Adj. Panel                                                                                                       (0.2)T
     71       E01                                       Add for Clear Coat                                                                                                                   0.4T
     72       $01 Refinish                             Sand, Compound & Polish                                                                                                               LOT
                                                       NOTE: Rt Front Door
     73       $01 Repair                               Removal of old Molding and adhesive                                                                          0.5T Body
                                                       NOTE: Rt Front Door
     74       E01       Remove/Replace                 RT Body side mldg double & crew cab                        1         223.89T OEM                            0.3T Body                 0.6T
                                                       body color
     75       $01                                      Overlap Minor Panel                                                                                                                 (0.2)T
     76       E01                                      Add for Cleat Coat                                                                                                                    0.1T
     77       E01 Remove/Install                       RT Belt molding double & crew cab black                                                                     0.3T Body




     T = Taxable Item, RPD = Related Prior Damage, M = Appearance Aifowance, UPD = Unrelated Prlor Damage, PDR == Paln8ess Dent Repalr, NM = A&ermarket, Rechr w Rechromed, Remap
                                                                                                                                                                                                          I
     Remanufactured, OEM =. New Driglnal Equipment manufacturer, Recor = Re-cored, RECOND = Reconditioned, LKQ = Uke Kind Quality or Used, Dlag = Diagnostic, Elec r. Electrical, Mech =
     mechanrcar, Ref = Refinish, Struc = ShucUurai

     6/10/2019 6:41:23 PM                                                                                                                                                                  P396 3
                                    Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 58 of 66
                                                                                           renal :am
•            L        ,,


    R0 Number: 3854
    2018 CHEV Silverado 1500 LT1 Doubiecab 143.5" WB 4WD 4D P/U 8-5.3L Flex Fuel Direct Injection white

    78        E01          Remove/Install             RT R&I mirror                                                                                              0.3T Body
    79        E01          Remove/Instal¥             RT'Handle, ouslde body color                                                                               0.3T Body
    80        E01          Remove/Install             RT Strlker                                                                                                 0.2T Body
    81        E01          Remove/Install             RT R&I trim panel                                                                                          0.4T Body
                           Remove/Install             RT W ater deflector                                                                                        0.2T Body                         II
    82        E01
                                                                                                                                                                                                   i
    83        E01          Remove/Install             RT R&I door assy                                                                                           1.0T Body                         J
                                                                                                                                                                                                   I
                                                                                                                                                                                                   J



    84        $01      Repair                         Add for wiring options                                                                                     0,5'r Body
    85        $01      Refinish                       mask RT Front door opening to protect                                                                                                0.3T
                                                      interior while sanding
    86        $01          Remove/Install             Vent shade Front door                                                                                      0_5ll' Body
                                                      NOTE: attached with 2-faced tape                                                                                                             i
    87        $01          Repair                     Removal of adhesive on Vent and body                                                                       0.sr Body                         ii
                                                      Clean and retape molding                                                                                   0.3T Body                         I
    88        $02          Remove/Replace
                                                                                                                                                                                                   Ii
    89        $02          Remove/Replace             Adhesion promoter wipe
    90       E01                                      REAR DOOR
    91       E01           Refinish                   Tar, Wax & Degrease 01d & New Parts Prior Sanding                                                                                    0.2T
                                                      NOTE' TAR/WAX/DEGREASE & CLEAN prior Prepping for paint is for NEW &
                                                      old previously painted part. This is required by the paint manufacturer for
                                                      warranty and to remove contaminants prior paint.
    92        $01          Refinish                   Additional Prepping of Old Paint                                                                                                     0.5r
                                                      NOTE' RT Rear door
                                                                                                                                                                                                   I
    93       E01           Repair                     RT Door shell                                                                                              4_g1' Body                2.3T
    94       E01                                      Overlap Major Adj. Panel                                                                                                           (0.4)T
    95       E0?                                      Add for Clear Coat           `                                                                                                      '0.4T"
    96       $01       Repair                         Sand and spot paint inside door shell before cavity wax                                                                              1.0T
                                                      NOTE; See photos
    97       $01       Refinish                       Mask for Primer                                                                                                                      0.2T
                                                      NOTE: Rt Rear Door
    98       $01       Refinish                       Feather edge, Prime & Block High Build Primer                                                                                        1.0T
                                                      NOTE' Rt Rear Door
    99        $01      Refinish                       Sand, Compound & Polish                                                                                                              0.8T
                                                      NOTE: Rt Rear Door
    100      E01       Remove/Insta!!                 RT RBJ door assy                                                                                           0.8T Body
    101      $01       Repair                         Add for wiring options                                                                                     0.5r Body
    102       $01      Remove/Install                 vent Shade from Rear door                                                                                  0.5T Body
    103      $01       Repair                         Adhesive remova.l on vent and body                                                                         0.3T Body
    104       $02      Remove/Replace                 Clean and retape Vent Shade                                                                                0.2T Body
    105      $02       Remove/Replace                 Adhesion wipe
    106      E01       Remove/Install                 RT Belt molding black                                                                                      0.3T Body
    107      E01       Remove/Repiace                 RT Body side mldg body color                             1           99.95T       OEM                      0.3T Body                 0.5T
    108      E01                                      Overlap minor Panel                                                                                                                (0.2)T
    109      E01                                      Add for clear Coat                                                                                                                   0.1T
    110      E01       Remove/Install                 RT Handle, outside body color                                                                              0.3T Body                         i
    111      E01       Remove/Install                 RT Striker                                                                                                 0.2T Body
                                                                                                                                                                                                   Ii
    112      E01       Remove/Install                 RT R&I mm panel                                                                                            0.4T Body




    T = Taxable Item, RPD = Related Prior Damage, AA = Appearance Allowance, UPD = Unrelated Prior Damage, PDR = Palndas Dent Repalrr A/M = Aftermarket, Rechr - Rechromed, Remen :
    Remanufactured, OEM = New Orlglnal Equipment Manufacturer, Recur 1: Re-oomd, RECOND = Recondltloned, LKQ = like Kind Quality or Used, Drag = Diagnostic, Elec = Electfioal, Mesh =
    Mechanlnal, Ref = Refinish, so-uc = Structural

    6/10/2019 6:41:23 PM                                                                                                                                                                 Page 4
                                                                                                                                                                                                i
                                                                                                                                                                                                ».
                                   Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 59 of 66
                                                                                          rlnal UIII
I           Ra               ,,

    RO Number: 3854
    2018 CHEV Silverado 1500 LT1 Doublecab 143.5" WB 4WD 4D P/U 8-5.3L Flex Fuel Direct Injection White

    113       $01       Refinish                     mask RT rear door opening to protect                                                                                                0.3T
                                                                                                                                                                                                I
                                                     Interior while sanding
                                                                                                                                                                                                \
    114       E01                                    PICK UP BOX
    115       $01       Remove/Replace               Bed dolly Rental                                         1          150.0DT       Other
                                                     NOTE: 7 days
    116       $01       Refinish                     Tar, Wax & Degrease Old & New Parts Prior Sandlng                                                                                   0.2T
                                                     NOTE: Box assembly
                                                                                                                                                                                                I
    117       $01       Remove/Replace               RT Outer panel Chevrolet                                 1          833.30T       OEM                    10.5T Body                 3.3T   I
                                                                                                                                                                                                I
                                                                                                                                                                                                I
    118       $01                                    Overlap Major Adj. Panel                                                                                                          (0.4)T   I
                                                                                                                                                                                                :
    119       $01                                    Add for clear Coat                                                                                                                  0.6T   !I
                                                                                                                                                                                                 I
    120       $01       Reflfllsh                    Backside refinlstl before installation                                                                                              2-OT    I

                                                     NOTE: see photos
    121       $01       Repair                       backside due to weld damage                                                                               LGT Body                  1.5T
                                                     NOTE: InsIde front flange and taillight pocket flange. Refinishing is due to 2
                                                     seperate colors needing to be applied.
                                                     See photos
    122       $01       Refinish                     add for second color to backside refinishing                                                                                        0.5T
                                                     NOTE* Backslde Is painted a green so when the bed was welded on we
                                                     needed to 90 back and dust white overspray and clear over green to                                                                          II
                                                     duplicate factory appearance.                                                                                                                I
                                                     See photos                                                                                                                                  I
                                                                                                                                                                                                 :
                                                                                                                                                                                                 I
    123       $01                                    Add for Clear Coat                                                                                                                  0.1T
    124       $01       Refinish                      Add for Chipguard                                                                                                                  1.0T    II


    125       $01       Refinish                     sand, Compound & Polish                                                                                                             1.2T
                                                    -N0'[E'-,B0X-3SS8l'!lb|y--
    126       $01       Repair                       Remove old bonding adhesive                                                                                1,0T Body
    127       $01       Remove/Replace               Bonding material as per OE Procedures for bedrail top plate                                                0.9 Body
                                                     NOTE: am 8116 Invoiced on itemized paint and material invoiced.
    128       $01       Remove/Replace               Weld Through Prlmer Prior Weld                                                                            0.5T Body
    129       $01       Remove/Install               R&I box assy                                                                                               2.5T Body
                                                     NOTE' Box had to be R8d'd several times to fit the out bed panel.
    130       $01       Remove/Install               Box assembly 2nd time to confirm fitment of bedside to cab                                                 1.5I` Body
                                                                                                                                                                                                    I
                                                     NOTE: see photos                                                                                                                               I
                                                                                                                                                                                                    I
                                                                                                                                                                                                    I
    131       $01       Refinish                     Prime all weld flanges aden weld and before paint                                                                                   1.0T       I
                                                     NOTE: Both sides of every flange required etching of bare metal and as per
                                                     MOTORS refinish times this step Is a non Included operation see p-pages                                                                        I
                                                     under refinish time premise
    132       $01       Realnish                     Tar, Wax & Degrease old & new pants Prior Sanding                                                                                   0.3T
                                                     NOTE: RT outer wheelhouse,
    133       $01       Refinlsh                     Additional Prepping of old Paint                                                                                                    0.2T
                                                     NOTE: RT Outer Wheelhouse
    134       $01       Repair                       RT Wheelhouse Chevrolet                                                                                   2.0T Body                 1.0T
    135       $01                                    Add for Clear Coat                                                                                                                  0.2T
    136       $01       Refinish                     Mask Recessed Edges Foroverspray                                                                                                    0.5r
                                                     NOTE: Precision masking for overspray around wheelhouse and Rhino lining                                                                        :
                                                                                                                                                                                                      E




    137       50.1      Refinish                     Touch up edge of Rhino lining black                                                                                                 0.5T        I
                                                     NOTE: See photos. Edge of black Rhino lining got white paint on it due to                                                                       !
                                                                                                                                                                                                     II
                                                                                                                                                                                                     !
                                                                                                                                                                                                      I




    T = Taxable Item, RPD = Related PriOr Damage, AA = Appearance Allowance, UPD = unrelated Prior Damage, PDR = Paihdess Dent Repair, A/M = Aftermarket, Rechr -= Rechmmed, Reman
    Remanufactured, OEM = New Original Equlpment manufacturer, Recur = Recored, RECOND = Reconditioned, LKQ = Llke Klnd Quality DI' Ussd, Dlag = Dlagnostic, Efec = Electrical, Mech
    Mechanical, Ref = Refinish, shuc = Structural
    6/10/2019 6:41:23 PM                                                                                                                                                               Page 5
                                                                Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 60 of 66
                                                                                                                                                                                                                              rmau Ulll
                                                                                                                                                                                                                                                                                                                       .....................................   ........   ........   ...............
'u          - ......................................................................................................................................................................................................................................................................................................
                                                       .                                                                                                                                                                                                                                                                                                                                               ..................      ......


     RO Number: 3854
     2018 CHEV Silverado 1500 LT1 Doublecab 143.5" WB 4WD 4D P/U 8~5.3L Flex Fuel Direct Injection White                                                                                                                                                                                                                                                                                                                                      i

                                                                                                                            the heavy texture of Iinlng material.
     138          E01                      R emove/ R eplac e                                                               RT Protector front                                                                                                                                      1                              16.85T                    OEM                                 0.2T Body                                                        \

     139          $01                      R emove/ I ns t all                                                              RT Flller                                                                                                                                                                                                                                            0.3T Body

     140          $01                      Remove/Replace                                                                   mask and protect inside of Bed from                                                                                                                                                                                                                  1.0T Body
                                                                                                                                                                                                                                                                                                                                                                                                                                               li
                                                                                                                            w el d i ng sp ar ks                                                                                                                                                                                                                                                                                              II
                                                                                                                                                                                                                                                                                                                                                                                                                                               I
     141          $01                      Remove/Replace                                                                   Mask Inside of bed for paint overspray                                                                                                                                                                                                                                                          1.0T
                                                                                                                                                                                                                                                                                                                                                                                                                                              i
     142          $01                      R ep ai r                                                                        Remove grommet and nursers for                                                                                                                                                                                                                       0.3T Body                                                    I
                                                                                                                            p ai nt i ng

     143          $01                                                                                                       ¥*xx***********TA1LGATE*****#****
                                                                                                                            **********                                                                                                                                                                                                                                                                                                       I
     144          E01                      R emove/ I ns t all                                                              R&I tailgate asst                                                                                                                                                                                                                                   0.0T Body

     145          $01                      R efi ni sh                                                                     Tar, W ax & Degrease Old & New Parts Prior sanding                                                                                                                                                                                                                                               0.2T
                                                                                                                            N OT E: T ai l g ate

     146          E01                      Refihi$h                                                                        Tail gate w/o gate assist                                                                                                                                                                                                                                                                        2,3T              1


     147          E01                                                                                                       Overlap major Non-Adj. panel                                                                                                                                                                                                                                                            (0.2)T
     148          E01                                                                                                      Add for Clear Coat                                                                                                                                                                                                                                                                               0,4T
     149         501                       R efi ni sh                                                                     Mask Recessed Edges For Overspray                                                                                                                                                                                                                                                                05r
                                                                                                                           NOTE: Tailgate
     150         $01                      R efi ni s h                                                                      Additlonal Prepplng of Old Paint                                                                                                                                                                                                                                                                0.5T             I
                                                                                                                                                                                                                                                                                                                                                                                                                                             I
                                                                                                                           NQTE1 Tailgate                                                                                                                     .

     151         501                      R efi ni sh                                                                      Sand & Hand Rub up from ,Recessed Masking                                                                                                                                                                                                                                                        0.5T             I
                                                                                                                            NOTE' Tailgate
     152         $01                      R efi ni s h                                                                     Sand, Compound & Polish                                                                                                                                                                                                                                                                          0.Tl`
                                                                                                                        -NOTEI-Ta1|g3t&--                                                                                                              ..............                   ............... ......................................................

     153         $01                       R emove/ I ns t all                                                             C over p anel                                                                                                                                                                                                                                        0.2T Body
     154         E01                      R emove/ I ns t all                                                              Handle w/camera                                                                                                                                                                                                                                      0.3T Body

     155         E01                      Remove/Replace                                                                   Upper molding                                                                                                                                           1                              99.95T                     OEM                                0.3T Body

     156         E01                      R emove/ R epiac e                                                               RT Deflector Chevrolet                                                                                                                                  1                              37.85T                     OEM                               0.2T Body
     157         E01                      Remove/Repiace                                                                   RT Protector rear Chevrolet                                                                                                                             1                              23.22T                     OEM                                0.2T Body
     158         E01                      Remove/Replace                                                                   RT Upper molding Chevrolet                                                                                                                              1                          179.99                         OEM                                0.3T Body
     159         $01                      Rep air                                                                          RT Front p illar                                                                                                                                                                                                                                     0.ZT Bod y                                  05l'
                                                                                                                                                                                                                                                                                                                                                                                                                                             iI
     160         $01                                                                                                       Add for Clear Coat                                                                                                                                                                                                                                                                               0.1T
                                                                                                                                                                                                                                                                                                                                                                                                                                             I
     161         $01                      R emove/ I ns t all                                                              RT Str iker                                                                                                                                                                                                                                          0.2T Body                                                    :
                                                                                                                                                                                                                                                                                                                                                                                                                                             II
                                                                                                                                                                                                                                                                                                                                                                                                                                              I
     162         $01                      R emove/ I ns t all                                                              R T Lat ch bumper                                                                                                                                                                                                                                    0.2T Body
                                                                                                                                                                                                                                                                                                                                                                                                                                         I;
     163         E01                                                                                                       R E A R L A M PS                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                                                                                                                                                                          i
     164         E01                      R emove/ I ns t all                                                              RT Tail lamp ass/ w/o LED w/o High                                                                                                                                                                                                                   0.0T Body
                                                                                                                           D es s er t p a

     165         E01                                                                                                       RE A R B UMP E R
     166         E01                      R emove/ I ns t all                                                              R&I bumper assy                                                                                                                                                                                                                                      2.4T Body

     167         E01                      R emove/ I ns t all                                                              Deduct for overlap                                                                                                                                                                                                                             (0 . 8 )T B od y
     168         so1                       Refinlsh                                                                        Car Cover for Primer                                                                                                                                                                                                                                                                             0.2T             /
     169         E01                       Refinish                                                                        Car Cover for Paint overspray                                                                                                                                                                                                                                                                    0.2T

     170         E01                      R efl nl sh                                                                      Ti nt C ol or                                                                                                                                                                                                                                                                                0.5T             ,


     171         $01                      R efi ni sh                                                                      Formulate Factory Pack Color (Per Color)                                                                                                                                                                                                                                                         1.0T
                                                                                                                           NOTE: 2 seperate colors .5 each




                                                                                                                                                                                                                                                                                                                                                                                                                                        ii
                                                                                                                                                                                                                                                                                                                                                                                                                                        I
     T = Taxable Item, RPD = Related prior Damage, AA = Appearance Allowance, UPD = Unrelated Prior Damage, PDR = palntiess Dent Repair, A/M = A&ermal*ket, Rechr = Rechrorned, Roman
     Remanul%ch.Ired, OEM = New odglnal Equipment manufacturer, Regor = Re-cored, RECOND = Refmonditioned, LKQ = Like Kind Quality or Used, Dlag =- Dlagnosdc, Elec - Electrical, Mech =                                                                                                                                                                                                                                                I
     Mechanical, Ref =~ Refinlsh, Stmc = Structural                                                                                                                                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                                                                                                                                                        Ii
                                                                                                                                                                                                                                                                                                                                                                                                                  Pag e 6               I
     6/10/2019 6:41'23 PM
                                                                                                                                                                                                          i
                                 Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 61 of 66
                                                                                                                                                                                                  i
                                                                                           rlnal um
5           '                                                                                                                                                                                             I
    RO Number: 3854
    2018 CHEV Siiverado 1500 LT1 Doublecab 143.5" WB 4WD 4D P/U B-5.3L Flex Fuel Direct Injection White


    172         E01    Remove/Replace                 Sprayout Cards                                          1           15.00T      Other
    173         $02    Remove/Replace                 Chip Guard Spayouts
    174         E01    Repair                         Disconnect & Reconnect Battery for                                                                       0.lT Mech
                                                      Repairs
    175         $01    Repair                         Reset Driver Presets                                                                                     05T Body                           1

    176         E01    Remove/Replace                 Solid Waste Dlsposal                                    1           25.00T      Other                    0,5r Body                                  .
                                                                                                                                                                                                          I
    177         $01    Remove/Replace                 Hazardous Waste Disposal                                                                                 0.3T Body
    178         $02    Remove/Replace                 Sort, Store, Bag &Tag Paris (Old &                                                                       1.0T Body
                                                      New)
                                                                                                                                                                                                          I
    179         E01    Repair                         Test Drive Vehicle                                                                                       0.5r Body                          II
                                                                                                                                                                                                  E
    180         501    Remove/Repiace                 Nuts (metal Inserts)                                   10          52.50T       Other                    0.3T Body                          I
    181         $01    Remove/Replace                 Additional bay rental for bed 1 day                     1         175.00T       Other                                                       I
    182         $01    Remove/Replace                 Paint and Materials as per invoice                      1       2,123.14T       Other                                                       I
                                                                                                                                                                                                  !
    183         $01    Remove/Replace                 Booth Bake Cycle                                        1         1D0.00T       Other
                                                      NOTE: This Is a rental cost of the Paint booth which includes the Gas to run
                                                      during paint operations and then to run through Baklng cycle at 160
                                                      degress to properly cure paint product a$ per BASF mandates and
                                                      warranty. This charge also covers the cost of rnaintanence including the
                                                      time to clean booth from overspray, lighting replacements, filter changes
                                                      (NOT FILTER COSTS), igniters, VFD's and all other costs. associated to
                                                     equipment.
    184         $01    Remove/Replace                 Welder setup and destructive test                       1          10.00T Other                          1.0T Body                              ;.
                                                                                                                                                                                                      I
                                                                                                                                                                                                      :
    185         -$01   Remove/Replace                 Welding spotter                                         1          75.00T Other                                                                     i
                                                                                                                                                                                                           l
    186         $01    Remove/Replace                 Welding wire tip and spatter                            1          11.95T Other                                                                 I

    187         $01    Remove/Replace                Supplemental charge as per contract                      1         125.00T Other
                                                     NOTE: There may be more supplement charges added If Dave Gross from
                                                     Travelers does not pay for all labor procedures performed on this final
                                                     invoice.

                         Estimate Totals                                  Discount $           Markup $               Rate $                    Total Hours                        Total $
                         Parts                                                                                                                                                    5,451.35
                         Labor, Body                                                                                   90.00                               64.2                   5,778.00
                         Labor, Refinish                                                                               90.00                               52.1                   4,689.00
                         Labor, Mechanlcai                                                                            105.00                                0.1                      10.50            :Ii
                                                                                                                                                                                                       !II
                         E.P.C.                                                                                                                                                      10.00
                         Subtotal                                                                                                                                               15,938.88                 iI
                                                                                                                                                                                                          I
                         Sales Tax                                                                                                                                                  956.33
                         Grand Total          . _ -v            .                                                                                                               16,895:21

                         Net Ton!                                                                                                                                               16,895.21

                                                                                                  Estimate Version                                                                      Total $
                                                                                                  Odginaf                                                                         14,840.31
                                                                                                  Supplement $01                                                                   2,112.14
                                                                                                  Supplement $02                                                                    (57,24)




    T = Taxable Item, RPD = Related Prior Damage, AA = Appearance Allowance, UPD = Unrelated Prior Damage, PDR = Palnlless Dent Repair, A/M = Aftermarket, Rechr = Rechmmed, Reman =
    Remanufactured, OEM = New Orlglnal Equlpment Manufacturer, Recur = Reared, RECDND = Recondltloned, LKQ = Like Klrld Quality or Used, Dlag = Dlagnpslic, Elm = Eledrl Ra |, much =
    Méchanlcal, Ref = ReHnlsh, Struc = S1J'UCtUI1l

    6/10/2019 6:41:23 PM                                                                                                                                                                Page 7
                                                                                                                                                                                                  i
                                 Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 62 of 66
                                                                                           rlnal 5111
v       1   *n




    RO Number: 3854
    2018 CHEV Silverado 1500 LT1 Doublecab 143.5" WB 4WD 4D P/U 8-5.3L Flex Fuel Direct Injection White

                                                                                                   Insurance Total $:                                                                      0.00
                                                                                                   Received from Insurance $:                                                              0.00
                                                                                                   Balance due from Insurance $'                                                           0_00
                                                                                                                                                                                                  II
                                                                                                                                                                                                   II
                                                                                                   Customer Total $:                                                                16,895.21       II
                                                                                                                                                                                                     II
                                                                                                                                                                                                      I
                                                                                                   Received from Customer $:                                                         7,374.33
                                                                                                                                                                                                  !
                                                                                                      Burke, Martin                                         5/20/2019                2,797.80
                                                                                                      Burke, Martin                                         5/24/2019                3,148.57     I
                                                                                                                                                                                                  I
                                                                                                      Burke, Martin                                         6/10/2019                1,427.96     I

                                                                                                   Balance due from Customer $:                                                      9,520.88




                                                                                                                                                                                                  |
                                                                                                                                                                                                   i
                                                                                                                                                                                                  K
                                                                                                                                                                                                  |n




                                                                                                                                                                                                      |

                                                                                                                                                                                                      :|
                                                                                                                                                                                                       |




    T = Taxable Item, RPD = Related Prlcr Damage, AA = Appearance Allowance, UPD = unrelated Prlor Damage, PDR = Palntless Dent Repair, NM = Alterrnarket, .Rechr = Rechromed, Raman =
    Remanufactured, OEM = New Orlglnal Equipment Manufacturer, Recon = Recored, RECOND = Reconditioned, LKQ = Like Kind Quality or Used, Dlag = Diagnostic, Elec =~ Eleculw1, Mech =
    Mechanical, Ref == Refinish, 5uuc = Seucwral                                                                                                                                                          i
                                                                                                                                                                                                          I
                                                                                                                                                                                                          :
    6/10/2019 6:41:23 PM                                                                                                                                                                 Page 8
                                                                       i
    Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 63 of 66




                    EXHIBIT c                                          II
                                                                        I|.




0

                                                                        1
                                                                        I
                                                                        I
                                                                        I



                                                                         I



                                                                         I
                                                                        i




                    EXHIBIT C
                                                                                                                                                              I
                       Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 64 of 66                                                                       I

                                                                                                                                                              :

Ag,   4\

                                                              cor~*vEn1lEr~1ca CDLLISION, ICC.
                                                                    Ivlatthuw Zielenbach                                                                      l

                                                                    251 Erdman Avenue
                                                                      Bangor, PA 18013
                                                          mi14twvx@(=Q»*v@wI tra§@§Q1Ifsiuw-r:Qm
                                                                   phone 45103599-5056                                                                        I
                                                                    Fax (610) 599-5057


                                                                                                                                                                  l
                                                                                                                                                                  I
                                                                                                                                                                  ,




               Vehicle 0wr\er: _Martin Burke                                                                                                                      i
               Vehicle Via' 1GCVKREC3JZ238557
                                                                                                                                                                  \

               Insurance tom party: _Travelers___
               Clafrriilz __1B{38742fJEJ1



               Dear Mr. Burke                                                                                                                         9
                                                                                                                                                                      i
                                                                                                                                                                      .'
               711is later la to confirm and Io How up on GUT previous discussions regarding yourvehicle, Your vehicle was daliveredhowed to                           I

               US as VUUF request, which 5u8i3¥ned dnltlégQ due to a coilislon on or about Aprils, 2019, as you are aware, Travelers lnsurnnte
                                                                                                                                                                      l
               Company has not vet agreed to nav in .full 'Iur our work perinrrned ardor Total lass iihnrges, Ultimately, you as the customer                         I
               are res pnnsil>le far the outstandhwg balances.                                                                                                        I
                                                                                                                                                                      I
                                                                                                                                                                      1

              In exchange for Cmwenience Collision, Inc. returning your vehicleto you upon complebian of repairs or refusal £v~w\0m!1655
           -1harg9§bv§ftII6'Tn§urance campai=y,3rEd2iEtErritzg wliectlon of the balance due for our wart, vi had agreed to sign an
              Assignment ¢F»Pr01:eeds [sea below). Thlsaliows LL<: totollect insurance pmnaeds on your behalf directly from your Insurance
              company or any at far It pa rGs=.4.

               Vaur alghature Dt' this Iétteralsu selves as rJv>r1sentand authnrlzarlnn for Conveniancw Cvlllsian, Iris. xmuue legal action to
               enfvrvze our rights and/ur your n'8h1'-=: in cfarmectlon with the reltJair and or Charges of your vehicle. You ackrmwledge and agree
               that MW and all monies and/or uther relief obialnéfd by from/enience corltslw, Inc. via judgment, settlement, arbirrar1¢n~ award,
               or other such means am the sole property 9¥ Convenience Callisifun, lm:. 'Kou acknowledge and agree that you are waiving any
               and all right andfnr claims to such amounts,

               If You have any question ahuut this letter, or if van wish to discuss amnhlng regarding your vehicle, please No nut hesitate to
               intact me B 1119 phone number abrade. Thank YG" In advance for your rcaurtesies and coolneraklaon,
                                                                                                                                                                            i
                        erelv,                                                                                                                                             ;|
                                      Q                               44
                                                                           '-.I
                                                                            r
                                                                                                                                                                           |
                            ItI

                                                                                                                                                      I
               CONVENIENCE t;oLLI | , |
               mmthew zieienbaeh, owner


               I hereby asalgn to comviwlwce CI)LlI5ION, Inc {a.k,u. "The 5hop"1 my rights re aland all Insufanvt: proceedsforThc Shows
               repair atWiur Total Loss chalks. of my vehicle In wnnfacilbn withthe» 10 sustained on or about *ivrl19, 2019. I gram my
               £0l"$€Y'! and authorlzatinn fi# 'the Shop *G caller all upstanding amounts due in connecnimwltlm their work and or Total Was
               on my vehicle, plus any      all incillarq relief, including but not ltmimd WpuNitive damages, lntenest. attorney teagceurk psis.
               and equitable remadi               ammehc l4ti3ai1c:n. ardor other adversarial procrzedlnga, against Traveler Insurance
               ::umu¢1nvand£or any OOH                  games'
           l
               Slgnaiurer                                                                     Date..   -Hz  ,r
                                                                                                                               .4-!!

                                                                                                                                                          I
                 Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 65 of 66

Vi



                        , . . , ~ ¢ '> »
                                       'l- - ~ d*8$   naf*.¢li\V{ :} ~

         ..,.-      -   '       ., .v                                w :,
                                                                    - . » ~ ° ' "* ( * n inn
                                                                                           *-1.
                                                                                                  -*r
             CONVEl\iiENCI§ ¢:ol,1.fs1r?)t»                                                             4-t
                       F,;;2 *S.*€{;§n
                             \'lI ! u'




                                                                                           acceptance Konfirmaticm



                I, Marty Burke, lihc "cuslomer"} have been given the opportunity to Inspect my vehicle of which, J am
     fully satisfied with the quality and wurkmaxsship of the repairs performed. I understand that Convenience Collision,
     lm; (a.k,a. "sci nrThe511vP"} is s-Till owed monies for work performed, delay fees, storage along wit h
     administration costs associated aim the handling normy claim or Handling -B total loss on my behalf. acl has agreed
     to release the vehicle to me while they attempt to: get my Irwaiao paid on myhehalf from my insurance company
     or any Dthet nenesmry parties, as stated in the assignment of proceeds, which I have also signed and agree wiM

                 Furthermore, I agreezhat 1 oil! fully and unzzonditinnally hold hapless The repair facility ICGI, its
     employees, directors, affiliates, owners, managers, and ihnir heirs, tram 911 actions, legal or otherwise, known or
     unknown, and from ex;nenses incurred To defend such acWns fron;5l[1~,LebH1:y,J31;1.1;ancegompanyrthirdparw in
     individual that may eject intake any such nation associated with this vehicle ardor My bairn,

                 If I have any questions relating to the reasunablc ness or accuracy of the charges. I agree pa Notify the
     shop, In writing, of the specific concerns I may have. I unciersta nd that, at that tints, the repair Faniilitsr win address
     my concerns direrxtiv with me. I Understand that a11 Thu repairer's charges are my sole rewonslbilfty, regardless of
     wlicr owns the vehicle, and l realize that It is my sole responsibility to deal with the insurer Io: payment9tt#wse
     charges and expenses even thigh CSF is as-sistitig With my reimbursement 01' claim, I am uttlmately the only
     person responsible for repairs performed am authorized .

     By my signature. I have thnmughlvread, understand and agree to the aforementioned.

     Vehicle Dwn or:




                                                                                                                     II   Date .   I


     Print

          -Ur                           ¢..
       Case 5:21-cv-03128-JLS Document 1-3 Filed 07/14/21 Page 66 of 66




                                                                                             'c%py
                                                                                                     :|
                                                                                                     I


    IN THE COURT OF COMMON PLEAS OF NORTHAMPTON COUNTY,
               COMMONWEALTH OF PENNSYLVANIA
                        CIVIL DIVISION

CONVENIENCE COLLISION, INC.,
          Plaintiff                                no. CV-2021-     08'Io"7
                                                                                                     i!
                                                   JURY TRIAL DEMANDED                               I
                                                                                                     ;
TRAVELERS INDEMNITY COMPANY,
            Defendant



                                                                                                     I

       Kindly enter my appearance on behalf of the PLAINTIFE Convenience                             V
                                                                                                     !
Collision, Inc., In the above-captioned matter:

                                                  Respectfully submitted,



                                                                          %
                                                        y .     rk, Esquire
                                                  Attorney for the plaintiff
                                                  Attorney I.D. 307131
                                                  318 Spring Garden Street
                                                  Easton, PA 18042
                                                  p. (484) 602-5297
                                                  Iaiwyer@jeremyfclark.com


DATE' June 7,2021                                                    g
                                                                     4
                                                                          nQ
                                                                          o
                                                                           a
                                                                    2m S
                                                                    bra*
                                                                    I"'o
                                                                    .up,,
                                                                    ~-4
                                                                    @o:98
                                                                               8I
                                                                    221
                                                                    <'>--1 . J
                                                                    8906
                                                                    g o ? 1>        1?'5"I
                                                                   -1 z
                                                                   :< F-'
                                                                        r"'1
                                                                             :T     8
                                                                        as . :
                                                                              LU


                                                                                                       !
                                                                                                       II
                                                                                                     II
                                                                                                      II
